Name: Commission Directive 91/325/EEC of 1 March 1991 adapting to technical progress for the twelfth time Council Directive 67/548/EEC on the approximation of the laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  European Union law;  documentation
 Date Published: 1991-07-08

 Avis juridique important|31991L0325Commission Directive 91/325/EEC of 1 March 1991 adapting to technical progress for the twelfth time Council Directive 67/548/EEC on the approximation of the laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 180 , 08/07/1991 P. 0001 - 0078 Finnish special edition: Chapter 13 Volume 20 P. 0120 Swedish special edition: Chapter 13 Volume 20 P. 0120 COMMISSION DIRECTIVE of 1 March 1991 adapting to technical progress for the twelfth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (91/325/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Articles 19, 20 and 21 thereof, Whereas Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (3) stipulates, in Article 16 (3), that on the date that that Directive enters into force, Council Directive 73/173/EEC of 4 June 1973 on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents) (4) and Council Directive 77/728/EEC of 7 November 1977 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of paints, varnishes, printing inks, adhesives and similar products (5) shall cease to apply; whereas it is necessary to introduce into Annex I to Directive 67/548/EEC the concentration limits for the substances previously determined in Directives 73/173/EEC and 77/728/EEC; Whereas it is necessary to alter the format of Annex I to Directive 67/548/EEC in order to include concentration limits set on the basis of the toxicological properties of dangerous substances; Whereas Germany and Denmark have requested a change in the labelling of a number of substances and notified the Commission accordingly under Article 23 of Directive 67/548/EEC; Whereas examination of the list of dangerous substances in the said Annex I has shown that this list needs to be adapted in the light of present scientific and technical knowledge; Whereas it is necessary for certain substances already classified as either 'very toxic' or 'extremely flammable' to change the symbol in accordance with the classification; whereas the gases hydrogen, methane and ethane should be classified as 'extremely flammable' with the appropriate label and risk phrase; Whereas the Spanish and Portuguese languages have not yet been included in all cases in the text of Annexes I, II, III, IV and VI; Whereas Annex III to Directive 67/548/EEC contains a list of phrases indicating the nature of the special risks attributed to dangerous substances; whereas it is necessary to introduce new combined phrases indicating danger to health after long term exposure and for the risk of cancer following inhalation; whereas substances and preparations assigned the risk-phrase R49 'may cause cancer by inhalation' constitute a sub-group of those substances and preparations assigned R45 'may cause cancer'; whereas it is also necessary to introduce new risk phrases indicating the danger for the environment; Whereas Annex IV to Directive 67/548/EEC contains a list of the phrases indicating the safety advice concerning dangerous substances; whereas it is necessary to introduce new safety advice phrases related to the dangers for the environment; Whereas Annex VI to Directive 67/548/EEC contains a guide to classification and labelling of dangerous substances and preparations; whereas it is necessary to amend this guide to include criteria for substances dangerous for the environment, new criteria for long-term health effects and changes resulting from Directive 88/379/EEC; Whereas Directive 67/548/EEC has been adapted to technical progress more than 10 times and to a substantial extent; whereas for the sake of clarity the various amendments to Annexes I, II, III, IV and VI should be assembled in a single text; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 67/548/EEC is hereby amended as follows: 1. Annex I is replaced by Annex I to this Directive. 2. Annex II is replaced by Annex II to this Directive. 3. Annex III is replaced by Annex III to this Directive. 4. Annex IV is replaced by Annex IV to this Directive. 5. Parts II B, C and D of Annex VI are replaced by Annex V to this Directive. Article 2 1. Not later than 8 June 1991, the Member States shall implement the laws, regulations and administrative provisions necessary to comply with Annexes I, II, III and IV, and Chapters 1, 2, 3, 4, 6.1, 7, 8, and 9 of Annex V to this Directive. 2. Not later than 1 July 1992, the Member States shall implement the laws, regulations and administrative provisions necessary to comply with Chapters 5 and 6.2 of Annex V to this Directive. 3. Member States shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 March 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ No L 259, 15. 10. 1979, p. 10. (3) OJ No L 187, 16. 7. 1988, p. 14. (4) OJ No L 189, 11. 7. 1973, p. 7. (5) OJ No L 303, 28. 11. 1977, p. 23. ANNEX I List of dangerous substances This Annex will be published in Official Journal of the European Communities No L 180 A. (See the notice published on the inside back cover of this Official Journal.) Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã Ã ½Ã ¬Ã ¢Ã ¯Ã «Ã ¡ Ã ªÃ ¡Ã © aaÃ ­aeaassÃ ®aaÃ ©Ã ² Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¯Ã µ ANEXO II SÃ ­mbolos e indicaciones de peligro BILAG II Faresymboler og farebetegnelser ANHANG II Gefahrensymbole und -bezeichnungen ANNEX II Symbols and indications of danger ANNEXE II Symboles et indications de danger ALLEGATO II Simboli e indicazioni di rischio BIJLAGE II Gevaarsymbolen en -aanduidingen ANEXO II SÃ ­mbolos e indicaÃ §Ã µes de perigo Nota: Las letras E, O, F, F+, T, T+, C, Xn y Xi no forman parte del sÃ ­mbolo. Bemaerkning: Bogstaverne E, O, F, F+, T, T+, C, Xn og Xi udgoer ikke en del af symbolet. Anmerkung: Die Buchstaben E, O, F, F+, T, T+, C, Xn, Xi sind nicht Bestandteil des Gefahrensymbols. Ã Ã §Ã ¬aassÃ ¹Ã ³Ã §: Ã Ã ¡ Ã £Ã ±UEÃ ¬Ã ¬Ã ¡Ã ´Ã ¡ E, O, F, F+, T, T+, C, Xn Ã ªÃ ¡Ã © Xi aeaaÃ ­ Ã ¡Ã °Ã ¯Ã ´aaÃ «Ã ¯Ã ½Ã ­ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ´Ã ¯Ã µ Ã ³Ã µÃ ¬Ã ¢ueÃ «Ã ¯Ã µ. Note: The letters E, O, F, F+, T, T+, C, Xn and Xi do not form part of the symbol. Remarque: Les lettres E, O, F, F+, T, T+, C, Xn, Xi ne font pas partie du symbole. Nota: Le lettere E, O, F, F+, T, T+, C, Xn, Xi non fanno parte del simbolo. Opmerking: De letters E, O, F, F+, T, T+, C, Xn en Xi maken geen deel uit van het gevaarsymbool. Nota: As letras E, O, F, F+, T, T+, C, Xn e Xi nao fazem parte do sÃ ­mbolo. E O ES: DA: DE: EL: EN: FR: IT: NL: PT: Explosivo Eksplosiv Explosionsgefaehrlich AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue Explosive Explosif Esplosivo Ontplofbaar Explosivo ES: DA: DE: EL: EN: FR: IT: NL: PT: Comburente Brandnaerende (oxiderende) Brandfoerdernd Ã Ã ®aaÃ ©aeÃ ¹Ã ´Ã ©Ã ªue Oxidizing Comburant Comburente Oxyderend Comburente F F + ES: DA: DE: EL: EN: FR: IT: NL: PT: FÃ ¡cilmente inflamable Let antaendelig Leichtentzuendlich Ã ssÃ ¡Ã ­ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯ Highly flammable Facilement inflammable Facilmente infiammabile Licht ontvlambaar Facilmente inflamÃ ¡vel ES: DA: DE: EL: EN: FR: IT: NL: PT: Extremadamente inflamable Yderst let antaendelig Hochentzuendlich AAÃ ®ueÃ ·Ã ¹Ã ² aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯ Extremely flammable ExtrÃ ªmement inflammable Estremamente infiammabile Zeer licht ontvlambaar Extremamente inflamÃ ¡vel T T + ES: DA: DE: EL: EN: FR: IT: NL: PT: TÃ ³xico Giftig Giftig Ã Ã ¯Ã ®Ã ©Ã ªue Toxic Toxique Tossico Vergiftig TÃ ³xico ES: DA: DE: EL: EN: FR: IT: NL: PT: Muy tÃ ³xico Meget giftig Sehr giftig Ã ssÃ ¡Ã ­ Ã ´Ã ¯Ã ®Ã ©Ã ªue Very toxic TrÃ ¨s toxique Molto tossico Zeer vergiftig Muito tÃ ³xico C * ES: DA: DE: EL: EN: FR: IT: NL: * PT: Corrosivo AEtsende AEtzend AEÃ ©Ã ¡Ã ¢Ã ±Ã ¹Ã ´Ã ©Ã ªue Corrosive Corrosif Corrosivo Corrosief Corrosivo Xn Xi ES: DA: DE: EL: EN: FR: IT: NL: PT: Nocivo Sundhedsskadelig Mindergiftig AAÃ °Ã ©Ã ¢Ã «Ã ¡Ã ¢Ã Ã ² Harmful Nocif Nocivo Schadelijk Nocivo ES: DA: DE: EL: EN: FR: IT: NL: PT: Irritante Lokalirriterende Reizend AAÃ ±aaÃ ¨Ã ©Ã ³Ã ´Ã ©Ã ªue Irritant Irritant Irritante Irriterend Irritante Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  OEÃ ½Ã ³Ã § Ã ´Ã ¹Ã ­ aaÃ ©aeÃ ©Ã ªÃ ¾Ã ­ Ã ªÃ ©Ã ­aeÃ ½Ã ­Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã ¡oeÃ ¯Ã ±Ã ¯Ã ½Ã ­ aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ² ANEXO III Naturaleza de los riesgos especÃ ­ficos atribuidos a las sustancias peligrosas BILAG III Arten af de saerlige risici, der er forbundet med de farlige stoffer ANHANG III Bezeichnungen der besonderen Gefahren bei gefaehrlichen Stoffen ANNEX III Nature of special risks attributed to dangerous substances ANNEXE III Nature des risques particuliers attribuÃ ©s aux substances dangereuses ALLEGATO III Natura dei rischi specifici attribuiti alle sostanze pericolose BIJLAGE III Aard der bijzondere gevaren toegeschreven aan gevaarlijke stoffen ANEXO III Natureza dos riscos especÃ ­ficos atribuÃ ­dos Ã s substÃ ¢ncias perigosas R 1 ES: Explosivo en estado seco. DA: Eksplosiv i toer tilstand. DE: In trockenem Zustand explosionsgefaehrlich. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue Ã ³aa Ã ®Ã §Ã ±Ã  Ã ªÃ ¡Ã ´UEÃ ³Ã ´Ã ¡Ã ³Ã §. EN: Explosive when dry. FR: Explosif Ã l'Ã ©tat sec. IT: Esplosivo allo stato secco. NL: In droge toestand ontplofbaar. PT: Explosivo no estado seco. R 2 ES: Riesgo de explosiÃ ³n por choque, fricciÃ ³n, fuego u otras fuentes de igniciÃ ³n. DA: Eksplosionsfarlig ved stoed, gnidning, ild eller andre antaendelseskilder. DE: Durch Schlag, Reibung, Feuer oder andere Zuendquellen explosionsgefaehrlich. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¡Ã °ue Ã ´Ã ±UEÃ ­Ã ´Ã ¡Ã £Ã ¬Ã ¡, Ã ´Ã ±Ã ©Ã ¢Ã , oeÃ ¹Ã ´Ã ©UE Ã  UEÃ «Ã «aaÃ ² Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­Ã ¡oeÃ «Ã Ã ®aaÃ ¹Ã ². EN: Risk of explosion by shock, friction, fire or other sources of ignition. FR: Risque d'explosion par choc, friction, feu ou autres sources d'ignition. IT: Rischio di esplosione per urto, sfregamento, fuoco o altre sorgenti d'ignizione. NL: Ontploffingsgevaar door schok, wrijving, vuur of andere ontstekingsoorzaken. PT: Risco de explosao por choque, fricÃ §ao, fogo ou outras fontes de igniÃ §ao. R 3 ES: Alto riesgo de explosiÃ ³n por choque, fricciÃ ³n, fuego u otras fuentes de igniciÃ ³n. DA: Meget eksplosionsfarlig ved stoed, gnidning, ild eller andre antaendelseskilder. DE: Durch Schlag, Reibung, Feuer oder andere Zuendquellen besonders explosionsgefaehrlich. EL: Ã Ã ¯Ã «Ã ½ Ã ¬aaÃ £UEÃ «Ã ¯Ã ² Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¡Ã °ue Ã ´Ã ±UEÃ ­Ã ´Ã ¡Ã £Ã ¬Ã ¡, Ã ´Ã ±Ã ©Ã ¢Ã , oeÃ ¹Ã ´Ã ©UE Ã  UEÃ «Ã «aaÃ ² Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­Ã ¡oeÃ «Ã Ã ®aaÃ ¹Ã ². EN: Extreme risk of explosion by shock, friction, fire or other sources of ignition. FR: Grand risque d'explosion par choc, friction, feu ou autres sources d'ignition. IT: Elevato rischio di esplosione per urto, sfregamento, fuoco o altre sorgenti d'ignizione. NL: Ernstig ontploffingsgevaar door schok, wrijving, vuur of andere ontstekingsoorzaken. PT: Grande risco de explosao por choque, fricÃ §ao, fogo ou outras fontes de igniÃ §ao. R 4 ES: Forma compuestos metÃ ¡licos explosivos muy sensibles. DA: Danner meget foelsomme eksplosive metalforbindelser. DE: Bildet hochempfindliche explosionsgefaehrliche Metallverbindungen. EL: Ã Ã ·Ã §Ã ¬Ã ¡Ã ´ssaeaaÃ © Ã °Ã ¯Ã «Ã ½ aaÃ µÃ ¡ssÃ ³Ã ¨Ã §Ã ´aaÃ ² aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªÃ Ã ² Ã ¬aaÃ ´Ã ¡Ã «Ã «Ã ©Ã ªÃ Ã ² aaÃ ­Ã ¾Ã ³aaÃ ©Ã ². EN: Forms very sensitive explosive metallic compounds. FR: Forme des composÃ ©s mÃ ©talliques explosifs trÃ ¨s sensibles. IT: Forma composti metallici esplosivi molto sensibili. NL: Vormt met metalen zeer gemakkelijk ontplofbare verbindingen. PT: Forma compostos metÃ ¡licos explosivos muito sensÃ ­veis. R 5 ES: Peligro de explosiÃ ³n en caso de calentamiento. DA: Eksplosionsfarlig ved opvarmning. DE: Beim Erwaermen explosionsfaehig. EL: Ã Ã Ã ±Ã ¬Ã ¡Ã ­Ã ³Ã § Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã Ã ªÃ ±Ã §Ã ®Ã §. EN: Heating may cause an explosion. FR: Danger d'explosion sous l'action de la chaleur. IT: Pericolo di esplosione per riscaldamento. NL: Ontploffingsgevaar door verwarming. PT: Perigo de explosao sob a acÃ §ao do calor. R 6 ES: Peligro de explosiÃ ³n, lo mismo en contacto que sin contacto con el aire. DA: Eksplosiv ved og uden kontakt med luft. DE: Mit und ohne Luft explosionsfaehig. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã  Ã ·Ã ¹Ã ±ssÃ ² aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯Ã ­ Ã ¡Ã Ã ±Ã ¡. EN: Explosive with or without contact with air. FR: Danger d'explosion en contact ou sans contact avec l'air. IT: Esplosivo a contatto o senza contatto con l'aria. NL: Ontplofbaar met en zonder lucht. PT: Perigo de explosao em contacto ou sem contacto com o ar. R 7 ES: Puede provocar incendios. DA: Kan foraarsage brand. DE: Kann Brand verursachen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã °Ã µÃ ±Ã ªÃ ¡Ã ºUE. AAÃ : Ã Ã ¡Ã µ oeÃ ¡Ã ¨Ã ³aa oeÃ ©Ã ±aa. OEÃ : Ã aaÃ ¨Ã ´ Ã °Ã ±Ã ¯Ã ¹Ã ¯qÃ ¨aaÃ ± Ã ¨Ã ­ Ã ©Ã ­oeaaÃ ­aeÃ ©aa. Ã Ã : Ã Ã ¨ Ã °Ã ±Ã ¯Ã ¹Ã ¯oeÃ ¡Ã ±aa Ã ¨Ã ­ Ã ©Ã ­oeaaÃ ­aeÃ ©Ã ¯. Ã Ã : Ã Ã ¡Ã ­ Ã ¢Ã ±Ã ¡Ã ­ae Ã ¹aaÃ ±Ã ¯Ã ¯Ã ±aeÃ ¡Ã ªaaÃ ­. Ã Ã : Ã Ã ¯aeaa Ã °Ã ±Ã ¯Ã ¹Ã ¯oeÃ ¡Ã ± Ã ¨Ã ¬ Ã ©Ã ­oe'Ã ­aeÃ ©Ã ¯. R 8 ES: Peligro de fuego en contacto con materias combustibles. DA: Brandfarlig ved kontakt med braendbare stoffer. DE: Feuergefahr bei Beruehrung mit brennbaren Stoffen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ´Ã §Ã ­ Ã ¡Ã ­UEoeÃ «aaÃ ®Ã § Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬Ã ¹Ã ­ Ã µÃ «Ã ©Ã ªÃ ¾Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ¡Ã µÃ ´UE. EN: Contact with combustible material may cause fire. FR: Favorise l'inflammation des matiÃ ¨res combustibles. IT: PuÃ ² provocare l'accensione di materie combustibili. NL: Bevordert de ontbranding van brandbare stoffen. PT: Perigo de incÃ ªndio em contacto com matÃ ©rias combustÃ ­veis. R 9 ES: Peligro de explosiÃ ³n al mezclar con materias combustibles. DA: Eksplosionsfarlig ved blanding med braendbare stoffer. DE: Explosionsgefahr bei Mischung mit brennbaren Stoffen. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬Ã ¡ Ã µÃ «Ã ©Ã ªUE. EN: Explosive when mixed with combustible material. FR: Peut exploser en mÃ ©lange avec des matiÃ ¨res combustibles. IT: Esplosivo in miscela con materie combustibili. NL: Ontploffingsgevaar bij menging met brandbare stoffen. PT: Pode explodir quando misturado com matÃ ©rias combustÃ ­veis. R 10 ES: Inflamable. DA: Brandfarlig. DE: Entzuendlich. EL: AAÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Flammable. FR: Inflammable. IT: Infiammabile. NL: Ontvlambaar. PT: InflamÃ ¡vel. R 11 ES: FÃ ¡cilmente inflamable. DA: Meget brandfarlig. DE: Leichtentzuendlich. EL: Ã ssÃ ¡Ã ­ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Highly flammable. FR: TrÃ ¨s inflammable. IT: Facilmente infiammabile. NL: Licht ontvlambaar. PT: Muito inflamÃ ¡vel. R 12 ES: Extremadamente inflamable. DA: Yderst brandfarlig. DE: Hochentzuendlich. EL: AAÃ ®ueÃ ·Ã ¹Ã ² aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Extremely flammable. FR: ExtrÃ ªmement inflammable. IT: Altamente infiammabile. NL: Zeer licht ontvlambaar. PT: Extremamente inflamÃ ¡vel. R 13 ES: Gas licuado extremadamente inflamable. DA: Yderst brandfarlig flydende gas. DE: Hochentzuendliches Fluessiggas. EL: AAÃ ®ueÃ ·Ã ¹Ã ² aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯ Ã µÃ £Ã ±Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¬Ã Ã ­Ã ¯ Ã ¡Ã Ã ±Ã ©Ã ¯. EN: Extremely flammable liquefied gas. FR: Gaz liquÃ ©fiÃ © extrÃ ªmement inflammable. IT: Gas liquefatto altamente infiammabile. NL: Zeer licht ontvlambaar vloeibaar gas. PT: GÃ ¡s liquefeito extremamente inflamÃ ¡vel. R 14 ES: Reacciona violentamente con el agua. DA: Reagerer voldsomt med vand. DE: Reagiert heftig mit Wasser. EL: Ã Ã ­Ã ´Ã ©aeÃ ±UE Ã ¢ssÃ ¡Ã ©Ã ¡ Ã ¬aa Ã ­aaÃ ±ue. EN: Reacts violently with water. FR: RÃ ©agit violemment au contact de l'eau. IT: Reagisce violentemente con l'acqua. NL: Reageert heftig met water. PT: Reage violentamente em contacto com a Ã ¡gua. R 15 ES: Reacciona con el agua liberando gases fÃ ¡cilmente inflamables. DA: Reagerer med vand under dannelse af yderst brandfarlige gasser. DE: Reagiert mit Wasser unter Bildung leicht entzuendlicher Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ­aaÃ ±ue aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã °Ã ¯Ã «Ã ½ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡ Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates highly flammable gases. FR: Au contact de l'eau dÃ ©gage des gaz trÃ ¨s inflammables. IT: A contatto con l'acqua libera gas facilmente infiammabili. NL: Vormt licht ontvlambaar gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases muito inflamÃ ¡veis. R 16 ES: Puede explosionar en mezcla con substancias comburentes. DA: Eksplosionsfarlig ved blanding med oxiderende stoffer. DE: Explosionsgefaehrlich in Mischung mit brandfoerdernden Stoffen. EL: AAÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa Ã ¯Ã ®aaÃ ©aeÃ ¹Ã ´Ã ©Ã ªÃ Ã ² Ã ¯Ã µÃ ³ssaaÃ ². EN: Explosive when mixed with oxidizing substances. FR: Peut exploser en mÃ ©lange avec des substances comburantes. IT: Pericolo di esplosione se mescolato con sostanze comburenti. NL: Ontploffingsgevaar bij menging met oxyderende stoffen. PT: Pode explodir quando misturado com substÃ ¢ncias comburentes. R 17 ES: Se inflama espontÃ ¡neamente en contacto con el aire. DA: Selvantaendelig i luft. DE: Selbstentzuendlich an der Luft. EL: Ã Ã µÃ ´Ã ¯Ã ¡Ã ­Ã ¡oeÃ «Ã Ã £aaÃ ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ¡Ã Ã ±Ã ¡. EN: Spontaneously flammable in air. FR: SpontanÃ ©ment inflammable Ã l'air. IT: Spontaneamente infiammabile all'aria. NL: Spontaan ontvlambaar in lucht. PT: Espontaneamente inflamÃ ¡vel ao ar. R 18 ES: Al usarlo pueden formarse mezclas aire-vapor explosivas/inflamables. DA: Ved brug kan braendbare dampe/eksplosive damp-luftblandinger dannes. DE: Bei Gebrauch Bildung explosiver/leichtentzuendlicher Dampf-Luftgemische moeglich. EL: Ã Ã ¡Ã ´UE Ã ´Ã § Ã ·Ã ±Ã Ã ³Ã § Ã ¬Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ³Ã ·Ã §Ã ¬Ã ¡Ã ´ssÃ ³aaÃ © aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡/aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªUE Ã ¬ssÃ £Ã ¬Ã ¡Ã ´Ã ¡ Ã ¡Ã ´Ã ¬Ã ¯Ã ½-Ã ¡Ã Ã ±Ã ¡. EN: In use, may form flammable/explosive vapour-air mixture. FR: Lors de l'utilisation, formation possible de mÃ ©lange vapeur-air inflammable/explosif. IT: Durante l'uso puÃ ² formare con aria miscele esplosive/infiammabili. NL: Kan bij gebruik een ontvlambaar/ontplofbaar damp-luchtmengsel vormen. PT: Aquando da utilizaÃ §ao, formaÃ §ao possÃ ­vel de mistura vaporar inflamÃ ¡vel/explosiva. R 19 ES: Puede formar perÃ ³xidos explosivos. DA: Kan danne eksplosive peroxider. DE: Kann explosionsfaehige Peroxyde bilden. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã ³Ã ·Ã §Ã ¬Ã ¡Ã ´ssÃ ³aaÃ © aaÃ ªÃ ±Ã §Ã ªÃ ´Ã ©Ã ªUE Ã µÃ °aaÃ ±Ã ¯Ã ®aassaeÃ ©Ã ¡. EN: May form explosive peroxides. FR: Peut former des peroxydes explosifs. IT: PuÃ ² formare perossidi esplosivi. NL: Kan ontplofbare peroxiden vormen. PT: Pode formar perÃ ³xidos explosivos. R 20 ES: Nocivo por inhalaciÃ ³n. DA: Farlig ved indaanding. DE: Gesundheitsschaedlich beim Einatmen. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful by inhalation. FR: Nocif par inhalation. IT: Nocivo per inalazione. NL: Schadelijk bij inademing. PT: Nocivo por inalaÃ §ao. R 21 ES: Nocivo en contacto con la piel. DA: Farlig ved hudkontakt. DE: Gesundheitsschaedlich bei Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful in contact with skin. FR: Nocif par contact avec la peau. IT: Nocivo a contatto con la pelle. NL: Schadelijk bij aanraking met de huid. PT: Nocivo em contacto com a pele. R 22 ES: Nocivo por ingestiÃ ³n. DA: Farlig ved indtagelse. DE: Gesundheitsschaedlich beim Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³aaÃ § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful if swallowed. FR: Nocif en cas d'ingestion. IT: Nocivo per ingestione. NL: Schadelijk bij opname door de mond. PT: Nocivo em caso de ingestao. R 23 ES: TÃ ³xico por inhalaciÃ ³n. DA: Giftig ved indaanding. DE: Giftig beim Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic by inhalation. FR: Toxique par inhalation. IT: Tossico per inalazione. NL: Vergiftig bijinademing. PT: TÃ ³xico por inalaÃ §ao. R 24 ES: TÃ ³xico en contacto con la piel. DA: Giftig ved hudkontakt. DE: Giftig bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic in contact with skin. FR: Toxique par contact avec la peau. IT: Tossico a contatto con la pelle. NL: Vergiftig bij aanraking met de huid. PT: TÃ ³xico em contacto com a pele. R 25 ES: TÃ ³xico por ingestiÃ ³n. DA: Giftig ved indtagelse. DE: Giftig beim Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic if swallowed. FR: Toxique en cas d'ingestion. IT: Tossico per ingestione. NL: Vergiftig bij opname door de mond. PT: TÃ ³xico em caso de ingestao. R 26 ES: Muy tÃ ³xico por inhalaciÃ ³n. DA: Meget giftig ved indaanding. DE: Sehr giftig beim Einatmen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Very toxic by inhalation. FR: TrÃ ¨s toxique par inhalation. IT: Altamente tossico per inalazione. NL: Zeer vergiftig bij inademing. PT: Muito tÃ ³xico por inalaÃ §ao. R 27 ES: Muy tÃ ³xico en contacto con la piel. DA: Meget giftig ved hudkontakt. DE: Sehr giftig bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic in contact with skin. FR: TrÃ ¨s toxique par contact avec la peau. IT: Altamente tossico a contatto con la pelle. NL: Zeer vergiftig bij aanraking met de huid. PT: Muito tÃ ³xico em contacto com a pele. R 28 ES: Muy tÃ ³xico por ingestiÃ ³n. DA: Meget giftig ved indtagelse. DE: Sehr giftig beim Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic if swallowed. FR: TrÃ ¨s toxique en cas d'ingestion. IT: Altamente tossico per ingestione. NL: Zeer vergiftig bij opname door de mond. PT: Muito tÃ ³xico em caso de ingestao. R 29 ES: En contacto con agua libera gases tÃ ³xicos. DA: Udvikler giftig gas ved kontakt med vand. DE: Entwickelt bei Beruehrung mit Wasser giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ Ã ­aaÃ ±ue aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates toxic gas. FR: Au contact de l'eau, dÃ ©gage des gaz toxiques. IT: A contatto con l'acqua libera gas tossici. NL: Vormt vergiftig gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases tÃ ³xicos. R 30 ES: Puede inflamarse fÃ ¡cilmente al usarlo. DA: Kan blive meget brandfarlig under brug. DE: Kann bei Gebrauch leicht entzuendlich werden. EL: Ã Ã ¡Ã ´UE Ã ´Ã § Ã ·Ã ±Ã Ã ³Ã § Ã £ssÃ ­aaÃ ´Ã ¡Ã © Ã «ssÃ ¡Ã ­ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¯. EN: Can become highly flammable in use. FR: Peut devenir trÃ ¨s inflammable pendant l'utilisation. IT: PuÃ ² divenire facilmente infiammabile durante l'uso. NL: Kan bij gebruik licht ontvlambaar worden. PT: Pode tornar-se muito inflamÃ ¡vel durante a utilizaÃ §ao. R 31 ES: En contacto con Ã ¡cidos libera gases tÃ ³xicos. DA: Udvikler giftig gas ved kontakt med syre. DE: Entwickelt bei Beruehrung mit Saeure giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ¯Ã ®Ã Ã ¡ aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with acids liberates toxic gas. FR: Au contact d'un acide dÃ ©gage un gaz toxique. IT: A contatto con acidi libera gas tossico. NL: Vormt vergiftige gassen in contact met zuren. PT: Em contacto com um Ã ¡cido liberta gÃ ¡s tÃ ³xico. R 32 ES: En contacto con Ã ¡cidos libera gases muy tÃ ³xicos. DA: Udvikler meget giftig gas ved kontakt med syre. DE: Entwickelt bei Beruehrung mit Saeure sehr giftige Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ¯Ã ®Ã Ã ¡ aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã °Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªUE Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with acids liberates very toxic gas. FR: Au contact d'un acide dÃ ©gage un gaz trÃ ¨s toxique. IT: A contatto con acidi libera gas altamente tossico. NL: Vormt zeer vergiftige gassen in contact met zuren. PT: Em contacto com Ã ¡cido liberta gÃ ¡s muito tÃ ³xico. R 33 ES: Peligro de efectos acumulativos. DA: Kan ophobes i kroppen efter gentagen brug. DE: Gefahr kumulativer Wirkungen. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ¡Ã ¨Ã ±Ã ¯Ã ©Ã ³Ã ´Ã ©Ã ªÃ ¾Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Danger of cumulative effects. FR: Danger d'effets cumulatifs. IT: Pericolo di effetti cumulativi. NL: Gevaar voor cumulatieve effecten. PT: Perigo de efeitos cumulativos. R 34 ES: Provoca quemaduras. DA: AEtsningsfare. DE: Verursacht Veraetzungen. EL: Ã Ã ±Ã ¯Ã ªÃ ¡Ã «aass aaÃ £Ã ªÃ ¡Ã ½Ã ¬Ã ¡Ã ´Ã ¡. EN: Causes burns. FR: Provoque des brÃ »lures. IT: Provoca ustioni. NL: Veroorzaakt brandwonden. PT: Provoca queimaduras. R 35 ES: Provoca quemaduras graves. DA: Alvorlig aetsningsfare. DE: Verursacht schwere Veraetzungen. EL: Ã Ã ±Ã ¯Ã ªÃ ¡Ã «aass Ã ³Ã ¯Ã ¢Ã ¡Ã ±UE aaÃ £Ã ªÃ ¡Ã ½Ã ¬Ã ¡Ã ´Ã ¡. EN: Causes severe burns. FR: Provoque de graves brÃ »lures. IT: Provoca gravi ustioni. NL: Veroorzaakt ernstige brandwonden. PT: Provoca queimaduras graves. R 36 ES: Irrita los ojos. DA: Irriterer oejnene. DE: Reizt die Augen. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Irritating to eyes. FR: Irritant pour les yeux. IT: Irritante per gli occhi. NL: Irriterend voor de ogen. PT: Irritante para os olhos. R 37 ES: Irrita las vÃ ­as respiratorias. DA: Irriterer aandedraetsorganerne. DE: Reizt die Atmungsorgane. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡. EN: Irritating to respiratory system. FR: Irritant pour les voies respiratoires. IT: Irritante per le vie respiratorie. NL: Irriterend voor de ademhalingswegen. PT: Irritante para as vias respiratÃ ³rias. R 38 ES: Irrita la piel. DA: Irriterer huden. DE: Reizt die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to skin. FR: Irritant pour la peau. IT: Irritante per la pelle. NL: Irriterend voor de huid. PT: Irritante para a pele. R 39 ES: Peligro de efectos irreversibles muy graves. DA: Fare for varig skade paa helbred. DE: Ernste Gefahr irreversiblen Schadens. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬Ã ¯Ã ­ssÃ ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Danger of very serious irreversible effects. FR: Danger d'effets irrÃ ©versibles trÃ ¨s graves. IT: Pericolo di effetti irreversibili molto gravi. NL: Gevaar voor ernstige onherstelbare effekten. PT: Perigo de efeitos irreversÃ ­veis muito graves. R 40 ES: Posibilidad de efectos irreversibles. DA: Mulighed for varig skade paa helbred. DE: Irreversibler Schaden moeglich. EL: Ã Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬Ã ¯Ã ­ssÃ ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­. EN: Possible risks of irreversible effects. FR: PossibilitÃ © d'effets irrÃ ©versibles. IT: PossibilitÃ di effetti irreversibili. NL: Onherstelbare effekten zijn niet uitgesloten. PT: Possibilidade de efeitos irreversÃ ­veis. R 41 ES: Riesgo de lesiones oculares graves. DA: Risiko for alvorlig oejenskade. DE: Gefahr ernster Augenschaeden. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¯oeÃ ¨Ã ¡Ã «Ã ¬Ã ©Ã ªÃ ¾Ã ­ Ã ¢Ã «Ã ¡Ã ¢Ã ¾Ã ­. EN: Risk of serious damage to eyes. FR: Risque de lÃ ©sions oculaires graves. IT: Rischio di gravi lesioni oculari. NL: Gevaar voor ernstig oogletsel. PT: Risco de lesÃ µes oculares graves. R 42 ES: Posibilidad de sensibilizaciÃ ³n por inhalaciÃ ³n. DA: Kan give allergi ved indaanding. DE: Sensibilisierung durch Einatmen moeglich. EL: AEÃ ½Ã ­Ã ¡Ã ´Ã ¡Ã © Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § aeÃ ©UE Ã ´Ã §Ã ² aaÃ ©Ã ³Ã °Ã ­Ã ¯Ã Ã ². EN: May cause sensitization by inhalation. FR: Peut entraÃ ®ner une sensibilisation par inhalation. IT: PuÃ ² provocare sensibilizzazione per inalazione. NL: Kan overgevoeligheid veroorzaken bij inademing. PT: Pode provocar uma sensibilizaÃ §ao por inalaÃ §ao. R 43 ES: Posibilidad de sensibilizaciÃ ³n en contacto con la piel. DA: Kan give allergi ved kontakt med huden. DE: Sensibilisierung durch Hautkontakt moeglich. EL: AEÃ ½Ã ­Ã ¡Ã ´Ã ¡Ã © Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § aeÃ ©UE Ã ´Ã §Ã ² aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: May cause sensitization by skin contact. FR: Peut entraÃ ®ner une sensibilisation par contact avec la peau. IT: PuÃ ² provocare sensibilizzazione per contatto con la pelle. NL: Kan overgevoeligheid veroorzaken bij contact met de huid. PT: Pode provocar uma sensibilizaÃ §ao em contacto com a pele. R 44 ES: Riesgo de explosiÃ ³n al calentarlo en ambiente confinado. DA: Eksplosionsfarlig ved opvarmning under indeslutning. DE: Explosionsgefahr bei Erhitzen unter Einschluss. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² aaUEÃ ­ Ã ¨aaÃ ±Ã ¬Ã ¡Ã ­Ã ¨aass Ã ³aa Ã ªÃ «aaÃ ©Ã ³Ã ´Ã  Ã ¡Ã ´Ã ¬ueÃ ³oeÃ ¡Ã ©Ã ±Ã ¡. EN: Risk of explosion if heated under confinement. FR: Risque d'explosion si chauffÃ © en ambiance confinÃ ©e. IT: Rischio di esplosione per riscaldamento in ambiente confinato. NL: Ontploffingsgevaar bij verwarming in afgesloten toestand. PT: Risco de explosao se aquecido em ambiente fechado. R 45 ES: Puede causar cÃ ¡ncer. DA: Kan fremkalde kraeft. DE: Kann Krebs erzeugen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ ¡Ã ±Ã ªssÃ ­Ã ¯. EN: May cause cancer. FR: Peut causer le cancer. IT: PuÃ ² provocare il cancro. Nl: Kan kanker veroorzaken. PT: Pode causar cancro. R 46 ES: Puede causar alteraciones genÃ ©ticas hereditarias. DA: Kan foraarsage arvelige genetiske skader. DE: Kann vererbbare Schaeden verursachen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ «Ã §Ã ±Ã ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ Ã ² Ã £aaÃ ­aaÃ ´Ã ©Ã ªÃ Ã ² Ã ¢Ã «UEÃ ¢aaÃ ². EN: May cause heritable genetic damage. FR: Peut causer des altÃ ©rations gÃ ©nÃ ©tiques hÃ ©rÃ ©ditaires. IT: PuÃ ² provocare alterazioni genetiche ereditarie. NL: Kan erfelijke genetische schade veroorzaken. PT: Pode causar alteraÃ §Ã µes genÃ ©ticas hereditÃ ¡rias. R 47 ES: Puede causar malformaciones congÃ ©nitas. DA: Kan medfoere fosterskader. DE: Kann Missbildungen verursachen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ ª Ã £aaÃ ­aaÃ ´Ã Ã ² Ã °Ã ¡Ã ±Ã ¡Ã ¬Ã ¯Ã ±oeÃ ¾Ã ³aaÃ ©Ã ². EN: May cause birth defects. FR: Peut causer des malformations congÃ ©nitales. IT: PuÃ ² provocare malformazioni congenite. NL: Kan geboorteafwijkingen veroorzaken. PT: Pode causar malformaÃ §Ã µes congÃ ©nitas. R 48 ES: Riesgo de efectos graves para la salud en caso de exposiciÃ ³n prolongada. DA: Alvorlig sundhedsfare ved laengere tids paavirkning. DE: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition. EL: Ã ssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã µÃ £aassÃ ¡ Ã ªÃ ¡Ã ´ueÃ °Ã ©Ã ­ Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã §Ã ² aaÃ ªÃ ¨Ã Ã ³aaÃ ¹Ã ². EN: Danger of serious damage to health by prolonged exposure. FR: Risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e. IT: Pericolo di gravi danni per la salute in caso di esposizione prolungata. NL: Gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling. PT: Risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada. R 49 ES: Puede causar cÃ ¡ncer por inhalaciÃ ³n. DA: Kan fremkalde kraeft ved indaanding. DE: Kann Krebs erzeugen beim Einatmen. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ªÃ ¡Ã ±Ã ªssÃ ­Ã ¯ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: May cause cancer by inhalation. FR: Peut causer le cancer par inhalation. IT: PuÃ ² provocare il cancro per inalazione. NL: Kan kanker veroorzaken bij inademing. PT: Pode causar o cancro por inalaÃ §ao. R 50 ES: Muy tÃ ³xico para los organismos acÃ ºaticos. DA: Meget giftig for organismer, der lever i vand. DE: Sehr giftig fuer Wasserorganismen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Very toxic to aquatic organisms. FR: TrÃ ¨s toxique pour les organismes aquatiques. IT: Altamente tossico per gli organismi acquatici. NL: Zeer vergiftig voor in het water levende organismen. PT: Muito tÃ ³xico para organismos aquÃ ¡ticos. R 51 ES: TÃ ³xico para los organismos acuÃ ¡ticos. DA: Giftig for organismer, der lever i vand. DE: Giftig fuer Wasserorganismen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Toxic to aquatic organisms. FR: Toxique pour les organismes aquatiques. IT: Tossico per gli organismi acquatici. NL: Vergiftig voor in het water levende organismen. PT: TÃ ³xico para organismos aquÃ ¡ticos. R 52 ES: Nocivo para los organismos acuÃ ¡ticos. DA: Skadelig for organismer, der lever i vand. DE: Schaedlich fuer Wasserorganismen. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã µaeÃ ±ueÃ ¢Ã ©Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ². EN: Harmful to aquatic organisms. FR: Nocif pour les organismes aquatiques. IT: Nocivo per gli organismi acquatici. NL: Schadelijk voor in het water levende organismen. PT: Nocivo para organismos aquÃ ¡ticos. R 53 ES: Puede provocar a largo plazo efectos negativos en el medio ambiente acuÃ ¡tico. DA: Kan foraarsage uoenskede langtidsvirkninger i vandmiljoeet. DE: Kann in Gewaessern laengerfristig schaedliche Wirkungen haben. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: May cause long-term adverse effects in the aquatic environment. FR: Peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement aquatique. IT: PuÃ ² provocare a lungo termine effetti negativi per l'ambiente acquatico. NL: Kan in het aquatisch milieu op lange termijn schadelijke effecten veroorzaken. PT: Pode causar efeitos negativos a longo prazo no ambiente aquÃ ¡tico. R 54 ES: TÃ ³xico para la flora. DA: Giftig for planter. DE: Giftig fuer Pflanzen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã § Ã ·Ã «Ã ¹Ã ±ssaeÃ ¡. EN: Toxic to flora. FR: Toxique pour la flore. IT: Tossico per la flora. NL: Vergiftig voor planten. PT: TÃ ³xico para a flora. R 55 ES: TÃ ³xico para la fauna. DA: Giftig for dyr. DE: Giftig fuer Tiere. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã °Ã ¡Ã ­ssaeÃ ¡. EN: Toxic to fauna. FR: Toxique pour la faune. IT: Tossico per la fauna. NL: Vergiftig voor dieren. PT: TÃ ³xico para a fauna. R 56 ES: TÃ ³xico para los organismos del suelo. DA: Giftig for organismer i jordbunden. DE: Giftig fuer Bodenorganismen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ¯Ã µÃ ² Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ² Ã ´Ã ¯Ã µ aaaeUEoeÃ ¯Ã µÃ ². EN: Toxic to soil organisms. FR: Toxique pour les organismes du sol. IT: Tossico per gli organismi del terreno. NL: Vergiftig voor bodemorganismen. PT: TÃ ³xico para organismos no solo. R 57 ES: TÃ ³xico para las abejas. DA: Giftig for bier. DE: Giftig fuer Bienen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã £Ã ©Ã ¡ Ã ´Ã ©Ã ² Ã ¬Ã Ã «Ã ©Ã ³Ã ³aaÃ ². EN: Toxic to bees. FR: Toxique pour les abeilles. IT: Tossico per le api. NL: Vegiftig voor bijen. PT: TÃ ³xico para as abelhas. R 58 ES: Puede provocar a largo plazo efectos negativos para el medio ambiente. DA: Kan foraarsage uoenskede langtidsvirkninger i miljoeet. DE: Kann laengerfristig schaedliche Wirkungen auf die Umwelt haben. EL: Ã Ã °Ã ¯Ã ±aass Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © Ã ¬Ã ¡Ã ªÃ ±Ã ¯Ã ·Ã ±ueÃ ­Ã ©aaÃ ² aeÃ µÃ ³Ã ¬aaÃ ­aassÃ ² aaÃ °Ã ©Ã °Ã ´Ã ¾Ã ³aaÃ ©Ã ² Ã ³Ã ´Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: May cause long-term adverse effects in the environment. FR: Peut entraÃ ®ner des effets nÃ ©fastes Ã long terme pour l'environnement. IT: PuÃ ² provocare a lungo termine effetti negativi per l'ambiente. NL: Kan in het milieu op lange termijn schadelijk effecten veroorzaken. PT: Pode causar efeitos negativos a longo prazo no ambiente. R 59 ES: Peligroso para la capa de ozono. DA: Farlig for ozonlaget. DE: Gefaehrlich fuer die Ozonschicht. EL: AAÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¯ Ã £Ã ©Ã ¡ Ã ´Ã § Ã ³Ã ´Ã ©Ã ¢UEaeÃ ¡ Ã ´Ã ¯Ã µ ueaeÃ ¯Ã ­Ã ´Ã ¯Ã ². EN: Dangerous for the ozone layer. FR: Dangereux pour la couche d'ozone. IT: Pericoloso per lo strato di ozono. NL: Gevaarlijk voor de ozonlaag. PT: Perigoso para a camada de ozono. CombinaciÃ ³n de frases-R Kombination af R-saetninger Kombination der R-Saetze Ã Ã µÃ ­aeÃ µÃ ¡Ã ³Ã ¬ueÃ ² Ã ´Ã ¹Ã ­ Ã -oeÃ ±UEÃ ³aaÃ ¹Ã ­ Combination of R-phrases Combinaison des phrases R Combinazioni delle frasi R Kombinatie van de R-zinnen CombinaÃ §ao das frases R R 14/15 ES: Reacciona violentamente con el agua, liberando gases muy inflamables. DA: Reagerer voldsomt med vand under dannelse af yderst brandfarlige gasser. DE: Reagiert heftig mit Wasser unter Bildung leichtentzuendlicher Gase. EL: Ã Ã ­Ã ´Ã ©aeÃ ±UE Ã ¢Ã ©Ã ¡ssÃ ¹Ã ² Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ Ã ½aeÃ ¹Ã ± aaÃ ªÃ «Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã ² Ã ¡Ã Ã ±Ã ©Ã ¡ Ã «ssÃ ¡Ã ­ aaÃ µÃ ¡Ã ­UEoeÃ «aaÃ ªÃ ´Ã ¡. EN: Reacts violently with water, liberating highly flammable gases. FR: RÃ ©agit violemment au contact de l'eau en dÃ ©gageant des gaz trÃ ¨s inflammables. IT: Reagisce violentemente con l'acqua liberando gas facilmente infiammabili. NL: Reageert heftig met water en vormt daarbij licht ontvlambaar gas. PT: Reage violentamente com a Ã ¡gua libertando gases muito inflamÃ ¡veis. R 15/29 ES: En contacto con el agua, libera gases tÃ ³xicos y fÃ ¡cilmente inflamables. DA: Reagerer med vand under dannelse af giftige og yderst brandfarlige gasser. DE: Reagiert mit Wasser unter Bildung giftiger und leichtentzuendlicher Gase. EL: Ã aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ­aaÃ ±ue aaÃ «aaÃ µÃ ¨aaÃ ±Ã ¾Ã ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ´Ã ¯Ã ®Ã ©Ã ªUE, Ã «ssÃ ¡Ã ­ aaÃ ½oeÃ «aaÃ ªÃ ´Ã ¡ Ã ¡Ã Ã ±Ã ©Ã ¡. EN: Contact with water liberates toxic, highly flammable gas. FR: Au contact de l'eau dÃ ©gage des gaz toxiques et trÃ ¨s inflammables. IT: A contatto con acqua libera gas tossici e facilmente infiammabili. NL: Vormt vergiftig en licht ontvlambaar gas in contact met water. PT: Em contacto com a Ã ¡gua liberta gases tÃ ³xicos e muito inflamÃ ¡veis. R 20/21 ES: Nocivo por inhalaciÃ ³n y en contacto con la piel. DA: Farlig ved indaanding og ved hudkontakt. DE: Gesundheitsschaedlich beim Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful by inhalation and in contact with skin. FR: Nocif par inhalation et par contact avec la peau. IT: Nocivo per inalazione e contatto con la pelle. NL: Schadelijk bij inademing en bij aanraking met de huid. PT: Nocivo por inalaÃ §ao em contacto com a pele. R 20/22 ES: Nocivo por inhalaciÃ ³n y por ingestiÃ ³n. DA: Farlig Nocivo por inalaÃ §ao e ingestao. DE: Gesundheitsschaedlich beim Einatmen und Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful by inhalation and if swallowed. FR: Nocif par inhalation et par ingestion. IT: Nocivo per inalazione e ingestione. NL: Schadelijk bij inademing en opname door de mond. PT: Nocivo por inalaÃ §ao e ingestao. R 20/21/22 ES: Nocivo por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Farlig ved indaanding, ved hudkontakt og ved indtagelse. DE: Gesundheitsschaedlich beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful by inhalation, in contact with skin and if swallowed. FR: Nocif par inhalation, par contact avec la peau et par ingestion. IT: Nocivo per inalazione, contatto con la pelle e per ingestione. NL: Schadelijk bij inademing, opname door de mond en aanraking met de huid. PT: Nocivo por inalaÃ §ao, em contacto com a pele e por ingestao. R 21/22 ES: Nocivo en contacto con la piel y por ingestiÃ ³n. DA: Farlig ved hudkontakt og ved indtagelse. DE: Gesundheitsschaedlich bei Beruehrung mit der Haut und beim Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful in contact with skin and if swallowed. FR: Nocif par contact avec la peau et par ingestion. IT: Nocivo a contatto con la pelle e per ingestione. NL: Schadelijk bij aanraking met de huid en bij opname door de mond. PT: Nocivo em contacto com a pele e por ingestao. R 23/24 ES: TÃ ³xico por inhalaciÃ ³n y en contacto con la piel. DA: Giftig ved indaanding og ved hudkontakt. DE: Giftig beim Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic by inhalation and in contact with skin. FR: Toxique par inhalation et par contact avec la peau. IT: Tossico per inalazione e contatto con la pelle. NL: Vergiftig bij inademing en bij aanraking met de huid. PT: TÃ ³xico por inalaÃ §ao e em contacto com a pele. R 23/25 ES: TÃ ³xico por inhalaciÃ ³n y por ingestiÃ ³n. DA: Giftig ved indaanding og ved indtagelse. DE: Giftig beim Einatmen und Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic by inhalation and if swallowed. FR: Toxique par inhalation et par ingestion. IT: Tossico per inalazione e ingestione. NL: Vergiftig bij inademing en opname door de mond. PT: TÃ ³xico por inalaÃ §ao e ingestao. R 23/24/25 ES: TÃ ³xico por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Giftig ved indaanding, ved hudkontakt og ved indtagelse. DE: Giftig beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic by inhalation, in contact with skin and if swallowed. FR: Toxique par inhalation, par contact avec la peau et par ingestion. IT: Tossico per inalazione, contatto con la pelle e per ingestione. NL: Vergiftig bij inademing, opname door de mond en aanraking met de huid. PT: TÃ ³xico por inalaÃ §ao, em contacto com a pele e por ingestao. R 24/25 ES: TÃ ³xico en contacto con la piel y por ingestiÃ ³n. DA: Giftig ved hudkontakt og ved indtagelse. DE: Giftig bei Beruehrung mit der Haut und beim Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic in contact with skin and if swallowed. FR: Toxique par contact avec la peau et par ingestion. IT: Tossico a contatto con la pelle e per ingestione. NL: Vergiftig bij aanraking met de huid en bij opname door de mond. PT: TÃ ³xico em contacto com a pele e por ingestao. R 26/27 ES: Muy tÃ ³xico por inhalaciÃ ³n y en contacto con la piel. DA: Meget giftig ved indaanding og ved hudkontakt. DE: Sehr giftig beim Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic by inhalation and in contact with skin. FR: TrÃ ¨s toxique par inhalation et par contact avec la peau. IT: Altamente tossico per inalazione e contatto con la pelle. NL: Zeer vergiftig bij inademing en bij aanraking met de huid. PT: Muito tÃ ³xico por inalaÃ §ao e em contacto com a pele. R 26/28 ES: Muy tÃ ³xico por inhalaciÃ ³n y por ingestiÃ ³n. DA: Meget giftig ved indaanding og ved indtagelse. DE: Sehr giftig beim Einatmen und Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic by inhalation and if swallowed. FR: TrÃ ¨s toxique par inhalation et par ingestion. IT: Altamente tossico per inalazione e per ingestione. NL: Zeer vergiftig bij inademing en opname door de mond. PT: Muito tÃ ³xico por inalaÃ §ao e ingestao. R 26/27/28 ES: Muy tÃ ³xico por inhalaciÃ ³n, por ingestiÃ ³n y en contacto con la piel. DA: Meget giftig ved indaanding, ved hudkontakt og ved indtagelse. DE: Sehr giftig beim Einatmen, Verschlucken und Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic by inhalation, in contact with skin and if swallowed. FR: TrÃ ¨s toxique par inhalation, par contact avec la peau et par ingestion. IT: Altamente tossico per inalazione, contatto con la pelle e per ingestione. NL: Zeer vergiftig bij inademing, opname door de mond en aanraking met de huid. PT: Muito tÃ ³xico por inalaÃ §ao, em contacto com a pele e por ingestao. R 27/28 ES: Muy tÃ ³xico en contacto con la piel y por ingestiÃ ³n. DA: Meget giftig ved hudkontakt og ved indtagelse. DE: Sehr giftig bei Beruehrung mit der Haut und beim Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic in contact with skin and if swallowed. FR: TrÃ ¨s toxique par contact avec la peau et par ingestion. IT: Altamente tossico a contatto con la pelle e per ingestione. NL: Zeer vergiftig bij aanraking met de huid en bij opname door de mond. PT: Muito tÃ ³xico em contacto com a pele e por ingestao. R 36/37 ES: Irrita los ojos y las vias respiratorias. DA: Irriterer oejnene og aandedraetsorganerne. DE: Reizt die Augen und die Atmungsorgane. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡. EN: Irritating to eyes and respiratory system. FR: Irritant pour les yeux et les voies respiratoires. IT: Irritante per gli occhi e le vie respiratorie. NL: Irriterend voor de ogen en de ademhalingswegen. PT: Irritante para os olhos e vias respiratÃ ³rias. R 36/38 ES: Irrita los ojos y la piel. DA: Irriterer oejnene og huden. DE: Reizt die Augen und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to eyes and skin. FR: Irritant pour les yeux et la peau. IT: Irritante per gli occhi e la pelle. NL: Irriterend voor de ogen en de huid. PT: Irritante para os olhos e pele. R 36/37/38 ES: Irrita los ojos, la piel y las vias respiratorias. DA: Irriterer oejnene, aandedraetsorganerne og huden. DE: Reizt die Augen, Atmungsorgane und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡, Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to eyes, respiratory system and skin. FR: Irritant pour les yeux, les voies respiratoires et la peau. IT: Irritante per gli occhi, le vie respiratorie e la pelle. NL: Irriterend voor de ogen, de ademhalingswegen en de huid. PT: Irritante para os olhos, vias respiratÃ ³rias e pele. R 37/38 ES: Irrita las vias respiratorias y la piel. DA: Irriterer aandedraetsorganerne og huden. DE: Reizt die Atmungsorgane und die Haut. EL: AAÃ ±aaÃ ¨ssaeaaÃ © Ã ´Ã ¯ Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªue Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Irritating to respiratory system and skin. FR: Irritant pour les voies respiratoires et la peau. IT: Irritante per le vie respiratorie e la pelle. NL: Irriterend voor ademhalingswegen en de huid. PT: Irritante para as vias respiratÃ ³rias e pele. R 39/23 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n. DA: Giftig: fare for varig skade paa helbred ved indaanding. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic: danger of very serious irreversible effects through inhalation. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao. R 39/24 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel. DA: Giftig: fare for varig skade paa helbred ved hudkontakt. DE: Giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of very serious irreversible effects in contact with skin. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau. IT: Tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves em contacto com a pele. R 39/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por ingestiÃ ³n. DA: Giftig: fare for varig skade paa helbred ved indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por ingestao. R 39/23/24 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n y contacto con la piel. DA: Giftig: fare for varig skade paa helbred ved indaanding og hudkontakt. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of very serious irreversible effects through inhalation and in contact with skin. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par contact avec la peau. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione e a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en aanraking met de huid. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao e contacto com a pele. R 39/23/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n e ingestiÃ ³n. DA: Giftig: fare for varig skade paa helbred ved indaanding og indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects through inhalation and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione ed ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao e ingestao. R 39/24/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel e ingestiÃ ³n. DA: Giftig: fare for varig skade paa helbred ved hudkontakt og indtagelse. DE: Giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects in contact with skin and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por contacto com a pele e ingestao. R 39/23/24/25 ES: TÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Giftig: fare for varig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Giftig: Gefahr irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of very serious irreversible effects through inhalation, in contact with skin and if swallowed. FR: Toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation, par contact avec la peau et par ingestion. IT: Tossico: pericolo di effetti irreversibili molto gravi per inalazione, a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing, aanraking met de huid en opname door de mond. PT: TÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao, em contacto com a pele e ingestao. R 39/26 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n. DA: Meget giftig: fare for varig skade paa helbred ved indaanding. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Very toxic: danger of very serious irreversible effects through inhalation. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi per inalazione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao. R 39/27 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel. DA: Meget giftig: fare for varig skade paa helbred ved hudkontakt. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic: danger of very serious irreversible effects in contact with skin. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por contacto com a pele. R 39/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por ingestiÃ ³n. DA: Meget giftig: fare for varig skade paa helbred ved indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par ingestion. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por ingestao. R 39/26/27 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n y contacto con la piel. DA: Meget giftig: fare for varig skade paa helbred ved indaanding og hudkontakt. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Very toxic: danger of very serious irreversible effects through inhalation and in contact with skin. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par contact avec la peau. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi per inalazione e a contatto con la pelle. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en aanraking met de huid. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao e em contacto com a pele. R 39/26/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n e ingestiÃ ³n. DA: Meget giftig: fare for varig skade paa helbred ved indaanding og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects through inhalation and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation et par ingestion. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi per inalazione ed ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao e ingestao. R 39/27/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por contacto con la piel e ingestiÃ ³n. DA: Meget giftig: fare for varig skade paa helbred ved hudkontakt og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects in contact with skin and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par contact avec la peau et par ingestion. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi a contatto con la pelle e per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij aanraking met de huid en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por contacto com a pele e ingestao. R 39/26/27/28 ES: Muy tÃ ³xico: peligro de efectos irreversibles muy graves por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Meget giftig: fare for varig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Sehr giftig: ernste Gefahr irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã «Ã ½ Ã ´Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã °Ã ¯Ã «Ã ½ Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã ¾Ã ­ Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Very toxic: danger of very serious irreversible effects through inhalation, in contact with skin and if swallowed. FR: TrÃ ¨s toxique: danger d'effets irrÃ ©versibles trÃ ¨s graves par inhalation, par contact avec la peau et par ingestion. IT: Altamente tossico: pericolo di effetti irreversibili molto gravi per inalazione, a contatto con la pelle e per ingestione. NL: Zeer vergiftig: gevaar voor ernstige onherstelbare effecten bij inademing, aanraking met de huid en opname door de mond. PT: Muito tÃ ³xico: perigo de efeitos irreversÃ ­veis muito graves por inalaÃ §ao, contacto com a pele e ingestao. R 40/20 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful: possible risk of irreversible effects through inhalation. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione. NL: Schadelijk: bij inademing zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §ao. R 40/21 ES: Nocivo: posibilidad de efectos irreversibles en contacto con la piel. DA: Farlig: mulighed for varig skade paa helbred ved hudkontakt. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens bei Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: possible risk of irreversible effects in contact with skin. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par contact avec la peau. IT: Nocivo: possibilitÃ di effetti irreversibili a contatto con la pelle. NL: Schadelijk: bij aanraking met de huid zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por contacto com a pele. R 40/22 ES: Nocivo: posibilidad de efectos irreversibles por ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per ingestione. NL: Schadelijk: bij opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por ingestao. R 40/20/21 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n y contacto con la piel. DA: Farlig: mulighed for varig skade paa helbred ved indaanding og hudkontakt. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen und bei Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: possible risk of irreversible effects through inhalation and in contact with skin. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation et par contact avec la peau. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione e a contatto con la pelle. NL: Schadelijk: bij inademing en aanraking met de huid zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §ao e contacto com a pele. R 40/20/22 ES: Nocivo: Posibilidad de efectos irreversibles por inhalaciÃ ³n e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects through inhalation and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione ed ingestione. NL: Schadelijk: bij inademing en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §ao e ingestao. R 40/21/22 ES: Nocivo: posibilidad de efectos irreversibles en contacto con la piel e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens bei Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects in contact with skin and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par contact avec la peau et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili a contatto con la pelle e per ingestione. NL: Schadelijk: bij aanraking met de huid en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por contacto com a pele e ingestao. R 40/20/21/22 ES: Nocivo: posibilidad de efectos irreversibles por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Farlig: mulighed for varig skade paa helbred ved indaanding, hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Moeglichkeit irreversiblen Schadens durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã °Ã ©Ã ¨Ã ¡Ã ­Ã ¯ss Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã © Ã ¬ueÃ ­Ã ©Ã ¬Ã ¹Ã ­ aaÃ °Ã ©aeÃ ±UEÃ ³aaÃ ¹Ã ­ ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: possible risk of irreversible effects through inhalation, in contact with skin and if swallowed. FR: Nocif: possibilitÃ © d'effets irrÃ ©versibles par inhalation, par contact avec la peau et par ingestion. IT: Nocivo: possibilitÃ di effetti irreversibili per inalazione, a contatto con la pelle e per ingestione. NL: Schadelijk: bij inademing, aanraking met de huid en opname door de mond zijn onherstelbare effecten niet uitgesloten. PT: Nocivo: possibilidade de efeitos irreversÃ ­veis por inalaÃ §ao, contacto com a pele e ingestao. R 42/43 ES: Posibilidad de sensibilizaciÃ ³n por inhalaciÃ ³n y en contacto con la piel. DA: Kan give allergi ved indaanding og ved kontakt med huden. DE: Sensibilisierung durch Einatmen und Hautkontakt moeglich. EL: AEÃ ½Ã ­Ã ¡Ã ´Ã ¡Ã © Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã «Ã Ã ³aaÃ © aaÃ µÃ ¡Ã ©Ã ³Ã ¨Ã §Ã ´Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã § aeÃ ©Ã ¡ Ã ´Ã §Ã ² aaÃ ©Ã ³Ã °Ã ­Ã ¯Ã Ã ² Ã ªÃ ¡Ã © aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: May cause sensitization by inhalation and skin contact. FR: Peut entraÃ ®ner une sensibilisation par inhalation et contact avec la peau. IT: PuÃ ² provocare sensibilizzazione per inalazione e contatto con la pelle. NL: Kan overgevoeligheid veroorzaken bij inademing of contact met de huid. PT: Pode causar sensibilizaÃ §ao por inalaÃ §ao e em contacto com a pele. R 48/20 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation. IT: Nocivo: pericolo di gravi danni per la salute in caso di esposizione prolungata per inalazione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao. R 48/21 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: danger of serious damage to health by prolonged exposure in contact with skin. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada em contacto com a pele. R 48/22 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por ingestao. R 48/20/21 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n y contacto con la piel. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og hudkontakt. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Beruehrung mit der Haut. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation and in contact with skin. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et contact avec la peau. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e a contatto con la pelle. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en aanraking met de huid. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao e em contacto com a pele. R 48/20/22 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao e ingestao. R 48/21/22 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure in contact with skin and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau et par ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle e per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por contacto com a pele e ingestao. R 48/20/21/22 ES: Nocivo: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Farlig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding, hudkontakt og indtagelse. DE: Gesundheitsschaedlich: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã «Ã ¡Ã ¢aaÃ ±ue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Harmful: danger of serious damage to health by prolonged exposure through inhalation, in contact with skin and if swallowed. FR: Nocif: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation, contact avec la peau et ingestion. IT: Nocivo: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione, a contatto con la pelle e per ingestione. NL: Schadelijk: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing, aanraking met de huid en opname door de mond. PT: Nocivo: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao, por contacto com a pele e por ingestao. R 48/23 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposicÃ ³n prolongada por inhalaciÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©. EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao. R 48/24 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of serious damage to health by prolonged exposure in contact with skin. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por contacto com a pele. R 48/25 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por ingestao. R 48/23/24 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n y contacto con la piel. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og hudkontakt. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Beruehrung mit der Haut. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation and in contact with skin. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et contact avec la peau. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione e a contatto con la pelle. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en aanraking met de huid. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao e contacto com a pele. R 48/23/25 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã © Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation et ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione ed ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao e ingestao. R 48/24/25 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por contacto con la piel e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved hudkontakt og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure in contact with skin and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par contact avec la peau et ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij aanraking met de huid en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por contacto com a pele e ingestao. R 48/23/24/25 ES: TÃ ³xico: peligro de efectos graves para la salud en caso de exposiciÃ ³n prolongada por inhalaciÃ ³n, contacto con la piel e ingestiÃ ³n. DA: Giftig: alvorlig sundhedsfare ved laengere tids paavirkning ved indaanding, hudkontakt og indtagelse. DE: Giftig: Gefahr ernster Gesundheitsschaeden bei laengerer Exposition durch Einatmen, Beruehrung mit der Haut und durch Verschlucken. EL: Ã Ã ¯Ã ®Ã ©Ã ªue: Ã ªssÃ ­aeÃ µÃ ­Ã ¯Ã ² Ã ³Ã ¯Ã ¢Ã ¡Ã ±Ã Ã ² Ã ¢Ã «UEÃ ¢Ã §Ã ² Ã ´Ã §Ã ² Ã µÃ £aassÃ ¡Ã ² Ã ½Ã ³Ã ´aaÃ ±Ã ¡ Ã ¡Ã °ue Ã °Ã ¡Ã ±Ã ¡Ã ´aaÃ ´Ã ¡Ã ¬Ã Ã ­Ã § Ã Ã ªÃ ¨aaÃ ³Ã § ueÃ ´Ã ¡Ã ­ aaÃ ©Ã ³Ã °Ã ­Ã aaÃ ´Ã ¡Ã ©, Ã ³aa aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ³aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ². EN: Toxic: danger of serious damage to health by prolonged exposure through inhalation, in contact with skin and if swallowed. FR: Toxique: risque d'effets graves pour la santÃ © en cas d'exposition prolongÃ ©e par inhalation, contact avec la peau et ingestion. IT: Tossico: pericolo di gravi danni alla salute in caso di esposizione prolungata per inalazione, a contatto con la pelle e per ingestione. NL: Vergiftig: gevaar voor ernstige schade aan de gezondheid bij langdurige blootstelling bij inademing, aanraking met de huid en opname door de mond. PT: TÃ ³xico: risco de efeitos graves para a saÃ ºde em caso de exposiÃ §ao prolongada por inalaÃ §ao, contacto com a pele e ingestao. Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã ´Ã ±Ã ¡ Ã ¡Ã ³oeÃ ¡Ã «aassÃ ¡Ã ² Ã ³Ã ·aaÃ ´Ã ©Ã ªUE Ã ¬aa aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­aaÃ ² Ã ·Ã §Ã ¬Ã ©Ã ªÃ Ã ² Ã ¯Ã µÃ ³ssaaÃ ² ANEXO IV Consejos de prudencia relativos a las sustancias peligrosas BILAG IV Forsigtighedsregler for farlige stoffer ANHANG IV Sicherheitsratschlaege fuer gefaehrliche Stoffe IV ANNEX IV Safety advice concerning dangerous chemical substances ANNEXE IV Conseils de prudence concernant les substances dangereuses ALLEGATO IV Consigli di prudenza riguardanti le sostanze pericolose BIJLAGE IV Veiligheidsaanbevelingen met betrekking tot gevaarlijke stoffen ANEXO IV Conselhos de prudÃ ªncia relativos a substÃ ¢ncias perigosas S 1 ES: ConsÃ ©rverse bajo llave. DA: Opbevares under laas. DE: Unter Verschluss aufbewahren. EL: OEÃ µÃ «UEÃ ³Ã ³aaÃ ´Ã ¡Ã © Ã ªÃ «aaÃ ©aeÃ ¹Ã ¬Ã Ã ­Ã ¯. EN: Keep locked up. FR: Conserver sous clÃ ©. IT: Conservare sotto chiave. NL: Achter slot bewaren. PT: Conservar fechado Ã chave. S 2 ES: MantÃ ©ngase fuera del alcance de los niÃ ±os. DA: Opbevares utilgaengeligt for boern. DE: Darf nicht in die Haende von Kindern gelangen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã ¡Ã ©aeÃ ©UE. EN: Keep out of reach of children. FR: Conserver hors de portÃ ©e des enfants. IT: Conservare fuori della portata dei bambini. NL: Buiten bereik van kinderen bewaren. PT: Conservar fora do alcance das crianÃ §as. S 3 ES: ConsÃ ©rvese en lugar fresco. DA: Opbevares koeligt. DE: Kuehl aufbewahren. EL: Ã aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep in a cool place. FR: Conserver dans un endroit frais. IT: Conservare in luogo fresco. NL: Op een koele plaats bewaren. PT: Conservar num lugar fresco. S 4 ES: MantÃ ©ngase lejos de locales habitados. DA: Maa ikke opbevares i naerheden af beboelse. DE: Von Wohnplaetzen fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ªÃ ¡Ã ´Ã ¯Ã ©Ã ªÃ §Ã ¬Ã Ã ­Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ². EN: Keep away from living quarters. FR: Conserver Ã l'Ã ©cart de tout local d'habitation. IT: Conservare lontano da locali di abitazione. NL: Verwijderd van woonruimten opbergen. PT: Conservar longe de qualquer zona de habitaÃ §ao. S 5 ES: ConsÃ ©rvese en . . . (lÃ ­quido apropriado a especificar por el fabricante). DA: Opbevares under . . . (en egnet vaeske som angives af fabrikanten). DE: Unter . . . aufbewahren (geeignete Fluessigkeit vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ´Ã ¯ Ã °aaÃ ±Ã ©aaÃ ·ueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³aa . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯Ã µ Ã µÃ £Ã ±Ã ¯Ã ½ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep contents under . . . (appropriate liquid to be specified by the manufacturer). FR: Conserver sous . . . (liquide appropriÃ © Ã spÃ ©cifier par le fabricant). IT: Conservare sotto . . . (liquido appropriato da indicarsi da parte del fabbricante). NL: Onder . . . houden (geschikte vloeistof opgegeven door fabrikant). PT: Conservar em . . . (lÃ ­quido apropriado a especificar pelo produtor). S 6 ES: ConsÃ ©rvese en . . . (gas inerte a especificar por el fabricante). DA: Opbevares under . . . (en inaktiv gas, som angives af fabrikanten). DE: Unter . . . aufbewahren (inertes Gas vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ¡Ã ´Ã ¬ueÃ ³oeÃ ¡Ã ©Ã ±Ã ¡ . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã ¡aeÃ ±Ã ¡Ã ­Ã ¯Ã ½Ã ² Ã ¡aaÃ ±ssÃ ¯Ã µ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep under . . . (inert gas to be specified by the manufacturer). FR: Conserver sous . . . (gaz inerte Ã spÃ ©cifier par le fabricant). IT: Conservare sotto . . . (gas inerte da indicarsi da parte del fabbricante). NL: Onder . . . houden (inert gas door fabrikant op te geven). PT: Conservar em . . . (gÃ ¡s inerte a especificar pelo produtor). S 7 ES: MantÃ ©ngase el recipiente bien cerrado. DA: Emballagen skal holdes taet lukket. DE: Behaelter dicht geschlossen halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯. EN: Keep container tightly closed. FR: Conserver le rÃ ©cipient bien fermÃ ©. IT: Conservare il recipiente ben chiuso. NL: In goed gesloten verpakking bewaren. PT: Conservar o recipiente bem fechado. S 8 ES: MantÃ ©ngase el recipiente en lugar seco. DA: Emballagen skal opbevares toert. DE: Behaelter trocken halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ ½aaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã µÃ £Ã ±Ã ¡Ã ³ssÃ ¡. EN: Keep container dry. FR: Conserver le rÃ ©cipient Ã l'abri de l'humiditÃ ©. IT: Conservare al riparo dall'umiditÃ . NL: Verpakking droog houden. PT: Conservar o recipiente ao abrigo da humidade. S 9 ES: ConsÃ ©rvese el recipiente en lugar bien ventilado. DA: Emballagen skal opbevares paa et godt ventileret sted. DE: Behaelter an einem gut geluefteten Ort aufbewahren. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ­Ã ¡ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep container in a well-ventilated place. FR: Conserver le rÃ ©cipient dans un endroit bien ventilÃ ©. IT: Conservare il recipiente in luogo ben ventilato. NL: Op een goed geventileerde plaats bewaren. PT: Conservar o recipiente num local bem ventilado. S 12 ES: No cerrar el recipiente hermÃ ©ticamente. DA: Emballagen maa ikke lukkes taet. DE: Behaelter nicht gasdicht verschliessen. EL: Ã Ã § aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯. EN: Do not keep the container sealed. FR: Ne pas fermer hermÃ ©tiquement le rÃ ©cipient. IT: Non chiudere ermeticamente il recipiente. NL: De verpakking niet hermetisch sluiten. PT: Nao fechar hermeticamente o recipiente. S 13 ES: MantÃ ©ngase lejos de alimentos, bebidas y piensos. DA: Maa ikke opbevares sammen med naerings- og nydelsesmidler samt foderstoffer. DE: Von Nahrungsmitteln, Getraenken und Futtermitteln fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ´Ã ±ueoeÃ ©Ã ¬Ã ¡, Ã °Ã ¯Ã ´UE Ã ªÃ ¡Ã © aeÃ ¹Ã ¯Ã ´Ã ±Ã ¯oeÃ Ã ². EN: Keep away from food, drink and animal feeding stuffs. FR: Conserver Ã l'Ã ©cart des aliments et boissons y compris ceux pour animaux. IT: Conservare lontano da alimenti o mangimi e da bevande. NL: Verwijderd houden van eet- en drink waren en van dierenvoeder. PT: Conservar longe dos alimentos e das bebidas incluindo os alimentos para animais. S 14 ES: ConsÃ ©rvese lejos de . . . (materiales incompatibles a especificar por el fabricante). DA: Opbevares adskilt fra . . . (uforligelige stoffer, som angives af fabrikanten). DE: Von . . . fernhalten (Inkompatible Substanzen sind vom Hersteller anzugeben). EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ² Ã °Ã ¯Ã µ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare lontano da . . . (sostanze incompatibili da precisare da parte del produttore). NL: Verwijderd houden van . . . (in te vullen door de fabrikant). PT: Conservar longe de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 15 ES: Conservar alejado del calor. DA: Maa ikke udsaettes for varme. DE: Vor Hitze schuetzen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ¨aaÃ ±Ã ¬ueÃ ´Ã §Ã ´Ã ¡. EN: Keep away from heat. FR: Conserver Ã l'Ã ©cart de la chaleur. IT: Conservare lontano dal calore. NL: Verwijderd houden van warmte. PT: Conservar longe do calor. S 16 ES: Conservar alejado de fuentes de igniciÃ ³n. No fumar. DA: Holdes vaek fra antaendelseskilder - Rygning forbudt. DE: Von Zuendquellen fernhalten - Nicht rauchen. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã §Ã £Ã Ã ² Ã ¡Ã ­Ã ¡oeÃ «Ã Ã ®aaÃ ¹Ã ² - Ã Ã °Ã ¡Ã £Ã ¯Ã ±aaÃ ½aaÃ ´Ã ¡Ã © Ã ´Ã ¯ Ã ªUEÃ °Ã ­Ã ©Ã ³Ã ¬Ã ¡. EN: Keep away from sources of ignition - No smoking. FR: Conserver Ã l'Ã ©cart de toute source d'ignition - Ne pas fumer. IT: Conservare lontano da fiamme e scintille - Non fumare. NL: Verwijderd houden van ontstekingsbronnen - Niet roken. PT: Conservar longe de qualquer fonte de igniÃ §ao - Nao fumar. S 17 ES: MantÃ ©ngase lejos de materias combustibles. DA: Holdes vaek fra braendbare stoffer. DE: Von brennbaren Stoffen fernhalten. EL: Ã Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã ªÃ ¡Ã ½Ã ³Ã ©Ã ¬aaÃ ² Ã ¯Ã µÃ ³ssaaÃ ². EN: Keep away from combustible material. FR: Tenir Ã l'Ã ©cart des matiÃ ¨res combustibles. IT: Tenere lontano da sostanze combustibili. NL: Verwijderd houden van ontbrandbare stoffen. PT: Manter longe de matÃ ©rias combustÃ ­veis. S 18 ES: ManipÃ ºlese y Ã ¡brase el recipiente con prudencia. DA: Emballagen skal behandles og aabnes med forsigtighed. DE: Behaelter mit Vorsicht oeffnen und handhaben. EL: Ã aaÃ ©Ã ±Ã ©Ã ³Ã ´aassÃ ´aa Ã ªÃ ¡Ã © Ã ¡Ã ­Ã ¯ssÃ ®Ã ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã °Ã ±Ã ¯Ã ³aaÃ ªÃ ´Ã ©Ã ªUE. EN: Handle and open container with care. FR: Manipuler et ouvrir le rÃ ©cipient avec prudence. IT: Manipolare ed aprire il recipiente con cautela. NL: Verpakking voorzichtig behandelen en openen. PT: Manipular e abrir o recipiente com prudÃ ªncia. S 20 ES: No comer ni beber durante su utilizaciÃ ³n. DA: Der maa ikke spises eller drikkes under brugen. DE: Bei der Arbeit nicht essen und trinken. EL: Ã Ã §Ã ­ Ã ´Ã ±Ã ¾Ã ´aa Ã ªÃ ¡Ã © Ã ¬Ã §Ã ­ Ã °ssÃ ­aaÃ ´aa ueÃ ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa. EN: When using do not eat or drink. FR: Ne pas manger et ne pas boire pendant l'utilisation. IT: Non mangiare nÃ © bere durante l'impiego. NL: Niet eten of drinken tijdens gebruik. PT: Nao comer nem beber durante a utilizaÃ §ao. S 21 ES: No fumar durante su utilizaciÃ ³n. DA: Der maa ikke ryges under brugen. DE: Bei der Arbeit nicht rauchen. EL: Ã Ã §Ã ­ Ã ªÃ ¡Ã °Ã ­ssaeaaÃ ´aa ueÃ ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa. EN: When using do not smoke. FR: Ne pas fumer pendant l'utilisation. IT: Non fumare durante l'impiego. NL: Niet roken tijdens gebruik. PT: Nao fumar durante a utilizaÃ §ao. S 22 ES: No respirar el polvo. DA: Undgaa indaanding af stoev. DE: Staub nicht einatmen. EL: Ã Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ´Ã § Ã ³Ã ªueÃ ­Ã §. EN: Do not breathe dust. FR: Ne pas respirer les poussiÃ ¨res. IT: Non respirare le polveri. NL: Stof niet inademen. PT: Nao respirar as poeiras. S 23 ES: No respirar los gases/humos/vapores/aerosoles [denominaciÃ ³n(es) adecuada(s) a especificar por el fabricante]. DA: Undgaa indaanding af gas/roeg/dampe/aerosol-taagen (den eller de paagaeldende betegnelser angives af fabrikanten). DE: Gas/Rauch/Dampf/Aerosol nicht einatmen (geeignete Bezeichnung(en) vom Hersteller anzugeben). EL: Ã Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ¡Ã Ã ±Ã ©Ã ¡/Ã ªÃ ¡Ã °Ã ­Ã ¯Ã ½Ã ²/Ã ¡Ã ´Ã ¬Ã ¯Ã ½Ã ²/aaÃ ªÃ ­aaoeÃ ¾Ã ¬Ã ¡Ã ´Ã ¡ [ueÃ ±Ã ¯Ã ²(Ã ¯Ã ©) Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯Ã ²(Ã ¯Ã ©) Ã ­Ã ¡ Ã µÃ °Ã ¯aeaaÃ ©Ã ·Ã ¨aass(Ã ¯Ã ½Ã ­) Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Do not breathe gas/fumes/vapour/spray (appropriate wording to be specified by the manufacturer). FR: Ne pas respirer les gaz/vapeurs/fumÃ ©es/aÃ ©rosols (terme(s) appropriÃ ©(s) Ã indiquer par le fabricant). IT: Non respirare i gas/fumi/vapori/aerosoli [termine(i) appropriato(i) da precisare da parte del produttore]. NL: Gas/rook/damp/spuitnevel niet inademen (geschikte term(en) door de fabrikant aan te geven). PT: Nao respirar os gases/vapores/fumos/aerossÃ ³is [termo(s) apropriado(s) a indicar pelo produtor]. S 24 ES: EvÃ ­tese el contacto con la piel. DA: Undgaa kontakt med huden. DE: Beruehrung mit der Haut vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡. EN: Avoid contact with skin. FR: Ã viter le contact avec la peau. IT: Evitare il contatto con la pelle. NL: Aanraking met de huid vermijden. PT: Evitar o contacto com a pele. S 25 ES: EvÃ ­tese el contacto con los ojos. DA: Undgaa kontakt med oejnene. DE: Beruehrung mit den Augen vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Avoid contact with eyes. FR: Ã viter le contact avec les yeux. IT: Evitare il contatto con gli occhi. NL: Aanraking met de ogen vermijden. PT: Evitar o contacto com os olhos. S 26 ES: En caso de contacto con los ojos, lÃ ¡vense inmediata y abundantemente con agua y acÃ ºdase a un mÃ ©dico. DA: Kommer stoffet i oejnene, skylles straks grundigt med vand og laege kontaktes. DE: Bei Beruehrung mit den Augen gruendlich mit Wasser abspuellen und Arzt konsultieren. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡ Ã °Ã «Ã ½Ã ­aaÃ ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ¬aa UEoeÃ ¨Ã ¯Ã ­Ã ¯ Ã ­aaÃ ±ue Ã ªÃ ¡Ã © aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã . EN: In case of contact with eyes, rinse immediately with plenty of water and seek medical advice. FR: En cas de contact avec les yeux, laver immÃ ©diatement et abondamment avec de l'eau et consulter un spÃ ©cialiste. IT: In caso di contatto con gli occhi, lavare immediatamente e abbondantemente con acqua e consultare un medico. NL: Bij aanraking met de ogen onmiddellijk met overvloedig water afspoelen en deskundig medisch advies inwinnen. PT: Em caso de contacto com os olhos, lavar imediata e abundantemente com Ã ¡gua e consultar um mÃ ©dico. S 27 ES: QuÃ ­tese immediatamente la ropa manchada o salpicada. DA: Tilsmudset toej tages straks af. DE: Beschmutzte, getraenkte Kleidung sofort ausziehen. EL: Ã oeÃ ¡Ã ©Ã ±Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² ueÃ «Ã ¡ Ã ´Ã ¡ aaÃ ­aeÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã Ã ·Ã ¯Ã µÃ ­ Ã ¬Ã ¯Ã «Ã µÃ ­Ã ¨aass. EN: Take off immediately all contaminated clothing. FR: Enlever immÃ ©diatement tout vÃ ªtement souillÃ © ou Ã ©claboussÃ ©. IT: Togliersi di dosso immediatamente gli indumenti contaminati. NL: Verontreinigde kleding onmiddellijk uittrekken. PT: Retirar imediatamente toda a roupa contaminada. S 28 ES: En caso de contacto con la piel, lÃ ¡vese inmediata y abundantemente con . . . (productos a especificar por el fabricante). DA: Kommer stof paa huden vaskes straks med store maengder . . . (angives af producenten eller importoeren). DE: Bei Beruehrung mit der Haut sofort abwaschen mit viel . . . (vom Hersteller anzugeben). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § aaÃ °Ã ¡oeÃ Ã ² Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡, Ã °Ã «Ã ½Ã ­aaÃ ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ¬aa UEoeÃ ¨Ã ¯Ã ­Ã ¯ . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ´Ã ¯Ã µ Ã µÃ £Ã ±Ã ¯Ã ½ Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: After contact with skin, wash immediately with plenty of . . . (to be specified by the manufacturer). FR: AprÃ ¨s contact avec la peau, se laver immÃ ©diatement et abondamment avec . . . (produits appropriÃ ©s Ã indiquer par le fabricant). IT: In caso di contatto con la pelle lavarsi immediatamente ed abbondantemente con . . . (prodotti idonei da indicarsi da parte del fabbricante). NL: Na aanraking met de huid onmiddellijk wassen met veel . . . (aan te geven door de fabrikant). PT: Em caso de contacto com a pele, lavar imediata e abundantemente com . . . (produtos adequados a indicar pelo produtor). S 29 ES: No tirar los residuos por el desaguee. DA: Maa ikke kommes i kloakafloeb. DE: Nicht in die Kanalisation gelangen lassen. EL: Ã Ã § Ã ±ssÃ ·Ã ­aaÃ ´aa Ã ´Ã ¡ Ã µÃ °Ã ¯Ã «aassÃ ¬Ã ¬Ã ¡Ã ´Ã ¡ Ã ³Ã ´Ã §Ã ­ Ã ¡Ã °Ã ¯Ã ·Ã Ã ´aaÃ µÃ ³Ã §. EN: Do not empty into drains. FR: Ne pas jeter les rÃ ©sidus Ã l'Ã ©gout. IT: Non gettare i residui nelle fognature. NL: Afval niet in de gootsteen werpen. PT: Nao deitar os resÃ ­duos nos esgotos. S 30 ES: No echar jamÃ ¡s agua al producto. DA: Haeld aldrig vand paa eller i produktet. DE: Niemals Wasser hinzugiessen. EL: Ã Ã ¯Ã ´Ã  Ã ¬Ã § Ã °Ã ±Ã ¯Ã ³Ã ¨Ã Ã ´aaÃ ´aa Ã ­aaÃ ±ue Ã ³Ã ´Ã ¯ Ã °Ã ±Ã ¯Ã ºueÃ ­ Ã ¡Ã µÃ ´ue. EN: Never add water to this product. FR: Ne jamais verser de l'eau dans ce produit. IT: Non versare acqua sul prodotto. NL: Nooit water op deze stof gieten. PT: Nunca deitar Ã ¡gua neste produto. S 33 ES: EvÃ ­tese la acumulaciÃ ³n de cargas electroestÃ ¡ticas. DA: Traef foranstalninger mod statisk elektricitet. DE: Massnahmen gegen elektrostatische Aufladungen treffen. EL: Ã UEÃ ¢aaÃ ´aa Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªUE Ã ¬Ã Ã ´Ã ±Ã ¡ Ã Ã ­Ã ¡Ã ­Ã ´Ã © Ã §Ã «aaÃ ªÃ ´Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´Ã ©Ã ªÃ ¾Ã ­ aaÃ ªÃ ªaaÃ ­Ã ¾Ã ³aaÃ ¹Ã ­. EN: Take precautionary measures against static discharges. FR: Ã viter l'accumulation de charges Ã ©lectrostatiques. IT: Evitare l'accumulo di cariche elettrostatiche. NL: Maatregelen treffen tegen ontladingen van statische elektriciteit. PT: Evitar acumulaÃ §ao de cargas electrostÃ ¡ticas. S 34 ES: EvÃ ­tense golpes y rozamientos. DA: Undgaa stoed og gnidning. DE: Schlag und Reibung vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã ±Ã ¡Ã ­Ã ´UEÃ £Ã ¬Ã ¡Ã ´Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ±Ã ©Ã ¢Ã . EN: Avoid shock and friction. FR: Ã viter le choc et le frottement. IT: Evitare l'urto e lo sfregamento. NL: Schok en wrijving vermijden. PT: Evitar o choque e a fricÃ §ao. S 35 ES: ElimÃ ­nense los residuos del producto y sus recipientes con todas las precauciones posibles. DA: Stoffet og emballagen skal bortskaffes paa en sikker maade. DE: Abfaelle und Behaelter muessen in gesicherter Weise beseitigt werden. EL: Ã UEÃ ±Ã ´aa Ã ´Ã ©Ã ² Ã ¡Ã °Ã ¡Ã ±Ã ¡ssÃ ´Ã §Ã ´aaÃ ² Ã °Ã ±Ã ¯oeÃ µÃ «UEÃ ®aaÃ ©Ã ² Ã °Ã ±Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¯Ã µ Ã ­Ã ¡ Ã ¡Ã °Ã ¯Ã ±Ã ±ssoeaaÃ ´aa (Ã °aaÃ ´UEÃ ®aaÃ ´aa) Ã ´Ã ¯ Ã °Ã ±Ã ¯Ã ºueÃ ­ Ã ªÃ ¡Ã © Ã ´Ã § Ã ³Ã µÃ ³Ã ªaaÃ µÃ ¡Ã ³ssÃ ¡ Ã ´Ã ¯Ã µ. EN: This material and its container must be disposed of in a safe way. FR: Ne se dÃ ©barrasser de ce produit et de son rÃ ©cipient qu'en prenant toute prÃ ©caution d'usage. IT: Non disfarsi del prodotto e del recipiente se non con le dovute precauzioni. NL: Deze stof en de verpakking op veilige wijze afvoeren. PT: Deitar fora este produto e o seu recipiente com a devida precauÃ §ao. S 36 ES: Usen indumentaria protectora adecuada. DA: Brug saerligt arbejdstoej. DE: Bei der Arbeit geeignete Schutzkleidung tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡. EN: Wear suitable protective clothing. FR: Porter un vÃ ªtement de protection appropriÃ ©. IT: Usare indumenti protettivi adatti. NL: Draag geschikte beschermende kleding. PT: Usar vestuÃ ¡rios de protecÃ §ao adequado. S 37 ES: Usen guantes adecuados. DA: Brug egnede beskyttelseshandsker under arbejdet. DE: Geeignete Schutzhandschuhe tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¡ Ã £UEÃ ­Ã ´Ã ©Ã ¡. EN: Wear suitable gloves. FR: Porter des gants appropriÃ ©s. IT: Usare guanti adatti. NL: Draag geschikte handschoenen. PT: Usar luvas apropriadas. S 38 ES: En caso de ventilaciÃ ³n insuficiente, usen equipo respiratorio adecuado. DA: Brug egnet aandedraetsvaern, hvis effektiv ventilation ikke er mulig. DE: Bei unzureichender Belueftung Atemschutzgeraet anlegen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ¬Ã § aaÃ °Ã ¡Ã ±Ã ªÃ ¯Ã ½Ã ² Ã ¡aaÃ ±Ã ©Ã ³Ã ¬Ã ¯Ã ½, Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªÃ  Ã ³Ã µÃ ³Ã ªaaÃ µÃ . EN: In case of insufficient ventilation, wear suitable respiratory equipment. FR: En cas de ventilation insuffisante porter un appareil respiratoire appropriÃ ©. IT: In caso di ventilazione insufficiente, usare un apparecchio respiratorio adatto. NL: Bij ontoereikende ventilatie een geschikt ademhalingsbeschuttingsmiddel dragen. PT: Em caso de ventilaÃ §ao insuficiente, usar equipamento respiratÃ ³rio adequado. S 39 ES: Usen protecciÃ ³n para los ojos/la cara. DA: Brug beskyttelsesbriller/ansigtsskaerm under arbejdet. DE: Schutzbrille/Gesichtsschutz tragen. EL: Ã Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear eye/face protection. FR: Porter un appareil de protection des yeux/du visage. IT: Proteggersi gli occhi/la faccia. NL: Een beschermingsmiddel voor de ogen/voor het gezicht dragen. PT: Usar um equipamento de protecÃ §ao dos olhos/da cara. S 40 ES: Para limpiar el suelo y los objetos contaminados por este producto, Ã ºsese . . . (a especificar por el fabricante). DA: Gulvet og tilsmudsede genstande renses med . . . (midlerne angives af fabrikanten). DE: Fussboden und verunreinigte Gegenstaende mit . . . reinigen (Material vom Hersteller anzugeben). EL: Ã Ã ©Ã ¡ Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ¨Ã ¡Ã ±Ã ©Ã ³Ã ¬ue Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ´Ã ¾Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã ªÃ ¡Ã © ueÃ «Ã ¹Ã ­ Ã ´Ã ¹Ã ­ Ã ¡Ã ­Ã ´Ã ©Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã Ã ·Ã ¯Ã µÃ ­ Ã ¬Ã ¯Ã «Ã µÃ ­Ã ¨aass Ã ¡Ã °' Ã ¡Ã µÃ ´ue Ã ´Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa . . . (Ã ´Ã ¯ aassaeÃ ¯Ã ² Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: To clean the floor and all objects contaminated by this material, use . . . (to be specified by the manufacturer). FR: Pour nettoyer le sol ou les objets souillÃ ©s par ce produit, utiliser . . . (Ã prÃ ©ciser par le fabricant). IT: Per pulire il pavimento e gli oggetti contaminati da questo prodotto, usare . . . (da precisare da parte del produttore). NL: Voor de reiniging van de vloer en alle voorwerpen verontreinigd met dit materiaal, . . . gebruiken (aan te geven door de fabrikant). PT: Para limpar o chao ou os objectos contaminados por este produto, utilizar . . . (a especificar pelo fabricante). S 41 ES: En caso de incendio y/o de explosiÃ ³n no respire los humos. DA: Undgaa at indaande roegen ved brand eller eksplosion. DE: Explosions- und Brandgase nicht einatmen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã °Ã µÃ ±Ã ªÃ ¡Ã ºUEÃ ² Ã /Ã ªÃ ¡Ã © aaÃ ªÃ ±Ã Ã ®aaÃ ¹Ã ² Ã ¬Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã °Ã ­Ã aaÃ ´aa Ã ´Ã ¯Ã µÃ ² Ã ªÃ ¡Ã °Ã ­Ã ¯Ã ½Ã ². EN: In case of fire and/or explosion do not breathe fumes. FR: En cas d'incendie et/ou d'explosion ne pas respirer les fumÃ ©es. IT: In caso di incendio e/o esplosione non respirare i fumi. Nl: In geval van brand en/of explosie inademen van rook vermijden. PT: Em caso de incÃ ªndio e/ou explosao nao respirar os fumos. S 42 ES: Durante las fumigaciones/pulverizaciones, use equipo respiratorio adecuado. [DenominaciÃ ³n(es) adecuada(s) a especificar por el fabricante]. DA: Brug egnet aandedraetsvaern ved rygning/sproejtning (den eller de paagaeldende betegnelser angives af fabrikanten). DE: Bei Raeuchern/Verspruehen geeignetes Atemschutzgeraet anlegen (geeignete Bezeichnung(en) vom Hersteller anzugeben). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã °Ã ¡Ã ±Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã ªÃ ¡Ã °Ã ­Ã ¯Ã ½ Ã  aaÃ ªÃ ­aaoeÃ ¾Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã ¡Ã ­Ã ¡Ã °Ã ­aaÃ µÃ ³Ã ´Ã ©Ã ªÃ  Ã ³Ã µÃ ³Ã ªaaÃ µÃ  [ueÃ ±Ã ¯Ã ²(Ã ¯Ã ©) Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯Ã ²(Ã ¯Ã ©) Ã ­Ã ¡ Ã µÃ °Ã ¯aeaaÃ ©Ã ·Ã ¨aass(Ã ¯Ã ½Ã ­) Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ]. EN: During fumigation/spraying wear suitable respiratory equipment (appropriate wording to be specified by the manufacturer). FR: Pendant les fumigations/pulvÃ ©risations porter un appareil respiratoire appropriÃ © (terme(s) appropriÃ ©(s) Ã indiquer par le fabricant). IT: Durante le fumigazioni/polimerizzazioni usare un apparecchio respiratorio adatto [termine(i) appropriato(i) da precisare da parte del produttore]. NL: Tijdens de ontsmetting/bespuiting een geschikt ademhalingstoestel dragen (geschikte term(en) door de fabrikant aan te geven). PT: Durante as fumigaÃ §Ã µes/pulverizaÃ §Ã µes usar um equipamento respiratÃ ³rio adequado [termo(s) adequado(s) a indicar pelo fabricante]. S 43 ES: En caso de incendio, Ã ºsese (o Ã ºsense) . . . (los medios de extinciÃ ³n los debe especificar el fabricante). (Si el agua aumenta el riesgo, se deberÃ ¡ aÃ ±adir: « No usar nunca agua »). DA: Brug . . . ved brandslukning (Den noejagtige type brandslukningsudstyr angives af producenten eller importoeren. Saafremt vand ikke maa bruges tilfoejes: »Brug ikke vand «). DE: Zum Loeschen . . . (vom Hersteller anzugeben) verwenden (wenn Wasser die Gefahr erhoeht, anfuegen: "Kein Wasser verwenden"). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã °Ã µÃ ±Ã ªÃ ¡Ã ºUEÃ ² Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ³Ã ´aa . . . (Ã ¡Ã ­Ã ¡oeÃ Ã ±Ã ¡Ã ´aa Ã ´Ã ¯ Ã ¡Ã ªÃ ±Ã ©Ã ¢Ã Ã ² aassaeÃ ¯Ã ² Ã ¬Ã Ã ³Ã ¹Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ¢Ã Ã ³aaÃ ¹Ã ². AAUEÃ ­ Ã ´Ã ¯ Ã ­aaÃ ±ue Ã ¡Ã µÃ ®UEÃ ­aaÃ © Ã ´Ã ¯Ã ­ Ã ªssÃ ­aeÃ µÃ ­Ã ¯, Ã °Ã ±Ã ¯Ã ³Ã ¨Ã Ã ³Ã ´aa: Ã Ã § Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã °Ã ¯Ã ´Ã  Ã ­aaÃ ±ue). EN: In case of fire, use . . . (indicate in the space the precise type of fire-fighting equipment. If water increases risk, add 'Never use water'). FR: En cas d'incendie utiliser . . . (moyens d'extinction Ã prÃ ©ciser par le fabricant. Si l'eau augmente les risques ajouter « Ne jamais utiliser d'eau »). IT: In caso di incendio usare . . . (mezzi estinguenti idonei da indicarsi da parte del fabbricante. Se l'acqua aumenta il rischio precisare « Non usare acqua »). NL: In geval van brand . . . gebruiken (blusmiddelen aan te duiden door de fabrikant. Indien water het risico vergroot toevoegen: "Nooit water gebruiken"). PT: Em caso de incÃ ªndio, utilizar . . . (meios de extinÃ §ao a especificar pelo fabricante. Se a Ã ¡gua aumentar os riscos, acrescentar « Nunca utilizar Ã ¡gua »). S 44 ES: En caso de malestar, acuda al mÃ ©dico (si es posible, muÃ ©strele la etiqueta). DA: Ved ildebefindende kontakt laege; vis etiketten hvis muligt. DE: Bei Unwohlsein aerztlichen Rat einholen (wenn moeglich, dieses Etikett vorzeigen). EL: AAUEÃ ­ Ã ¡Ã ©Ã ³Ã ¨Ã ¡Ã ­Ã ¨aassÃ ´aa Ã ¡aeÃ ©Ã ¡Ã ¨aaÃ ³ssÃ ¡ aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  (aeaassÃ ®Ã ´aa Ã ´Ã §Ã ­ aaÃ ´Ã ©Ã ªÃ Ã ´Ã ¡ ueÃ °Ã ¯Ã µ Ã ¡Ã µÃ ´ue aassÃ ­Ã ¡Ã © aeÃ µÃ ­Ã ¡Ã ´ue). EN: If you feel unwell, seek medical advice (show the label where possible). FR: En cas de malaise consulter un mÃ ©decin (si possible lui montrer l'Ã ©tiquette). IT: In caso di malessere consultare il medico (se possibile, mostrargli l'etichetta). NL: Indien men zich onwel voelt een arts raadplegen (indien mogelijk hem dit etiket tonen). PT: Em caso de indisposiÃ §ao consultar o mÃ ©dico (mostrar-lhe o rÃ ³tulo se possÃ ­vel). S 45 ES: En caso de accidente o malestar, acuda inmediatamente al mÃ ©dico (si es posible, muÃ ©strele la etiqueta). DA: Ved ulykkestilfaelde eller ved ildebefindende er omgaaende laegebehandling noedvendig; vis etiketten, hvis det er muligt. DE: Bei Unfall oder Unwohlsein sofort Arzt hinzuziehen (wenn moeglich, dieses Etikett vorzeigen). EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ¡Ã ´Ã µÃ ·Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã  Ã ¡Ã ­ Ã ¡Ã ©Ã ³Ã ¨Ã ¡Ã ­Ã ¨aassÃ ´aa Ã ¡aeÃ ©Ã ¡Ã ¨aaÃ ³ssÃ ¡, aeÃ §Ã ´Ã Ã ³Ã ´aa Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  (aeaassÃ ®Ã ´aa Ã ´Ã §Ã ­ aaÃ ´Ã ©Ã ªÃ Ã ´Ã ¡ ueÃ °Ã ¯Ã µ Ã ¡Ã µÃ ´ue aassÃ ­Ã ¡Ã © aeÃ µÃ ­Ã ¡Ã ´ue). EN: In case of accident or if you feel unwell, seek medical advice immediately (show the label where possible). FR: En cas d'accident ou de malaise consulter immÃ ©diatement un mÃ ©decin (si possible lui montrer l'Ã ©tiquette). IT: In caso di incidente o di malessere consultare immediatamente il medico (se possibile, mostrargli l'etichetta). NL: In geval van ongeval of indien men zich onwel voelt onmiddellijk een arts raadplegen (indien mogelijk hem dit etiket tonen). PT: Em caso de acidente ou de indisposiÃ §ao, consultar imediatamente um mÃ ©dico (mostrar-lhe o rÃ ³tulo, se possÃ ­vel). S 46 ES: En caso de ingestiÃ ³n, acuda inmediatamente al mÃ ©dico y muÃ ©strele la etiqueta o el envase. DA: Ved indtagelse, kontakt omgaaende laege og vis denne beholder eller etiket. DE: Bei Verschlucken sofort aerztlichen Rat einholen und Verpackung oder Etikett vorzeigen. EL: Ã aa Ã °aaÃ ±ssÃ °Ã ´Ã ¹Ã ³Ã § Ã ªÃ ¡Ã ´Ã ¡Ã °ueÃ ³aaÃ ¹Ã ², Ã ­Ã ¡ aeÃ §Ã ´Ã §Ã ¨aass Ã ¡Ã ¬Ã Ã ³Ã ¹Ã ² Ã ©Ã ¡Ã ´Ã ±Ã ©Ã ªÃ  Ã ³Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã  Ã ªÃ ¡Ã © Ã ­Ã ¡ aaÃ °Ã ©aeaaÃ ©Ã ·Ã ¨aass Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã  Ã § aaÃ ´Ã ©Ã ªÃ Ã ´Ã ¡. EN: If swallowed, seek medical advice immediately and show this container or label. FR: En cas d'ingestion consulter immÃ ©diatement un mÃ ©decin et lui montrer l'emballage ou l'Ã ©tiquette. IT: In caso d'ingestione consultare immediatamente il medico e mostrargli il contenitore o l'etichetta. NL: In geval van inslikken onmiddelijk een arts raadplegen en verpakking of etiket tonen. PT: Em caso de ingestao, consultar imediatamente um mÃ ©dico e mostrar-lhe a embalagem ou o rÃ ³tulo. S 47 ES: ConsÃ ©rvese a una temperatura no superior a . . . °C (a especificar por el fabricante). DA: Maa ikke opbevares ved temperaturer paa over . . . °C (angives af fabrikanten). DE: Nicht bei Temperaturen ueber . . . °C aufbewahren (vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa Ã ¨aaÃ ±Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ³ssÃ ¡ ssÃ ³Ã § Ã  Ã ªÃ ¡Ã ´Ã ¾Ã ´aaÃ ±Ã § Ã ´Ã ¹Ã ­ . . . °C (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep at temperature not exceeding . . . °C (to be specified by the manufacturer). FR: Conserver Ã une tempÃ ©rature ne dÃ ©passant pas . . . °C (Ã prÃ ©ciser par le fabricant). IT: Conservare a temperatura non superiore a . . . °C (da precisare da parte del fabbricante). NL: Bewaren bij een temperatuur beneden . . . °C (aan te geven door de fabrikant). PT: Conservar a uma temperatura que nao exceda . . . °C (a especificar pelo fabricante). S 48 ES: ConsÃ ©rvese hÃ ºmedo con . . . (medio apropiado especificar por el fabricante). DA: Holdes befugtet med . . . (passende middel angives af fabrikanten). DE: Feucht halten mit . . . (geeignetes Mittel vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã µÃ £Ã ±ue Ã ¬aa . . . (Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯ Ã µÃ £Ã ±ue Ã °Ã ¯Ã µ Ã °Ã ±Ã Ã °aaÃ © Ã ­Ã ¡ Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ´aass Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep wetted with . . . (appropriate material to be specified by the manufacturer). FR: Maintenir humide avec . . . (moyen appropriÃ © Ã prÃ ©ciser par le fabricant). IT: Mantenere umido con . . . (mezzo appropriato da precisare da parte del fabbricante). NL: Inhoud vochtig houden met . . . (middel aan te geven door de fabrikant). PT: Manter hÃ ºmido com . . . (material adequado a especificar pelo fabricante). S 49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen. DA: Maa kun opbevares i den originale emballage. DE: Nur im Originalbehaelter aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯. EN: Keep only in the original container. FR: Conserver uniquement dans le rÃ ©cipient d'origine. IT: Conservare soltanto nel recipiente originale. NL: Uitsluitend in de oorspronkelijke verpakking bewaren. PT: Conservar unicamente no recipiente de origem. S 50 ES: No mezclar con . . . (a especificar por el fabricante). DA: Maa ikke blandes med . . . (angives af fabrikanten). DE: Nicht mischen mit . . . (vom Hersteller anzugeben). EL: Ã Ã ¡ Ã ¬Ã §Ã ­ Ã ¡Ã ­Ã ¡Ã ¬Ã ©Ã ·Ã ¨aass Ã ¬aa . . . (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Do not mix with . . . (to be specified by the manufacturer). FR: Ne pas mÃ ©langer avec . . . (Ã spÃ ©cifier par le fabricant). IT: Non mescolare con . . . (da specificare da parte del fabbricante). NL: Niet vermengen met . . . (aan te geven door de fabrikant). PT: Nao misturar com . . . (a especificar pelo fabricante). S 51 ES: Ã sese Ã ºnicamente en lugares bien ventilados. DA: Maa kun bruges paa steder med god ventilation. DE: Nur in gut geluefteten Bereichen verwenden. EL: Ã Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ³aa Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ² Ã ¬aa Ã °Ã ¯Ã «Ã ½ Ã ªÃ ¡Ã «ue Ã ¡aaÃ ±Ã ©Ã ³Ã ¬ue. EN: Use only in well-ventilated areas. FR: Utiliser seulement dans des zones bien ventilÃ ©es. IT: Usare soltanto in luogo ben ventilato. NL: Uitsluitend op goed geventileerde arge surface areas. FR: Ne pas utiliser sur de grandes surfaces dans les locaux habitÃ ©s. IT: Non utilizzare su grandi superfici in locali abitati. NL: Niet voor gebruik op grote oppervlakken in woon- en verblijfruimten. PT: Nao utilizar em grandes superfÃ ­cies nas zonas habitadas. S 52 ES: No usar sobre grandes superficies en locales habitados. DA: Boer ikke anvendes til stoerre flader i beboelses- eller opholdsrum. DE: Nicht grossflaechig fuer Wohn- und Aufenthaltsraeume zu verwenden. EL: Ã Ã ¡ Ã ¬Ã § Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¨aass Ã ³aa aaÃ µÃ ±aassaaÃ ² aaÃ °Ã ©oeUEÃ ­aaÃ ©aaÃ ² Ã ³aa Ã ªÃ ¡Ã ´Ã ¯Ã ©Ã ªÃ ¯Ã ½Ã ¬aaÃ ­Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ². EN: Not recommended for interior use on large surface areas. FR: Ne pas utiliser sur de grandes surfaces dans les locaux habitÃ ©s. IT: Non utilizzare su grandi superfici in locali abitati. NL: Niet voor gebruik op grote oppervlakken in woon- en verblijfruimten. PT: Nao utilizar em grandes superfÃ ­cies nas zonas habitadas. S 53 ES: EvÃ ­tese la exposiciÃ ³n - recÃ ¡bense instrucciones especiales antes del uso. DA: Undgaa enhver kontakt - indhent saerlige anvisninger foer brug. DE: Exposition vermeiden - vor Gebrauch besondere Anweisungen einholen. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ Ã Ã ªÃ ¨aaÃ ³Ã § - aaoeÃ ¯aeÃ ©Ã ¡Ã ³Ã ´aassÃ ´aa Ã ¬aa Ã ´Ã ©Ã ² aaÃ ©aeÃ ©Ã ªÃ Ã ² Ã ¯aeÃ §Ã £ssaaÃ ² Ã °Ã ±Ã ©Ã ­ Ã ´Ã § Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯ssÃ §Ã ³Ã §. EN: Avoid exposure - obtain special instructions before use. FR: Ã viter l'exposition - se procurer des instructions spÃ ©ciales avant l'utilisation. IT: Evitare l'esposizione - procurarsi speciali istruzioni prima dell'uso. NL: Blootstelling vermijden - voor gebruik speciale aanwijzingen raadplegen. PT: Evitar a exposiÃ §ao - obter instruÃ §Ã µes especiais antes da utilizaÃ §ao. S 54 ES: Obtener autorizaciÃ ³n de las autoridades de control de la contaminaciÃ ³n antes de verter hacia las instalaciones de depuraciÃ ³n de aguas residuales. DA: Indhent forureningskontrolmyndighedernes tilladelse inden udledning til spildevandsrensningsanlaeg. DE: Vor Ableitung in Klaeranlagen Einwilligung der zustaendigen Behoerden einholen. EL: Ã Ã ¡ Ã «Ã §oeÃ ¨aass Ã § Ã ³Ã ½Ã ¬oeÃ ¹Ã ­Ã § Ã £Ã ­Ã ¾Ã ¬Ã § Ã ´Ã ¹Ã ­ Ã ¡Ã ±Ã ·Ã ¾Ã ­ aaÃ «Ã Ã £Ã ·Ã ¯Ã µ Ã ´Ã §Ã ² Ã ±Ã ½Ã °Ã ¡Ã ­Ã ³Ã §Ã ² Ã °Ã ±Ã ©Ã ­ Ã ¡Ã °ue Ã ´Ã § aeÃ ©Ã ¯Ã ·Ã Ã ´aaÃ µÃ ³Ã § Ã ³aa aaÃ £Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ´UEÃ ³aaÃ ©Ã ² aaÃ °aaÃ ®aaÃ ±Ã £Ã ¡Ã ³ssÃ ¡Ã ² Ã «Ã µÃ ¬UEÃ ´Ã ¹Ã ­/Ã ¡Ã °Ã ¯Ã ¢Ã «Ã Ã ´Ã ¹Ã ­. EN: Obtain the consent of pollution control authorities before discharging to wastewater treatment plants. FR: Obtenir l'autorisation des autoritÃ ©s de contrÃ ´le de la pollution avant de rejeter vers les stations d'Ã ©puration des eaux usÃ ©es. IT: Procurarsi il consenso delle autoritÃ di controllo dell'inquinamento prima di scaricare negli impianti di trattamento delle acque di scarico. NL: Vraag de toestemming van milieubeschermingsinstanties alvorens af te voeren naar rioolwaterzuiveringsinstallaties. PT: Obter autorizaÃ §ao das autoridades responsÃ ¡veis pelo controlo da poluiÃ §ao antes da descarga nas instalaÃ §Ã µes de tratamento de Ã ¡guas residuais. S 55 ES: TrÃ ¡tese con las mejores tÃ ©cnicas disponibles antes de verter en desaguees o en el medio acuÃ ¡tico. DA: Behandles efter de bedste forhaandenvaerende metoder inden udledning i kloak eller vandmiljoe. DE: Vor Ableitung in die Kanalisation oder in Gewaesser nach dem Stand der Technik behandeln. EL: Ã Ã ¡ Ã £ssÃ ­aaÃ © aaÃ °aaÃ ®aaÃ ±Ã £Ã ¡Ã ³ssÃ ¡ Ã ¬aa Ã ´Ã §Ã ­ Ã ªÃ ¡Ã «Ã ½Ã ´aaÃ ±Ã § aeÃ ©Ã ¡Ã ¨Ã Ã ³Ã ©Ã ¬Ã § Ã ¬Ã Ã ¨Ã ¯aeÃ ¯ Ã °Ã ±Ã ©Ã ­ Ã ¡Ã °ue Ã ´Ã § aeÃ ©Ã ¯Ã ·Ã Ã ´aaÃ µÃ ³Ã § Ã ³aa Ã µÃ °Ã ¯Ã ­ueÃ ¬Ã ¯Ã µÃ ² Ã  Ã ³Ã ´Ã ¯ Ã µaeUEÃ ´Ã ©Ã ­Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. EN: Treat using the best available techniques before discharge into drains or the aquatic environment. FR: Ã purer avec les meilleures techniques disponibles avant de rejeter Ã l'Ã ©gout ou dans l'environnement aquatique. IT: Utilizzare le migliori tecniche di trattamento disponibili prima di scaricare nelle fognature o nell'ambiente acquatico. NL: Met de best beschikbare technieken behandelen alvorens in het riool of het aquatisch milieu te lozen. PT: Tratar usando as melhores tÃ ©cnicas conhecidas antes da descarga no sistema de esgotos ou no ambiente aquÃ ¡tico. S 56 ES: No verter en desaguees o en el medio ambiente. ElimÃ ­nese en un punto autorizado de recogida de residuos. DA: Udled ikke stoffet i kloak eller miljoe, men aflever det til en autoriseret affaldsindsamlingsvirksomhed. DE: Nicht in die Kanalisation oder die Umwelt ableiten, an genehmigte Sondermuellsammelstelle abgeben. EL: Ã Ã ¡ Ã ¬Ã § aeÃ ©Ã ¯Ã ·aaÃ ´aaÃ µÃ ¨aass Ã ³aa aessÃ ªÃ ´Ã µÃ ¯ Ã µÃ °Ã ¯Ã ­ueÃ ¬Ã ¹Ã ­ Ã  Ã ³Ã ´Ã ¯ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­. Ã Ã ¡ aeÃ ©Ã ¡Ã ´aaÃ ¨aass Ã ³aa aaÃ £Ã ªaaÃ ªÃ ±Ã ©Ã ¬Ã Ã ­Ã ¯ Ã ·Ã ¾Ã ±Ã ¯ Ã ³Ã µÃ «Ã «Ã ¯Ã £Ã Ã ² Ã ¡Ã °Ã ¯Ã ¢Ã «Ã Ã ´Ã ¹Ã ­. EN: Do not discharge into drains or the environment, dispose to an authorised waste collection point. FR: Ne pas rejeter Ã l'Ã ©gout ou dans l'environnement, Ã ©liminer ce produit dans un centre agrÃ ©Ã © de collecte des dÃ ©chets. IT: Non scaricare nelle fognature o nell'ambiente; smaltire i residui in un punto di raccolta rifiuti autorizzato. NL: Niet in het riool of het milieu lozen, naar een erkend afvalinzamelpunt brengen. PT: Nao efectuar a descarga no sistema de esgotos ou no ambiente; entregar num local autorizado para recolha de resÃ ­duos. S 57 ES: UtilÃ ­cese un envase de seguridad adecuado para evitar la contaminaciÃ ³n del medio ambiente. DA: Skal emballeres forsvarligt for at undgaa miljoeforurening. DE: Durch geeigneten Einschluss Umweltverschmutzungen vermeiden. EL: Ã Ã ¡ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¨aass Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¯ Ã °aaÃ ±ssÃ ¢Ã «Ã §Ã ¬Ã ¡ Ã Ã ´Ã ³Ã © Ã ¾Ã ³Ã ´aa Ã ­Ã ¡ Ã ¡Ã °Ã ¯oeaaÃ µÃ ·Ã ¨aass Ã ¬ueÃ «Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã °aaÃ ±Ã ©Ã ¢UEÃ «Ã «Ã ¯Ã ­Ã ´Ã ¯Ã ². EN: Use appropriate containment to avoid environmental contamination. FR: Utiliser un confinement appropriÃ © pour Ã ©viter toute contamination du milieu ambiant. IT: Usare contenitori adeguati per evitare l'inquinamento ambientale. NL: Neem passende maatregelen om verspreiding in het milieu te voorkomen. PT: Utilizar um recipiente adequado para evitar a contaminaÃ §ao do ambiente. S 58 ES: ElimÃ ­nese como residuo peligroso. DA: Skal bortskaffes som farligt affald. DE: Als gefaehrlichen Abfall entsorgen. EL: Ã Ã ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ¨aaÃ ³Ã  Ã ´Ã ¯Ã µ Ã ­Ã ¡ Ã ¨aaÃ ¹Ã ±Ã §Ã ¨aass aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¯ Ã ¡Ã °ueÃ ¢Ã «Ã §Ã ´Ã ¯. EN: To be disposed of as hazardous waste. FR: Ã liminer ce produit comme dÃ ©chet dangereux. IT: Smaltire come rifiuto pericoloso. NL: Als gevaarlijk afval afvoeren. PT: Deve ser eliminado como resÃ ­duo perigoso. S 59 ES: Remitirse al fabricante proveedor para obtener informaciÃ ³n sobre su reciclado recuperaciÃ ³n. DA: Indhent oplysninger om genindvinding/genanvendelse hos fabrikanten/leverandoeren. DE: Informationen zur Wiederverwendung/Wiederverwertung beim Hersteller/Lieferanten erfragen. EL: Ã Ã ¡ aeÃ §Ã ´Ã §Ã ¨Ã ¯Ã ½Ã ­ Ã °Ã «Ã §Ã ±Ã ¯oeÃ ¯Ã ±ssaaÃ ² Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã /Ã °Ã ±Ã ¯Ã ¬Ã §Ã ¨aaÃ µÃ ´Ã  Ã £Ã ©Ã ¡ Ã ¡Ã ­UEÃ ªÃ ´Ã §Ã ³Ã §/Ã ¡Ã ­Ã ¡Ã ªÃ ½Ã ªÃ «Ã ¹Ã ³Ã §. EN: Refer to manufacturer/supplier for information on recovery/recycling. FR: Consulter le fabricant/fournisseur pour des informations relatives Ã la rÃ ©cupÃ ©ration/au recyclage. IT: Richiedere informazioni al produttore/fornitore per il recupero/riciclaggio. NL: Raadpleeg fabrikant/leverancier voor informatie over terugwinning/recycling. PT: Solicitar ao fabricante/fornecedor informaÃ §Ã µes relativas Ã sua recuperaÃ §ao/reciclagem. S 60 ES: ElimÃ ­nense el producto y o recipiente como residuos peligrosos. DA: Dette materiale og/eller dets beholder skal bortskaffes som farligt affald. DE: Dieser Stoff und/oder sein Behaelter sind als gefaehrlicher Abfall zu entsorgen. EL: Ã Ã ¯ Ã µÃ «Ã ©Ã ªue Ã ¡Ã µÃ ´ue Ã ªÃ ¡Ã ©/Ã  Ã ´Ã ¯ Ã °aaÃ ±ssÃ ¢Ã «Ã §Ã ¬UE Ã ´Ã ¯Ã µ Ã ­Ã ¡ Ã ¨aaÃ ¹Ã ±Ã §Ã ¨Ã ¯Ã ½Ã ­ Ã ªÃ ¡Ã ´UE Ã ´Ã § aeÃ ©UEÃ ¨aaÃ ³Ã  Ã ´Ã ¯Ã µÃ ² aaÃ °Ã ©Ã ªssÃ ­aeÃ µÃ ­Ã ¡ Ã ¡Ã °ueÃ ¢Ã «Ã §Ã ´Ã ¡. EN: This material and/or its container must be disposed of as hazardous waste. FR: Eliminer le produit et/ou son rÃ ©cipient comme un dÃ ©chet dangereux. IT: Questo materiale e/o il suo contenitore devono essere smaltiti come rifiuti pricolosi. NL: Deze stof en/of de verpakking als gevaarlijk afval afvoeren. PT: Este material e/ou o seu recipiente devem ser eliminados como resÃ ­duos perigosos. CombinaciÃ ³n de frases-S Kombination af S-saetninger Kombination der S-Saetze Ã Ã µÃ ­aeÃ µÃ ¡Ã ³Ã ¬ueÃ ² Ã ´Ã ¹Ã ­ Ã -oeÃ ±UEÃ ³aaÃ ¹Ã ­ Combination of S-phrases Combinaison des phrases S Combinazioni delle frasi S Combinatie van de S-zinnen CombinaÃ §ao das frases S S 1/2 ES: ConsÃ ©rvese bajo llave y mantÃ ©ngase fuera del alcance de los niÃ ±os. DA: Opbevares under laas og utilgaengeligt for boern. DE: Unter Verschluss und fuer Kinder unzugaenglich aufbewahren. EL: OEÃ µÃ «UEÃ ®Ã ´Ã  Ã ´Ã ¯ Ã ªÃ «aaÃ ©aeÃ ¹Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue Ã °Ã ¡Ã ©aeÃ ©UE. EN: Keep locked up and out of reach of children. FR: Conserver sous clef et hors de portÃ ©e des enfants. IT: Conservare sotto chiave e fuori della portata dei bambini. NL: Achter slot en buiten bereik van kinderen bewaren. PT: Guardar fechado Ã chave e fora do alcance das crianÃ §as. S 3/7/9 ES: ConsÃ ©rvese el recipiente en lugar fresco y bien ventilado y mantÃ ©ngase bien cerrado. DA: Emballagen opbevares taet lukket paa et koeligt, godt ventileret sted. DE: Behaelter dicht geschlossen halten und an einem kuehlen, gut geluefteten Ort aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±Ã Ã ³Ã ¡Ã ´aa Ã ´Ã ¯ aeÃ ¯Ã ·aassÃ ¯ Ã ªÃ ¡Ã «Ã ¾Ã ² Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ³aa Ã ·Ã ¾Ã ±Ã ¯ aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «Ã ¾Ã ² Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯. EN: Keep container tightly closed in a cool, well-ventilated place. FR: Conserver le rÃ ©cipient bien fermÃ © dans un endroit frais bien ventilÃ ©. IT: Tenere il recipiente ben chiuso in luogo fresco ben ventilato. NL: Gesloten verpakking op een koele en goed geventileerde plaats bewaren. PT: Conservar em recipiente bem fechado em lugar fresco e ventilado. S 3/9 ES: ConsÃ ©rvese el recipiente en lugar fresco y bien ventilado. DA: Opbevares koeligt og paa et godt ventileret sted. DE: Behaelter an einem kuehlen, gut geluefteten Ort aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep in a cool, well-ventilated place. FR: Conserver dans un endroit frais et bien ventilÃ ©. IT: Tenere il recipiente in luogo fresco e ben ventilato. NL: Op een koele en goed geventileerde plaats bewaren. PT: Conservar em lugar fresco, bem ventilado. S 3/9/14 ES: ConsÃ ©rvese en lugar fresco y bien ventilado y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Opbevares koeligt, godt ventileret og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: An einem kuehlen, gut geluefteten Ort, entfernt von . . . aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep in a cool, well-ventilated place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver dans un endroit frais et bien ventilÃ © Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare in luogo fresco e ben ventilato lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Bewaren op een koele, goed geventileerde plaats verwijderd van . . . (stoffen, waarmee contact vermeden dient te worden, aan te geven door de fabrikant). PT: Conservar em lugar fresco e bem ventilado ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 3/9/14/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen, en lugar fresco y bien ventilado y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Maa kun opbevares i originalemballagen paa et koeligt, godt ventileret sted og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: Nur im Originalbehaelter an einem kuehlen, gut geluefteten Ort, entfernt von . . . aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ªÃ ¡Ã © Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep only in the original container in a cool, well-ventilated place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver uniquement dans le rÃ ©cipient d'origine dans un endroit frais et bien ventilÃ © Ã l'Ã ©cart de . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare soltanto nel contenitore originale in luogo fresco e ben ventilato lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Uitsluitend in de oorspronkelijke verpakking bewaren op een koele, goed geventileerde plaats verwijderd van . . . (stoffen, waarmee contact vermeden dient te worden, aan te geven door de fabrikant). PT: Conservar unicamente no recipiente de origem em lugar fresco e bem ventilado ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 3/9/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen, en lugar fresco y bien ventilado. DA: Maa kun opbevares i originalemballagen paa et koeligt, godt ventileret sted. DE: Nur im Originalbehaelter an einem kuehlen, gut geluefteten Ort aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep only in the original container in a cool, well-ventilated place. FR: Conserver uniquement dans le rÃ ©cipient d'origine dans un endroit frais et bien ventilÃ ©. IT: Conservare soltanto nel contenitore originale in luogo fresco e ben ventilato. NL: Uitsluitend in de oorspronkelijke verpakking bewaren op een koele, goed geventileerde plaats. PT: Conservar unicamente no recipiente de origem em lugar fresco e bem ventilado. S 3/14 ES: ConsÃ ©rvese en lugar fresco y lejos de . . . (materiales incompatibles, a especificar por el fabricante). DA: Opbevares koeligt og adskilt fra . . . (uforligelige stoffer angives af fabrikanten). DE: An einem kuehlen, von . . . entfernten Ort aufbewahren (die Stoffe, mit denen Kontakt vermieden werden muss, sind vom Hersteller anzugeben). EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ³aa aeÃ ±Ã ¯Ã ³aaÃ ±ue Ã ¬Ã Ã ±Ã ¯Ã ² Ã ¬Ã ¡Ã ªÃ ±Ã µUE Ã ¡Ã °ue . . . (Ã ¡Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ´Ã ¡ Ã µÃ «Ã ©Ã ªUE Ã °Ã ¯Ã µ Ã µÃ °Ã ¯aeaaÃ ©Ã ªÃ ­Ã ½Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep in a cool place away from . . . (incompatible materials to be indicated by the manufacturer). FR: Conserver dans un endroit frais Ã l'Ã ©cart des . . . (matiÃ ¨res incompatibles Ã indiquer par le fabricant). IT: Conservare in luogo fresco lontano da . . . (materiali incompatibili da precisare da parte del fabbricante). NL: Bewaren op een koele plaats verwijderd van . . . (stoffen, waarmee contact vermeden dient te worden, aan te geven door de fabrikant). PT: Conservar em lugar fresco ao abrigo de . . . (matÃ ©rias incompatÃ ­veis a indicar pelo produtor). S 7/8 ES: MantÃ ©ngase el recipiente bien cerrado y en lugar seco. DA: Emballagen skal holdes taet lukket og opbevares toert. DE: Behaelter trocken und dicht geschlossen halten. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ ½aaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã §Ã ­ Ã µÃ £Ã ±Ã ¡Ã ³ssÃ ¡. EN: Keep container tightly closed and dry. FR: Conserver le rÃ ©cipient bien fermÃ © et Ã l'abri de l'humiditÃ ©. IT: Conservare il recipiente ben chiuso e al riparo dall'umiditÃ . NL: Droog houden en in een goed gesloten verpakking bewaren. PT: Conservar o recipiente bem fechado e ao abrigo da humidade. S 7/9 ES: MantÃ ©ngase el recipiente bien cerrado y consÃ ©rvese en lugar bien ventilado. DA: Emballagen skal holdes taet lukket og opbevares paa et godt ventileret sted. DE: Behaelter dicht geschlossen an einem gut geluefteten Ort aufbewahren. EL: Ã Ã ¯ aeÃ ¯Ã ·aassÃ ¯ aeÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © aaÃ ±Ã ¬Ã §Ã ´Ã ©Ã ªUE Ã ªÃ «aaÃ ©Ã ³Ã ¬Ã Ã ­Ã ¯ Ã ªÃ ¡Ã © Ã ³aa Ã ªÃ ¡Ã «UE Ã ¡aaÃ ±Ã ©aeueÃ ¬aaÃ ­Ã ¯ Ã ¬Ã Ã ±Ã ¯Ã ². EN: Keep container tightly closed and in a well-ventilated place. FR: Conserver le rÃ ©cipient bien fermÃ © et dans un endroit bien ventilÃ ©. IT: Tenere il recipiente ben chiuso e in luogo ben ventilato. NL: Gesloten verpakking op een goed geventileerde plaats bewaren. PT: Manter o recipiente bem fechado em local bem ventilado. S 20/21 ES: No comer, ni beber, ni fumar durante su utilizaciÃ ³n. DA: Der maa ikke spises, drikkes eller ryges under brugen. DE: Bei der Arbeit nicht essen, trinken, rauchen. EL: 'Ã Ã ´Ã ¡Ã ­ Ã ´Ã ¯ Ã ·Ã ±Ã §Ã ³Ã ©Ã ¬Ã ¯Ã °Ã ¯Ã ©aassÃ ´aa Ã ¬Ã §Ã ­ Ã ´Ã ±Ã ¾Ã ´aa, Ã °ssÃ ­aaÃ ´aa Ã  Ã ªÃ ¡Ã °Ã ­ssaeaaÃ ´aa. EN: When using do not eat, drink or smoke. FR: Ne pas manger, ne pas boire et ne pas fumer pendant l'utilisation. IT: Non mangiare, nÃ © bere, nÃ © fumare durante l'impiego. NL: Niet eten, drinken of roken tijdens gebruik. PT: Nao comer, beber ou fumar durante a utilizaÃ §ao. S 24/25 ES: Evitese el contacto con los ojos y la piel. DA: Undgaa kontakt med huden og oejnene. DE: Beruehrung mit den Augen und der Haut vermeiden. EL: Ã Ã °Ã ¯oeaaÃ ½Ã £aaÃ ´aa Ã ´Ã §Ã ­ aaÃ °Ã ¡oeÃ  Ã ¬aa Ã ´Ã ¯ aeÃ Ã ±Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ´Ã ¡ Ã ¬UEÃ ´Ã ©Ã ¡. EN: Avoid contact with skin and eyes. FR: Ã viter le contact avec la peau et les yeux. IT: Evitare il contatto con gli occhi e con la pelle. NL: Aanraking met de ogen en de huid vermijden. PT: Evitar o contacto com a pele e os olhos. S 36/37 ES: Usen indumentaria y guantes de protecciÃ ³n adecuados. DA: Brug saerligt arbejdstoej og egnede beskyttelses-handsker. DE: Bei der Arbeit geeignete Schutzhandschuhe und Schutzkleidung tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡ Ã ªÃ ¡Ã © Ã £UEÃ ­Ã ´Ã ©Ã ¡. EN: Wear suitable protective clothing and gloves. FR: Porter un vÃ ªtement de protection et des gants appropriÃ ©s. IT: Usare indumenti protettivi e guanti adatti. NL: Draag geschikte handschoenen en beschermende kleding. PT: Usar vestuÃ ¡rio de protecÃ §ao e luvas adequadas. S 36/37/39 ES: Usen indumentaria y guantes adecuados y protecciÃ ³n para los ojos/la cara. DA: Brug saerligt arbejdstoej, egnede beskyttelses-handsker og -briller/ansigtsskaerm. DE: Bei der Arbeit geeignete Schutzkleidung, Schutzhandschuhe und Schutzbrille/Gesichtsschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡, Ã £UEÃ ­Ã ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable protective clothing, gloves and eye/face protection. FR: Porter un vÃ ªtement de protection appropriÃ ©, des gants et un appareil de protection des yeux/du visage. IT: Usare indumenti protettivi e guanti adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte beschermende kleding, handschoenen en een beschermingsmiddel voor de ogen/voor het gezicht. PT: Usar vestuÃ ¡rio de protecÃ §ao, luvas e equipamento de protecÃ §ao para os olhos/face, adequados. S 36/39 ES: Usen indumentaria adecuada y protecciÃ ³n para los ojos/la cara. DA: Brug saerligt arbejdstoej og egnede beskyttelses-briller/ansigtsskaern. DE: Bei der Arbeit geeignete Schutzkleidung und Schutzbrille/Gesichtsschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã § Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ´aaÃ µÃ ´Ã ©Ã ªÃ  aaÃ ­aeÃ µÃ ¬Ã ¡Ã ³ssÃ ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable protective clothing and eye/face protection. FR: Porter un vÃ ªtement de protection appropriÃ © et un appareil de protection des yeux/du visage. IT: Usare indumenti protettivi adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte beschermende kleding en een beschermingsmiddel voor de ogen/voor het gezicht. PT: Usar vestuÃ ¡rio de protecÃ §ao e equipamento de protecÃ §ao para os olhos/face, adequados. S 37/39 ES: Usen guantes adecuados y protecciÃ ³n para los ojos/la cara. DA: Brug egnede beskyttelseshandsker og -briller/ansigtsskaerm under arbejdet. DE: Bei der Arbeit geeignete Schutzhandschuhe und Schutzbrille/Gesichtschutz tragen. EL: OEÃ ¯Ã ±UEÃ ´aa Ã ªÃ ¡Ã ´UEÃ «Ã «Ã §Ã «Ã ¡ Ã £UEÃ ­Ã ´Ã ©Ã ¡ Ã ªÃ ¡Ã © Ã ³Ã µÃ ³Ã ªaaÃ µÃ  Ã °Ã ±Ã ¯Ã ³Ã ´Ã ¡Ã ³ssÃ ¡Ã ² Ã ¬Ã ¡Ã ´Ã ©Ã ¾Ã ­/Ã °Ã ±Ã ¯Ã ³Ã ¾Ã °Ã ¯Ã µ. EN: Wear suitable gloves and eye/face protection. FR: Porter des gants appropriÃ ©s et un appareil de protection des yeux/du visage. IT: Usare guanti adatti e proteggersi gli occhi/la faccia. NL: Draag geschikte handschoenen en een beschermingsmiddel voor de ogen/voor het gezicht. PT: Usar luvas e equipamento de protecÃ §ao para os olhos/face, adequados. S 47/49 ES: ConsÃ ©rvese Ã ºnicamente en el recipiente de origen y a temperatura no superior a . . . °C (a especificar por el fabricante). DA: Maa kun opbevares i originalemballagen ved en temperatur paa ikke over . . . °C (angives af fabrikanten). DE: Nur im Originalbehaelter bei einer Temperatur von nicht ueber . . . °C (vom Hersteller anzugeben) aufbewahren. EL: AEÃ ©Ã ¡Ã ´Ã §Ã ±aassÃ ´Ã ¡Ã © Ã ¬ueÃ ­Ã ¯ Ã ¬Ã Ã ³Ã ¡ Ã ³Ã ´Ã ¯ Ã ¡Ã ±Ã ·Ã ©Ã ªue aeÃ ¯Ã ·aassÃ ¯ Ã ³aa Ã ¨aaÃ ±Ã ¬Ã ¯Ã ªÃ ±Ã ¡Ã ³ssÃ ¡ ssÃ ³Ã § Ã  Ã ªÃ ¡Ã ´Ã ¾Ã ´aaÃ ±Ã § Ã ´Ã ¹Ã ­ . . . °C (Ã ªÃ ¡Ã ¨Ã ¯Ã ±ssaeaaÃ ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ªaaÃ µÃ ¡Ã ³Ã ´Ã ). EN: Keep only in the original container at temperature not exceeding . . . °C (to be specified by the manufacturer). FR: Conserver uniquement dans le rÃ ©cipient d'origine Ã tempÃ ©rature ne dÃ ©passant pas . . . °C (Ã prÃ ©ciser par le fabricant). IT: Conservare soltanto nel contenitore originale a temperatura non superiore a . . . °C (da precisare da parte del fabbricante). NL: Uitsluitend in de oorspronkelijke verpakking bewaren bij een temperatuur beneden . . . °C (aan te geven door de fabrikant). PT: Conservar unicamente no recipiente de origem a temperatura que nao ultrapasse . . . °C (a especificar pelo produtor). ANNEX V (This Annex replaces the title and Part II of Annex VI to Council Directive 67/548/EEC, as last amended by Directive 79/831/EEC) ANNEX VI General classification and labelling requirements for dangerous substances and preparations PART I Save where otherwise provided in the separate Directives on dangerous preparations, the substances and preparations shall be classified as very toxic, toxic or harmful according to the following criteria: (a) Classification as very toxic, toxic or harmful shall be effected by determining the acute toxicity of the commercial substance or preparation in animals, expressed in LD50 or LC50 values with the following parameters being taken as references values: Category LD50 absorbed orally in rat (mg/kg) LD50 percutaneous absorption in rat or rabbit (mg/kg) LC50 absorbed by inhalation in rat (mg/litre par 4 hours) Very toxic < 25 < 50 < 0,5 Toxic 25 200 50 400 0,5 2 Harmful 200 2 000 400 2 000 2 20 (b) If facts show that for the purposes of classification it is inadvisible to use the LD50 or LC50 values as a principal basis because the substances or preparations produce other effects, the substances or preparations shall be classified according to the magnitude of these effects. PART II Classification and labelling of dangerous substances and preparations; criteria for the choice of phrases indicating special risks (R-phrases) and safety advice (S-phrases) CONTENTS 1. GENERAL INTRODUCTION 2. CLASSIFICATION ON THE BASIS OF PHYSICO-CHEMICAL PROPERTIES 2.1. Introduction 2.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 2.2.1. Explosive 2.2.2. Oxidizing 2.2.3. Extremely flammable 2.2.4. Highly flammable 2.2.5. Flammable 2.2.6. Other physico-chemical properties 3. CLASSIFICATION ON THE BASIS OF TOXICOLOGICAL PROPERTIES 3.1. Introduction 3.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 3.2.1. Very toxic 3.2.2. Toxic 3.2.3. Harmful 3.2.4. Comments regarding the use of R 48 3.2.5. Corrosive 3.2.6. Irritant 3.2.7. Other toxicological properties 4. CLASSIFICATION ON THE BASIS OF SPECIFIC EFFECTS ON HUMAN HEALTH 4.1. Introduction 4.2. Criteria for classification, indication of danger, choice of risk phrases 4.2.1. Carcinogenic substances 4.2.2. Mutagenic substances 4.2.3. Teratogenic substances 4.2.4. Procedure for the classification of preparations 5. CLASSIFICATION ON THE BASIS OF ENVIRONMENTAL EFFECTS 5.1. Introduction 5.2. Criteria for classification, indication of danger, choice of risk phrases 5.2.1. Aquatic environment 5.2.2. Non-aquatic environment 6. CHOICE OF SAFETY ADVICE PHRASES 6.1. Safety phrases for substances and preparations 6.2. Safety phrases for substances dangerous for the environment 7. LABELLING PROPOSAL 8. SPECIAL CASES: Substances 8.1. Metals in massive forms 9. SPECIAL CASES: Preparations 9.1. Gaseous preparations (gas mixtures) 9.2. Alloys, preparations containing polymers, preparations containing elastomers 1. GENERAL INTRODUCTION 1.1. The object of classification is to identify all the toxicological, physico-chemical and ecotoxicological properties of substances and toxicological and physico-chemical properties of preparations which may constitute a risk during normal handling or use. Having identified any hazardous properties the substance or preparation must then be labelled to indicate the hazard(s) in order to protect the user, the general public and the environment. 1.2. This Annex sets out the general principles governing the classification and labelling of substances and preparations referred to in Article 3 (3) of Directive 67/548/EEC and in Article 3 (5) of Directive 88/379/EEC and other relevant Directives on dangerous preparations. It is addressed to all those concerned (manufacturers, importers, national authorities) with methods of classifying and labelling dangerous substances and preparations. 1.3. The requirement of this Directive and of Directive 88/379/EEC are intended to provide a primary means by which the general public and persons at work are given essential information about dangerous substances and preparations. The label draws the attention of persons handling or using substances and preparations to the inherent danger of certain such materials. The label may also serve to draw attention to more comprehensive product information on safety and use available in other forms. 1.4. The label takes account of all potential hazards which are likely to be faced in the normal handling and use of dangerous substances and preparations when in the form in which they are placed on the market, but not necessarily in any different form in which they may finally be used, e.g. diluted. The most severe hazards are highlighted by symbols, such hazards and those arising from other dangerous properties are specified in standard risk phrases, and safety phrases give advice on necessary precautions. In the case of substances, the information is completed by the name of the substance under an internationally recognized chemical nomenclature, the preferred name being the one used in the European inventory of existing commercial chemical substances (Einecs), and the name and address of the person established in the Community who is responsible for placing the substance on the market. In the case of preparations, the information is completed by the indication of the designation or the trade name of the preparation, the indication of the chemical name of the substances present in the preparation in accordance with Article 7 (1) (c) of Directive 88/379/EEC and the indication of the name, address and telephone number of the person established in the Community who is responsible for placing the preparation on the market. 1.5. With respect to substances referred to in the second subparagraph of Article 5 (2) of Directive 67/548/EEC, the labelling applied by the manufacturer or his representative remains valid until the substance is listed in Annex I or until a decision not to list it has been taken in accordance with the procedure laid down in Article 21. 1.6. For substances, the data required for classifiction and labelling may be obtained: (a) as regards substances for which the information specified in Annex VII is required, most of the necessary data for classification and labelling appear in the 'base set'. This classification and labelling must be reviewed, if necessary, when further information is available (Annex VIII); (b) as regards other substances (e.g. those referred to in Article 5 (2) of Directive 67/548/EEC), the data required for classification and labelling may if necessary be obtained from a number of different sources, for example the results of previous tests, information required by international rules on the transport of dangerous substances, information taken from reference works and the literature or information derived from practical experience. For preparations, the data required for classification and labelling may be obtained: (a) if it concerns physico-chemical data, by the application of the methods specified in Annex V to Directive 67/548/EEC. For gaseous preparations a calculation method may be used for flammable and oxidizing properties (see Chapter 9); (b) - if it concerns data on health effects, by the application of the methods specified in Annex V to the Directive and/or by the application of the conventional method referred to in Article 3 (5) (a) to (i) of Directive 88/379/EEC, - however if it concerns the evaluation of the carcinogenic, mutagenic and teratogenic properties, by the application of the conventional method referred to in Article 3 (5) (j) to (q) of Directive 88/379/EEC. Note concerning the performance of animal tests The performance of animal tests to establish experimental data is subject to the provisions of Directive 86/609/EEC regarding the protection of animals used for experimental purposes. 1.7. Application of the guide criteria Several possibilities may occur according to whether it concerns substances or preparations. Classification must cover the toxicological and physico-chemical properties of substances and preparations and in addition, the ecotoxicological properties of substances. The object of choosing risk phrases is to ensure that the specific nature of the potential dangers identified in classification are expressed on the label. For this purpose it is necessary to consider the criteria given for the choice of symbol(s) and risk phrases in 2.2.1 to 2.2.6, 3.2.1 to 3.2.7 and Chapters 4 and 5 for substances only. For example, classification under 3.2.1 does not imply that the sections such as 3.2.2 or 3.2.4 can be ignored. The criteria are applicable to gaseous substances and preparations but only in so far as they may be subject to the packaging and labelling provisions of this Directive or the separate Directive on preparations. Notwithstanding the criteria given under 2.2.3, 2.2.4 and 2.2.5, substances and preparations in the form of aerosols shall be subject to the flammability criteria set out in 1.8 and 2.2 (c) of the Annex to Directive 75/324/EEC. 1.7.1. Application of the guide criteria for substances The guidance criteria set out in this Annex are directly applicable when the data in question have been obtained from test methods comparable with those described in Annex V. In other cases, the available data must be evaluated by comparing the test methods employed with those indicated in Annex V and the rules specified in this Annex for determining the appropriate classification and labelling criteria. Classification of substances containing impurities or additives which are classified as carcinogens A substance containing an impurity or an additive which is classified as a carcinogen and labelled with R 45 must itself be classified as a carcinogen and labelled with R 45 if the concentration of the carcinogenic impurity or additive is equal to or exceeds: - either the concentration of the impurity or the additive specified in Annex I, or - the concentration of 0,1 % where the impurity or the additive appears in Annex I without a concentration limit. (However in the case of asbestos this general rule does not apply until a concentration limit has been fixed in Annex I. Substances which have asbestos impurities must be classified and labelled according to the principles in Article 5 (2)), or - the concentration of 0,1 % where the impurity or the additive does not appear in Annex I. NB: if a substance containing an impurity or additive which is classified as a carcinogen is used as part of a preparation, the preparation shall be classified as a carcinogen and labelled with R 45 only when the concentration of the carcinogenic impurity or additive equals or exceeds the limits shown above as a % weight of the impurity or additive in the preparation. If the information regarding the carcinogenic impurity or additive on the label of the substance is insufficient to enable the manufacturer of a preparation to carry out the classification and labelling correctly, the person established within the Community responsible for placing the substance on the market, whether it be the manufacturer, the importer or the distributor, shall supply, upon justified request and if available, appropriate information about the impurity or additive responsible for the carcinogenic classification of the substance to enable the classification and labelling of the preparation. 1.7.2. Application of the guide criteria for preparations The guidance criteria set out in this Annex are directly applicable when the data in question have been obtained from test methods comparable with those described in Annex V with the exception of the criteria of Chapter 4 for which only the conventional method is applicable. In other cases, the available data must be evaluated by comparing the test methods employed with those indicated in Annex V and the rules specified in this Annex for determining the appropriate classification and labelling criteria. If the health hazards are assessed by applying the conventional method referred to in Article 3 (5) of Directive 88/379/EEC, the individual concentration limits to be used are those set out, either: - in Annex I to Directive 67/548/EEC, or - in Annex I to Directive 88/379/EEC where the substance or substances do not appear in Annex I to the Directive or appear in it without concentration limits. In the case of preparations containing mixtures of gases, classification with respect to the health effects will be established by the calculation method on the basis of the individual concentration limits from Annex I to the Directive or, when these limits are not in Annex I, on the basis of the criteria of Annex I to Directive 88/379/EEC, as amended by Directive 90/462/EEC. Preparations used as constituents of another preparation The labelling of such preparations must be in conformity with the provisions of Article 7 according to the conditions foreseen in Article 3 of Directive 88/379/EEC. However, in certain cases, the information on the label of the preparation is insufficient to enable other manufacturers who wish to use it as a constituent of their own preparation(s) to carry out the classification and labelling of their preparation(s) correctly. In these cases, the person established within the Community responsible for placing the original preparation on the market, whether it be the manufacturer, the importer or the distributor, shall supply upon justified request and as soon as possible all necessary data concerning the dangerous substances present to enable correct classification and labelling of the new preparation. This data is also necessary to enable the person responsible for placing the new preparation on the market to comply with other requirements of Directive 88/379/EEC. 2. CLASSIFICATION ON THE BASIS OF PHYSICO-CHEMICAL PROPERTIES 2.1. Introduction The test methods relating to explosive, oxidizing and flammable properties included in Annex V to this Directive serve to give specific meaning to the general definitions given in Article 2 (2) (a) to (e). Criteria follow directly from the test methods in Annex V as far as they are mentioned. If adequate information is available to demonstrate in practice that the physico-chemical properties of substances and preparations (apart from organic peroxides) are different from those revealed by the test methods given in Annex V, then such substances and preparations should be classified according to the hazard they present, if any, to those handling the substances and preparations or to other persons. 2.2. Criteria for classification, choice of symbols, indication of danger and choice of risk phrases In the case of preparations, the criteria referred to in Article 3 (2) of Directive 88/379/EEC need to be taken into consideration. 2.2.1. Explosive Substances and preparations shall be classified as explosive and assigned the symbol 'E' and the indication of danger 'explosive' in accordance with the results of the tests given in Annex V and in so far as the substances and preparations are explosive as placed on the market. One risk phrase is obligatory, it is to be specified on the basis of the following: R 2 Risk of explosion by shock, friction, fire or other sources of ignition - Substances and preparations including certain organic peroxides but excepting those set out below. R 3 Extreme risk of explosion by shock, friction, fire or other sources of ignition - Substances and preparations which are particularly sensitive such as picric acid salts, PETN and certain undiluted organic peroxides such as dibenzoyl peroxide. 2.2.2. Oxidizing Substances and preparations shall be classified as oxidizing and assigned the symbol 'O' and the indication of danger 'oxidizing' in accordance with the results of the tests given in Annex V. One risk phrase is obligatory, it is to be specified on the basis of the test results but subject to the following: R 11 Highly flammable - Organic peroxides which have flammable properties even when not in contact with other combustible material. R 8 Contact with combustible material may cause fire - Other oxidizing substances and preparations which may cause fire or enhance the risk of fire when in contact with combustible material. R 9 Explosive when mixed with combustible material - Other substances and preparations which become explosive when mixed with combustible materials, e.g. certain chlorates. 2.2.2.1. Remarks concerning peroxides Organic peroxides are classified as dangerous on the basis of their structure (e.g. R-O-O-H; R1-O-O-R2). In general terms, organic peroxides shall be classified as oxidizing, and labelled as under 2.2.2, unless: - tests carried out in accordance with the methods given in Annex V show the organic peroxide, in the form in which it is placed on the market, to have explosive properties, as under 2.2.1, or - the organic peroxide is so diluted or phlegmatized to the point where it is no longer explosive, oxidizing or flammable. 2.2.3. Extremely flammable Substances and preparations shall be classified as extremely flammable and assigned the symbol 'F+' and the indication of danger 'extremely flammable' in accordance with the results of the tests given in Annex V. The risk phrase shall be assigned in accordance with the following criteria: R 12 Extremely flammable - Liquid substances and preparations which have a flash point lower than 0 °C and a boiling point (or in case of a boiling range the initial boiling point) lower than or equal to 35 °C. 2.2.4. Highly flammable Substances and preparations shall be classified as highly flammable and assigned the symbol 'F' and the indication of danger 'highly flammable' in accordance with the results of the tests given in Annex V. Risk phrases shall be assigned in accordance with the following criteria: R 17 Spontaneously flammable in air - Substances and preparations which may become hot and finally catch fire in contact with air at ambient temperature without any input of energy. R 11 Highly flammable - Solid substances and preparations which may readily catch fire after brief contact with a source of ignition and which continue to burn or to be consumed after removal of the source of ignition. - Liquid substances and preparations having a flash point below 21 °C but which are not extremely flammable. R 12 Extremely flammable - Gaseous substances and preparations which are flammable in air at normal pressure. R 13 Extremely flammable liquefied gas - Gaseous substances and preparations which are flammable in air at normal pressure when put on the market in liquefied form. R 15 Contact with water liberates highly flammable gases - Substances and preparations which, in contact with water or damp air, evolve highly flammable gases in dangerous quantities, at a minimum rate of one litre per kilogram per hour. 2.2.5. Flammable Substances and preparations shall be classified as flammable in accordance with the results of the tests given in Annex V. The risk phrase shall be assigned in accordance with the criteria mentioned below. R 10 Flammable - Liquid substances and preparations having a flash point equal to or greater than 21 °C, and less than or equal to 55 °C. However, in practice it has been shown that a preparation having a flash point equal to or greater than 21 °C and less than or equal to 55 °C need not be classified as flammable if the preparation could not in any way support combustion and only so long as there is no reason to fear risks to those handling these preparations or to other persons. 2.2.6. Other physico-chemical properties Additional risk phrases shall be assigned to substances and preparations which have been classified by virtue of 2.2.1 to 2.2.5 above or by Chapters 3, 4 and 5 below, in accordance with the following criteria (based on experience obtained during compilation of Annex I): R 1 Explosive when dry For explosive substances and preparations put on the market in solution or in a wetted form; e.g. nitrocellulose with more than 12,6 % nitrogen. R 4 Forms very sensitive explosive metallic compounds For substances and preparations which may form sensitive explosive metallic derivatives, e.g. picric acid, styphnic acid. R 5 Heating may cause an explosion For thermally unstable substances and preparations not classified as explosive, e.g. perchloric acid > 50 %. R 6 Explosive with or without contact with air For substances and preparations which are unstable at ambient temperatures, e.g. acetylene. R 7 May cause fire For reactive substances and preparations: e.g. fluorine, sodium hydrosulphite. R 14 Reacts violently with water For substances and preparations which react violently with water, e.g. acetyl chloride, alkali metals, titanium tetrachloride. R 16 Explosive when mixed with oxidizing substances For substances and preparations which react explosively with an oxidizing agent, e.g. red phosphorus. R 18 In use, may form flammable/explosive vapour-air mixture For preparations not in themselves classified as flammable, which contain volatile components which are flammable in air. R 19 May form explosive peroxides For substances and preparations which may form explosive peroxides during storage, e.g. diethyl ether, 1,4-dioxan. R 30 Can become highly flammable in use For preparations not in themselves classified as flammable, which may become flammable due to the loss of non-flammable volatile components. R 44 Risk of explosion if heated under confinement For substances and preparations not in themselves classified as explosive in accordance with 2.2.1 above but which may nevertheless display explosive properties in practice if heated under sufficient confinement. For example, certain substances which would decompose explosively if heated in a steel drum do not show this effect if heated in less-strong containers. For other additional risk phrases see 3.2.7. 3. CLASSIFICATION ON THE BASIS OF TOXICOLOGICAL PROPERTIES 3.1. Introduction 3.1.1. Classification is concerned with both the acute and long-term effects of these substances and preparations, whether resulting from a single instance of exposure or repeated or prolonged exposure. If adequate evidence is available to demonstrate in practice that the toxic effect of substances and preparations on man is, or is likely to be different from that suggested by the experimental results obtained in animal tests or by the application of the conventional method referred to in Article 3 (5) of Directive 88/379/EEC, then such substances and preparations should be classified according to their toxicity in man. However, tests on man should be discouraged and should not normally be used to negate positive animal data. 3.1.2. The classification of substances must be made on the basis of the experimental data available in accordance with the following criteria which take into account the magnitude of these effects: (a) for acute toxicity (lethal and irreversible effects after a single exposure), the parameters indicated in Part I A of Annex VI and under 3.2.1 to 3.2.3 are to be used; (b) for sub-acute, sub-chronic or chronic toxicity, the criteria under 3.2.2 to 3.2.4 are to be used; (c) for corrosive and irritant effects, the criteria under 3.2.5 and 3.2.6 are to be used; (d) for sensitizing effects, the criteria under 3.2.3 to 3.2.6 are to be used; (e) for specific effects on health (carcinogenic, mutagenic and teratogenic effects), the criteria in Chapter 4 are to be used. 3.1.3. For preparations, the classification relating to dangerous for health is carried out: (a) on the basis of the conventional method referred to in Article 3 (5) of Directive 88/379/EEC in the absence of experimental data. In this case, the classification is based on the individual concentration limits: - either taken from Annex I to Directive 67/548/EEC, - or from Annex I to Directive 88/379/EEC where the substance or substances do not appear in Annex I to Directive 67/548/EEC or appear in it without concentration limits; (b) or when experimental data are available, according to the criteria described under 3.1.2. excluding the carcinogenic, mutagenic and teratogenic properties referred to under 3.1.2 (e) which must be evaluated by the conventional method referred to in Article 3 (5 (j) to (q) of Directive 88/379/EEC. Whichever method is used for the evaluation of the danger of a preparation, all the dangerous effects on health as defined in Annex I to Directive 88/379/EEC must be taken into consideration. 3.1.4. When the classification is to be established from experimental results obtained in animal tests the results should have validity for man in that the tests reflect, in an appropriate way, the risks to man. (*) In order to indicate the route of administration/exposure the following combinations should be used: R 39/26, R 39/27, R 39/28, R 39/26/27, R 39/26/28, R 39/27/28, R 39/26/27/28. (**) In order to indicate the route of administration/exposure one of the following combinations shall be used: R 39/23, R 39/24, R 39/25, R 39/23/24, R 39/23/25, R 39/24/25, R 39/23/24/25. (***) In order to indicate route of administration/exposure one of the following combinations shall be used: R 48/23, R 48/24, R 48/25, R 48/23/24, R 48/23/25, R 48/24/25, R 48/23/24/25. (*) In order to indicate route of administration/exposure one of the following combinations shall be used: R 40/20, R 40/21, R 40/22, R 40/20/21, R 40/20/22, R 40/21/22, R 40/20/21/22. (**) In order to indicate route of administration/exposure one of the following combinations shall be used: R 48/20, R 48/21, R 48/22, R 48/20/21, R 48/20/22, R 48/21/22, R 48/20/21/22. 3.2. Criteria for classification, choice of symbols, indication of danger, choice of risk phrases 3.2.1. Very toxic Substances and preparations shall be classified as very toxic and assigned the symbol 'T+' and the indication of danger 'very toxic' in accordance with the criteria given in Part I of Annex VI, as specified below. Risk phrases shall be assigned in accordance with the following criteria: R 28 Very toxic if swallowed - Acute toxicity results LD50 oral, rat: < 25 mg/kg R 27 Very toxic in contact with skin - Acute toxicity results LD50 dermal, rat or rabbit: < 50 mg/kg R 26 Very toxic by inhalation - Acute toxicity results LC50 inhalation, rat: < 0,5 mg/litre per 4 hours R 39 (*) Danger of very serious irreversible effects - Strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the abovementioned dose range (see also 3.1.2 and 3.1.3). 3.2.2. Toxic Substances and preparations shall be classified as toxic and assigned the symbol 'T' and the indication of danger 'toxic' in accordance with the criteria given in Part I of Annex VI, as specified below. Risk phrases shall be assigned in accordance with the following criteria. R 25 Toxic if swallowed - Acute toxicity results LD50 oral, rat: 25 < LD50 < 200 mg/kg R 24 Toxic in contact with skin - Acute toxicity results LD50 dermal, rat or rabbit: 50 < LD50 < 400 mg/kg R 23 Toxic by inhalation - Acute toxicity results LC50 inhalation, rat: 0,5 < LC50 < 2 mg/litre per 4 hours R 39 (**) Danger of very serious irreversible effects - Strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the abovementioned dose range (see also 3.1.2 and 3.1.3). R 48 (***) Danger of serious damage to health by prolonged exposure - Serious damage (clear functional disturbance or morphological change which have toxicological significance) is likely to be caused by repeated or prolonged exposure by an appropriate route. Substances are classified at least as toxic when these effects are observed at levels of one order of magnitude lower (i.e. ten-fold) than those set out for R 48 in 3.2.3. 3.2.3. Harmful Substances and preparations shall be classified as harmful and assigned the symbol 'Xn' and the indication of danger 'harmful' in accordance with the criteria given in Part I of Annex VI, as specified below. Risk phrases shall be assigned in accordance with the following criteria: R 22 Harmful if swallowed - Acute toxicity results LD50 oral, rat: 200 < LD50 < 2 000 mg/kg R 21 Harmful in contact with skin - Acute toxicity results LD50 dermal, rat or rabbit: 400 < LD50 < 2 000 mg/kg R 20 Harmful by inhalation - Acute toxicity results LC50 inhalation, rat: 2 < LC50 < 20 mg/litre per 4 hours R 40 (*) Possible risk of irreversible effects - Strong evidence that irreversible damage other than the effects referred to in Chapter 4 is likely to be caused by a single exposure by an appropriate route, generally in the abovementioned dose range (see also 3.1.2 and 3.1.3). R 42 May cause sensitization by inhalation - If practical evidence is available which shows the substances and preparations to be capable of inducing a sensitization reaction in humans by inhalation, at a greater frequency than would be expected from the response of a general population. R 48 (**) Danger of serious damage to health by prolonged exposure - Serious damage (clear functional disturbance or morphological change which has toxicological significance) is likely to be caused by repeated or prolonged exposure by an appropriate route. Substances are classified at least as harmful when these effects are observed at levels of the order of: - oral, rat < 50 mg/kg (bodyweight) per day, - dermal, rat or rabbit < 100 mg/kg (bodyweight) per day, - inhalation, rat < 0,25 mg/litre per 6 hours per day. These guide values can apply directly when severe lesions have been observed in a sub-chronic (90 days) toxicity test. When interpreting the results of a sub-acute (28 days) toxicity test these figures should be increased approximately three fold. If a chronic (two years) toxicity test is available it should be evaluated on a case-by-case basis. If results of studies of more than one duration are available, then those from the study of the longest duration should normally be used. 3.2.4. Comments regarding the use of R 48 Use of this risk phrase refers to the specific range of biological effects within the terms described below. It should be noted that the terms are not identical to the definitions of harmful and toxic in Article 2 (2) (g) and (h) of Directive 67/548/EEC. For application of this risk phrase serious damage to health is to be considered to include death, clear functional disturbance or morphological changes which are toxicologically significant. It is particularly important when these changes are irreversible. It is also important to consider not only specific severe changes in a single organ or biological system but also generalized changes of a less severe nature involving several organs, or severe changes in general health status. When assessing whether there is evidence for these types of effects reference should be made to the following guidelines: 1. Evidence indicating that R 48 should be applied: (a) Substance-related deaths (b) (i) Major functional changes in the central or peripheral nervous systems, including sight, hearing and the sense of smell, assessed by clinical observations or other appropriate methods (e.g. electrophysiology). (ii) Major functional changes in other organ systems (for example the lung). (c) Any consistent changes in clinical biochemistry, haematology or urinalysis parameters which indicate severe organ dysfunction. Haematological disturbances are considered to be particularly important if the evidence suggests that they are due to decreased bone marrow production of blood cells. (d) Severe organ damage noted on microscopic examination following autopsy. (i) Widespread or severe necrosis, fibrosis or granuloma formation in vital organs with regenerative capacity (e.g. liver). (ii) Severe morphological changes that are potentially reversible but are clear evidence of marked organ dysfunction (e.g. severe fatty change in the liver, severe acute tubular nephrosis in the kidney, ulcerative gastritis). (iii) Evidence of appreciable cell death in vital organs incapable of regeneration (e.g. fibrosis of the myocardium or dying back of a nerve) or in stem cell populations (e.g. aplasia or hypoplasia of the bone marrow). The above evidence will most usually be obtained from animal experiments. When considering data derived from practical experience special attention should be given to exposure levels. 2. Evidence indicating that R 48 should not be applied. The use of this risk phrase is restricted to 'serious damage to health by prolonged exposure'. A number of substance-related effects may be observed in both humans and animals that would not justify the use of R 48. These effects are relevant when attempting to determine a no-effect level for a chemical substance. Examples of well documented changes which would not normally justify classification with R 48, irrespective of their statistical significance, include: (a) clinical observations or changes in bodyweight gain, food consumption or water intake, which may have some toxicological importance but which do not, by themselves, indicate 'serious damage'; (b) small changes in clinical biochemistry, haematology or urinalysis parameters which are of doubtful or minimal toxicological importance; (c) changes in organ weights with no evidence of organ dysfunction; (d) adaptative responses (e.g. macrophage migration in the lung, liver hypertrophy and enzyme induction, hyperplastic responses to irritants). Local effects on the skin produced by repeated dermal application of a substance whihc are more appropriately classified with R 38 'irritating to skin'; (e) where a species-specific mechanism of toxicity (e.g. specific metabolic pathways) has been demonstrated. 3.2.5. Corrosive A substance or a preparation is considered to be corrosive if, when it is applied to healthy intact animal skin, it produces full thickness destruction of skin tissue on at least one animal during the test for skin irritation cited in Annex V or during an equivalent method or if the results can be predicted, for example from strongly acid or alkaline reactions. Classification can be based on the results of validated in vitro tests. The substance or preparation shall be classified as corrosive and assigned the symbol 'C' and the indication of danger 'corrosive'. Risk phrases shall be assigned in accordance with the following criteria: R 35 Causes severe burns - If, when applied to healthy intact animal skin, full thickness destruction of skin tissue occurs as a result of up to three minutes exposure, or if this result can be predicted. (*) The of R 34 or R 35 precludes the use of R 41. R 34 Causes burns - If, when applied to healthy intact animal skin, full thickness destruction of skin tissue occurs as a result of up to four hours exposure, or if this result can be predicted. 3.2.6. Irritant Non-corrosive substances and preparations shall be classified as irritant and assigned the symbol 'Xi' and the indication of danger 'irritant' in accordance with the criteria given below. 1. Inflammation of the skin Inflammation of the skin which persists for at least 24 hours after an exposure period of up to four hours and corresponds to the following values determined on the rabbit according to the cutaneous irritation test method cited in Annex V: - the mean value of the scores for either erythema and eschar formation or oedema formation, calculated over all the animals tested, is two or more, - or, in the case where the Annex V test has been completed using three animals, either erythema and eschar formation or oedema formation equivalent to a mean value of two or more calculated for each animal separately has been observed in two or more animals. In both cases all scores at each of the reading times (24, 48 and 72 hours) for an effect should be used in calculating the respective mean values. The following risk phrase shall be assigned in accordance with the criteria given: R 38 Irritating to skin - If, when applied to healthy intact animal skin for up to four hours, significant inflammation is caused and which persists for 24 hours or more after the end of the exposure period. Inflammation is significant if the mean value of the scores is two or more for either erythema and eschar formation or oedema formation. The same shall be the case where the test has been completed using three animals if the score for either erythema and eschar formation or oedema formation observed in two or more animals is equivalent to the value of two or more. 2. Ocular lesion Ocular lesions which occur within 72 hours after exposure and which persist for at least 24 hours and correspond to the following values determined on the rabbit according to the eye irritation test method cited in Annex V: - the mean value of the scores for each type of lesion, calculated over all the animals tested, is one of the following: - cornea opacitytwo or more, - iris lesion one or more, - redness of conjunctivae 2,5 or more, - oedema of conjunctivae (chemosis) two or more, or - in the case where the Annex V test has been completed using three animals, either cornea opacity, iris lesion, redness of conjunctivae or oedema of conjunctivae (chemosis) equivalent to a mean value such as is quoted above, but calculated for each animal separately, has been observed in two or more animals. In both cases all scores at each of the reading times (24, 48, 72 hours) and for an effect should be used in calculating the respective mean values. The following risk phrases shall also be assigned in accordance with the criteria given: R 36 Irritating to eyes - If, when applied to the eye of the animal, significant ocular lesions are caused and which persist for 24 hours or more after instillation of the test material. Ocular lesions are significant if the means of the scores have any of the values: Cornea opacity equal to or greater than 2 but less than 3; iris lesion equal to or greater than 1 but not greater than 1,5; redness of the conjunctivae equal to or greater than 2,5; oedema of the conjunctivae (chemosis) equal to or greater than 2. The same shall be the case where the test has been completed using three animals if the lesions, on two or more animals, are equivalent to any of the above values except that for iris lesion the value should be equal to or greater than 1 but less than 2 and for redness of conjunctivae the value should be equal to or greater than 2,5. R 41 (*) Risk of serious damage to eyes - If when applied to the eye of the animal severe ocular lesions are caused and which are present 24 hours or more after instillation of the test material. Ocular lesions are severe if the means of the scores have any of the values: Cornea opacity equal to or greater than 3; iris lesion greater than 1.5. The same shall be the case where the test has been completed using three animals if these lesions, on two or more animals, have any of the values: Cornea opacity equal to or greater than 3; iris lesion equal to 2. R 43 May cause sensitization by skin contact - If practical experience shows the substances and preparations to be capable of inducing a sensitization reaction in a substantial number of persons by skin contact, or on the basis of a positive response in experimental animals. In the case of the adjuvent type test method for skin sensitization detailed in Annex V or in the case of other adjuvant-type test methods, a response of at least 30 % of the animals is considered positive. For any other test method a response of at least 15 % of the animals is considered positive. R 37 Irritating to respiratory system - Substances and preparations which cause serious irritation to the respiratory system, based normally on practical observation. 3.2.7. Other toxicological properties Additional risk phrases shall be assigned to substances and preparations classified by virtue of 2.2.1 to 3.2.6 above and/or Chapters 4 and 5, in accordance with the following criteria (based on experience obtained during compilation of Annex I): R 29 Contact with water liberates toxic gas For substances and preparations which in contact with water or damp air, evolve very toxic/toxic gases in potentially dangerous amounts, e.g. aluminium phosphide, phosphorus pentasulphide. R 31 Contact with acids liberates toxic gas For substances and preparations which react with acids to evolve toxic gases in dangerous amounts, e.g. sodium hypochlorite, barium polysulphide. For substances used by members of the general public, the use of S 50 (do not mix with . . . . . . (to be specified by the manufacturer)) would be more suitable. R 32 Contact with acids liberates very toxic gas For substances and preparations which react with acids to evolve very toxic gases in dangerous amounts; e.g. salts of hydrogen cyanide, sodium azide. For substances used by members of the general public, the use of S 50 (do not mix with . . . . . . (to be specified by the manufacturer)) would be more suitable. R 33 Danger of cumulative effects For substances and preparations when accumulation in the human body is likely and may cause some concern which, however, is not sufficient to justify the use of R 48. Previously assigned to substances of Annex I and preparations which were likely to cause damage to health by prolonged exposure or which were likely to be retained and then accumulated within the human body. Now to be progressively replaced when appropriate by R 48. When substances labelled with R 33 are present in preparations, R 33 shall be included in the label at all concentrations where a label is required by the Directive on dangerous preparations. For other risk phrases see 2.2.6. 4. CLASSIFICATION ON THE BASIS OF SPECIFIC EFFECTS ON HUMAN HEALTH 4.1. Introduction 4.1.1. This chapter sets out the procedure for the classification of substances which may have the effects mentioned below. 4.1.2. If a manufacturer or his representative has information available which indicates that a substance should be classified and labelled in accordance with the criteria given in 4.2.1, 4.2.2 or 4.2.3, he or his representative shall provisionally label the substance in accordance with these criteria, unless the conclusions reached by the application of the criteria mentioned in 3.2.1 to 3.2.5 indicate the need for a more severe classification. 4.1.3. The manufacturer or his representative shall submit as soon as possible a document summarizing all relevant information to one Member State in which the substance is placed on the market. This summary document should include a bibliography containing all relevant references, including any relevant unpublished data. 4.1.4. Furthermore, a manufacturer or his representative who has new data which are relevant to the classification and labelling of a substance in accordance with the criteria given in 4.2.1, 4.2.2 or 4.2.3, shall submit this data as soon as possible to one Member State in which the substance is placed on the market. 4.1.5. In order to obtain as quickly as possible a harmonized classification for the Community by the procedure defined in Article 21 of Directive 67/548/EEC, Member States which have relevant information available justifying the classification of a substance in one of these categories, whether submitted by the manufacturer or not, should forward such information together with suggestions for classification and labelling, to the Commission as soon as possible. The Commission will forward to the other Member States the classification and labelling proposal that it receives. Any Member State may ask the Commission for the information it has received. Any Member State which has good reason to believe that the suggested classification and labelling is inappropriate as far as the carcinogenic, mutagenic or teratogenic effects are concerned shall notify the Commission thereof. 4.1.6. The provisional labelling applied by a manufacturer or his representative shall remain valid until the entry into force of a decision on the inclusion or non-inclusion of the substance concerned in Annex I. 4.2. Criteria for classification, indication of danger, choice of risk phrases 4.2.1. Carcinogenic substances For the purpose of classification and labelling, and having regard to the current state of knowledge, such substances are divided into three categories: Category 1 Substances known to be carcinogenic to man. There is sufficient evidence to establish a causal association between human exposure to a substance and the development of cancer. Category 2 Substances which should be regarded as if they are carcinogenic to man. There is sufficient evidence to provide a strong presumption that human exposure to a substance may result in the development of cancer, generally on the basis of: - appropriate long-term animal studies, - other relevant information. Category 3 Substances which cause concern for man owing to possible carcinogenic effects but in respect of which the available information is not adequate for making a satisfactory assessment. There is some evidence from appropriate animal studies, but this is insufficient to place the substance in category 2. 4.2.1.1. The following symbols and specific risk phrases apply: Categories 1 and 2: T; R 45 may cause cancer However for substances and preparations which present a carcinogenic risk only when inhaled, for example, as dust, vapour or fumes, (other routes of exposure e.g. by swallowing or in contact with skin do not present any carcinogenic risk), the following symbol and specific risk phrase should be used: T; R 49 may cause cancer by inhalation Category 3: Xn; R 40 possible risk of irreversible effects 4.2.1.2. Comments regarding the categorization of carcinogenic substances The placing of a substance into category 1 is done on the basis of epidemiological data; placing into categories 2 and 3 is based primarily on animal experiments. For classification as a category 2 carcinogen either positive results in two animal species should be available or clear positive evidence in one species, together with supporting evidence such as genotoxicity data, metabolic or biochemical studies, induction of benign tumours, structural relationship with other known carcinogens, or data from epidemiological studies suggesting an association. Category 3 actually comprises 2 sub-categories: (a) substances which are well investigated but for which the evidence of a tumour-inducing effects is insufficient for classification in category 2. Additional experiments would not be expected to yield further relevant information with respect to classification, (b) substances which are insufficiently investigated. The available data are inadequate, but they raise concern for man. This classification is provisional; further experiments are necessary before a final decision can be made. For a distinction between categories 2 and 3 the arguments listed below are relevant which reduce the significance of experimental tumour induction in view of possible human exposure. These arguments, especially in combination, would lead in most cases to classification in category 3, even though tumours have been induced in animals: - carcinogenic effects only at very high dose levels exceeding the 'maximal tolerated dose'. The maximal tolerated dose is characterized by toxic effects which, although not yet reducing lifespan, go along with physical changes such as about 10 % retardation in weight gain, - appearance of tumours, especially at high dose levels, only in particular organs of certain species known to be susceptible to a high spontaneous tumour formation, - appearance of tumours, only at the site of application, in very sensitive test systems (e.g., i.p. or s.c. application of certain locally active compounds), if the particular target is not relevant to man, - lack of genotoxicity in short-term tests in vivo and in vitro, - existence of a secondary mechanism of action with the implication of a practical threshold above a certain dose level (e.g. hormonal effets on target organs or on mechanisms of physiological regulation, chronic stimulation of cell proliferation), - existence of a species-specific mechanism of tumour formation (e.g. by specific metabolic pathways) irrelevant for man. For a distinction between category 3 and no classification arguments are relevant which exclude a concern for man: - a substance should not be classified in any of the categories if the mechanism of experimental tumour formation is clearly identified, with good evidence that this process cannot be extrapolated to man, - if the only available tumour data are liver tumours in certain sensitive strains of mice, without any other supplementary evidence, the substance may not be classified in any of the categories, - particular attention should be paid to cases where the only available tumour data are the occurrence of neoplasms at sites and in strains where they are well known to occur spontaneously with a high incidence. 4.2.2. Mutagenic substances 4.2.2.1. For the purposes of classification and labelling, and having regard to the current state of knowledge, such substances are divided into three categories: Category 1: Substances known to be mutagenic to man. There is sufficient evidence to establish a causal association between human exposure to a substance and heritable genetic damage. Category 2: Substances which should be regarded as if they are mutagenic to man. There is sufficient evidence to provide a strong presumption that human exposure to the substance may result in the development of heritable genetic damage, generally on the basis of: - appropriate animal studies, - other relevant information. Category 3: Substances which cause concern for man owing to possible mutagenic effects. There is evidence from appropriate mutagenicity studies, but this is insufficient to place the substance in category 2. 4.2.2.2. The following symbols and specific risk phrases apply: Category 1: T; R 46 may cause heritable genetic damage Category 2: Xn; R 46 may cause heritable genetic damage Category 3: Xn; R 40 possible risk of irreversible effects 4.2.2.3. Comments regarding the categorization of mutagenic substances Definition of terms: A mutation is a permanent change in the amount or structure of the genetic material in an organism, resulting in a change of the phenotypic characteristics of the organism. The alterations may involve a single gene, a block of genes, or a whole chromosome. Effects involving single genes may be a consequence of effects on single DNA bases (point mutations) or of large changes, including deletions, within the gene. Effects on whole chromosomes may involve structural or numerical changes. A mutation in the germ cells in sexually reproducing organisms may be transmitted to the offspring. A mutagen is an agent that gives rise to an enhanced occurrence of mutations. It should be noted that substances are classified as mutagens with specific reference to inherited genetic damage. However, the type of results leading to classification of chemicals in category 3: 'induction of genetically relevant events in somatic cells', is generally also regarded as an alert for possible carcinogenic activity. Method development for mutagenicity testing is an ongoing process. For many new tests no standardized protocols and evaluation criteria are presently available. For the evaluation of mutagenicity data the quality of the test performance and the degree of validation of the test method have to be considered. Category 1: To place a substance in category 1, positive evidence from human mutation epidemiology studies will be needed. Examples of such substances are not known to date. It is recognized that it is extremely difficult to obtain reliable information from studies on the incidence of mutations in human populations, or on possible increases in their frequencies. Category 2: To place a substance in category 2 , positive results are needed from assays showing (a) mutagenic effects, or (b) other cellular interactions relevant to mutagenicity, in germ cells of mammals in vivo, or (c) mutagenic effects in somatic cells of mammals in vivo in combination with clear evidence that the substance or a relevant metabolite reaches the germ cells. With respect to placement in category 2, at present the following methods are appropriate: 2 (a) In vivo germ cell mutagenicity assays: - specific locus mutation test, - heritable translocation test, - dominant lethal mutation test. These assays actually demonstrate the appearance of affected progeny or a defect in the developing embryo. 2 (b) In vivo assays showing relevant interaction with germ cells (usually DNA): - assays for chromosomal abnormalities, as detected by cytogenetic analysis, including aneuploidy, caused by malsegregation of chromosomes, - test for sister chromatid exchanges (SCE's), - test for unscheduled DNA synthesis (UDS), - assay of (covalent) binding of mutagen to germ cell DNA, - assaying other kinds of DNA damage. These assays provide evidence of a more or less indirect nature. Positive results in these assays would normally be supported by positive results from in vivo somatic cell mutagenicity assays, in mammals or in man (see under category 3, preferably methods as under 3 (a)). 2 (c) In vivo assays showing mutagenic effects in somatic cells of mammals (see under 3 (a)), in combination with toxicokinetic methods, or other methodologies capable of demonstrating that the compound or a relevant metabolite reaches the germ cells. For 2 (b) and 2 (c), positive results from host-mediated assays or the demonstration of unequivocal effects in in vitro assays can be considered as supporting evidence. Category 3 To place a substance in category 3, positive results are needed in assays showing (a) mutagenic effects or (b) other cellular interaction relevant to mutagenicity, in somatic cells in mammals in vivo. The latter especially would normally be supported by positive results from in vitro mutagenicity assays. For effects in somatic cells in vivo at present the following methods are appropriate: 3 (a) In vivo somatic cell mutagenicity assays: - bone marrow micronucleus test or metaphase analysis, - metaphase analysis of peripheral lymphocytes, - mouse coat colour spot test. 3 (b) In vivo somatic cell DNA interaction assays: - test for SCE's in somatic cells, - test for UDS in somatic cells, - assay for the (covalent) binding of mutagen to somatic cell DNA, - assay for DNA damage, e.g. by alkaline elution, in somatic cells. Substances showing positive results only in one or more in vitro mutagenicity assays should normally not be classified. Their further investigation using in vivo assays, however, is strongly indicated. In exceptional cases, e.g. for a substance showing pronounced responses in several in vitro assays, for which no relevant in vivo data are available, and which shows resemblance to known mutagens/carcinogens, classification in category 3 could be considered. (*) After the pertinent amendment to Directive 67/548/EEC enters into force, the symbol 'N' and the appropriate indication of danger will be assigned to these substances. (**) Where it can be demonstrated in the case of highly coloured substances that algal growth is inhibited solely as a result of a reduction in light intensity, then the 72 h IC50 for algae should not be used as a basis for classification. (***) Substances are considered readily degradable if the following criteria hold true: (A) If in 28-day biodegradation studies the following levels of degradation are achieved: - in tests based upon dissolved organic carbon: 70 %, - in tests based upon oxygen depletion or carbon dioxide generation: 60 % of the theoretical maxima. These levels of biodegradation must be achieved within 10 days of the start of degradation, which point is taken as the time when 10 % of the substance has been degraded. OR (B) If in those cases where only COD and BOD5 data are available when the ration BOD5/COD is greater than or equal to 0,5. OR (C) If other convincing scientific evidence is available to demonstrate that the substance can be degraded (biotically and/or abiotically) in the aquatic environment to a level of > 70 % within a 28-day period. (*) Substances are considered readily degradable if the following criteria hold true: (A) If in 28-day biodegradation studies the following levels of degradation are achieved: - in tests based upon dissolved organic carbon: 70 %, - in tests based upon oxygen depletion or carbon dioxide generation: 60 % of the theoretical maxima. These levels of biodegradation must be achieved within 10 days of the start of degradation, which point is taken as the time when 10 % of the substance has been degraded. OR (B) If in those cases where only COD and BOD5 data are available when the ration BOD5/COD is greater than or equal to 0,5. OR (C) If other convincing scientific evidence is available to demonstrate that the substance can be degraded (biotically and/or abiotically) in the aquatic environment to a level of > 70 % within a 28-day period. (**) After the pertinent amendment to Directive 67/548/EEC enters into force, the symbol 'N' and the appropriate indication of danger will be assigned to these substances. (***) Detailed criteria, along with other risk phrases will be elaborated later. 4.2.3. Teratogenic substances 4.2.3.1. For the purpose of classification and labelling, and having regard to the current state of knowledge, such substances are divided into two categories: Category 1 Substances known to be teratogenic to man. There is sufficient evidence to establish a causal association between human exposure to a substance and subsequent non-heritable birth defects in offspring. Category 2 Substances which should be regarded as if they are teratogenic to man. There is sufficient evidence to provide a strong presumption that human exposure to the substance may result in non-heritable birth defects in offspring, generally on the basis of: - appropriate animal studies, - other relevant information. 4.2.3.2. The following symbols and specific risk phrases apply: Category 1 T; R 47 may cause birth defects Category 2 Xn; R 47 may cause birth defects 4.2.4. Procedure for the classification of preparations concerning specific effects on health If a preparation contains one or more substances classified with respect to the criteria laid out above, it must be classified according to the criteria referred to in Article 3 (5) (j) to (q) of Directive 88/379/EEC (the limits of concentration are either in Annex I to this Directive, or in Annex I to Directive 88/379/EEC where the substance or substances under consideration do not appear in Annex I or appear in it without concentration limits). 5. CLASSIFICATION ON THE BASIS OF ENVIRONMENTAL EFFECTS 5.1. Introduction The primary objective of classifying substances dangerous for the environment is to alert the user to the hazards these substances present to ecosystems. Although the present criteria refer to aquatic ecosystems it is recognized that certain substances may simultaneously or alternatively affect other ecosystems whose constituents may range from soil microflora and microfauna to primates. The criteria set out below follow directly from the test methods set out in Annex V, in so far as they are mentioned. The test methods required for the 'base set' referred to in Annex VII are limited and the information derived from them may be insufficient for an appropriate classification. Classification may require additional data derived from level 1 (Annex VIII) or other equivalent studies. Furthermore, classified substances may be subject to review in the light of other new data. For the purposes of classification and labelling and having regard to the current state of knowledge such substances are divided into two groups according to their acute and/or long-term effects in aquatic systems or their acute and/or long-term effects in non-aquatic systems. In addition those substances classified according to the criteria set out under 5.2.1.1. and 5.2.2 will be assigned the symbol 'N' and the appropriate indication of danger after the pertinent amendment to Directive 67/548/EEC enters into force. 5.2. Criteria for classification, indication of danger, choice of risk phrases 5.2.1. Aquatic environment 5.2.1.1. Substances shall be classified as dangerous for the environment (*) and assigned risk phrases in accordance with the following criteria: R 50 Very toxic to aquatic organisms and R 53 May cause long-term adverse effects in the aquatic environment Acute toxicity: 96 hr LC50 (for fish) < 1 mg/litre or 48 hr EC50 (for Daphnia) < 1 mg/litre or 72 hr IC50 (**) (for algae) < 1 mg/litre and the substance is not readily degradable (***) or the log Pow (log octanol/water partition coefficient) > 3,0 (unless the experimentally determined BCF < 100) R 50 Very toxic to aquatic organisms Acute toxicity: 96 hr LC50 (for fish) < 1 mg/litre or 48 hr EC50 (for Daphnia) < 1 mg/litre or 72 hr IC50 (**) (for algae) < 1 mg/litre R 51 Toxic to aquatic organisms and R 53 May cause long-term adverse effects in the aquatic environment acute toxicity: 96 hr LC50 (for fish) 1 mg/litre < LC50 < 10 mg/litre or 48 hr EC50 (for Daphnia) 1 mg/litre < EC50 < 10 mg/litre or 72 hr IC50 (**) (for algae) 1 mg/litre < IC50 < 10 mg/litre and the substance is not readily degradable (***) or the log Pow > 3.0 (unless the experimentally determined BCF < 100) 5.2.1.2. Substances shall be classified as dangerous for the environment in accordance with the criteria set out below. Risk phrases shall also be assigned in accordance with the following criteria R 52 Harmful to aquatic organisms and R 53 May cause long-term adverse effects in the aquatic environment acute toxicity: 96 hr LC50 (for fish): 10 mg/litre < LC50 < 100 mg/litre or 48 hr EC50 (for Daphnia): 10 mg/litre < EC50 < 100 mg/litre or 72 hr IC50 (**) (for algae): 10 mg/litre < IC50 < 100 mg/litre and the substance is not readily degradable (***). This criterion applies unless there exists additional scientific evidence concerning degradation and/or toxicity sufficient to provide an adequate assurance that neither the substance nor its degradation products will consitute a potential long-term and/or delayed danger to the aquatic environment. Such additional scientific evidence should normally be based on the studies required at level 1 (Annex VIII), or studies of equivalent value, and could include: (i) a proven potential to degrade rapidly in the aquatic environment; (ii) an absence of chronic toxicity effects at a concentration of 1,0 mg/litre, e.g. a no-observed effect concentration or greater than 1,0 mg/litre determined in a prolonged toxicity study with fish or Daphnia. At least one of the following phrases: R 52 Harmful to aquatic organisms R 53 May cause long-term adverse effects in the aquatic environment Substances not falling under the criteria listed above in this chapter, but which on the basis of the available evidence concerning their toxicity, persistence, potential to accumulate and predicted, or observed, environmental fate and behaviour may nevertheless present a danger immediate or long-term and/or delayed, to the structure and/or functioning of aquatic ecosystems. Poorly water soluble substances i.e. substances with a solubility of less than 1 mg/litre will be covered by this criteria if: (a) they are not readily degradable (*); and (b) the log Pow > 3,0 (unless the experimentally determined BCF < 100). This criterion applies unless there exists additional evidence concerning degradation and/or toxicity sufficient to provide an adequate assurance that neither the substance nor its degradation products will constitute a potential long-term and/or delayed danger to the aquatic environment. Such additional scientific evidence should normally be based on the studies required at level 1 (Annex VIII), or studies of equivalent value, and could include: (i) a proven potential to degrade rapidly in the aquatic environment; (ii) an absence of chronic toxicity effects at the solubility limit, e.g. a no-observed effect concentration of greater than a solubility limit determined in a prolonged toxicity study with fish or Daphnia. 5.2.2. Non-aquatic environment Substances shall be classified as dangerous for the environment (**) in accordance with the criteria set out below. At least one of the following phrases shall be assigned in accordance with the following criteria: R 54 Toxic to flora R 55 Toxic to fauna R 56 Toxic to soil organisms R 57 Toxic to bees (***) R 58 May cause long-term adverse effects in the environment R 59 Dangerous for the ozone layer Substances which on the basis of the available evidence concerning their toxicity, persistence, potential to accumulate and predicted or observed environmental fate and behaviour may present a danger, immediate or long-term and/or delayed, to the structure and/or functioning of natural ecosystems other than those covered under 5.2.1 above. 6. CHOICE OF SAFETY ADVICE PHRASES 6.1. Safety phrases for substances and preparations Safety advice phrases (S-phrases) shall be assigned to substances and preparations in accordance with the following general criteria. In addition, for certain preparations, safety advice is listed in Annex II to Directive 88/379/EEC. Whenever the manufacturer is mentioned in Chapter 6 it refers to the person responsible for placing the substance or preparation on the market. S 1 Keep locked up - Applicability: - Very toxic and toxic substances and preparations. - Criteria for use: - Recommended for very toxic and toxic substances and preparations likely to be used by members of the general public. S 2 Keep out of reach of children - Applicability: - All dangerous substances and preparations. - Criteria for use: - Obligatory only for all dangerous substances and preparations likely to be used by members of the general public or likely to be used in places to which the general public have access unless there is no reason to fear any danger particularly to children. S 3 Keep in a cool place - Applicability: - Organic peroxides. - Other dangerous substances and preparations having a boiling point < 40 °C. - Criteria for use: - Obligatory for organic peroxides unless S 47 is used. - Recommended for other dangerous substances and preparations having a boiling point < 40 °C. S 4 Keep away from living quarters - Applicability: - Very toxic and toxic substances and preparations. - Criteria for use: - Normally limited to very toxic and toxic substances and preparations when desirable to supplement S 13; for example when there is an inhalation risk and the substance or preparation should be stored away from living quarters. The advice is not intended to preclude proper use of the substance or preparation in living quarters. S 5 Keep contents under . . . (appropriate liquid to be specified by the manufacturer) - Applicability: - Spontaneously flammable solid substances and preparations. - Criteria for use: - Normally limited to special cases, e.g. sodium, potassium or white phosphorous. S 6 Keep under . . . (inert gas to be specified by the manufacturer) - Applicability: - Dangerous substances and preparations which must be kept under an inert atmosphere. - Criteria for use: - Normally limited to special cases, e.g. certain organo-metallic compounds. S 7 Keep container tightly closed - Applicability: - Organic peroxides. - Substances and preparations which can give off very toxic, toxic, harmful, extremely flammable or highly flammable vapours. - Substances and preparations which in contact with moisture give off highly flammable gases. - Highly flammable solids. - Criteria for use: - Obligatory for organic peroxides in the combination of S 3/7/9. - Recommended for the other fields of application mentioned above. S 8 Keep container dry - Applicability: - Substances and preparations which may react violently with water. - Substances and preparations which on contact with water liberate highly flammable gases. - Substances and preparations which on contact with water liberate very toxic or toxic gases. - Criteria for use: - Normally limited to the fields of application mentioned above when necessary to reinforce warnings given by R 14, R 15 in particular, and R 29. S 9 Keep container in a well-ventilated place - Applicability: - Organic peroxides. - Volatile substances and preparations which may give off very toxic, toxic or harmful vapours. - Extremely flammable or highly flammable liquids and gases. - Criteria for use: - Obligatory for organic peroxides in the combination S 3/7/9. - Recommended for volatile substances and preparations which may give off very toxic, toxic or harmful vapours. - Recommended for extremely flammable or highly flammable liquids or gases. S 12 Do not keep the container sealed - Applicability: - Substances and preparations which will by giving off gases or vapours be liable to burst the container. - Criteria for use: - Normally limited to the special cases mentioned above. S 13 Keep away from food, drink and animal feedingstuffs - Applicability: - Very toxic, toxic and harmful substances and preparations. - Criteria for use: - Recommended when such substances and preparations are likely to be used by members of the general public. S 14 Keep away from . . . (incompatible materials to be indicated by the manufacturer) - Applicability: - Organic peroxides. - Criteria for use: - Obligatory for and normally limited to organic peroxides. However, may be useful in exceptional cases when incompatibility is likely to produce a particular risk. S 15 Keep away from heat - Applicability: - Substances and preparations which may decompose or which may react spontaneously under the effect of heat. - Criteria for use: - Normally limited to special cases, e.g. monomers, but not assigned if risk phrases R 2, R 3 and/or R 5 have already been applied. S 16 Keep away from sources of ignition - no smoking - Applicability: - Extremely flammable or highly flammable liquids and gases. - Criteria for use: - Recommended for the substances and preparations mentioned above but not assigned if risk phrases R 2, R 3 and/or R 5 have already been applied. S 17 Keep away from combustible material - Applicability: - Substances and preparations which may form explosive or spontaneously flammable mixtures with combustible material. - Criteria for use: - Available for use in special cases, e.g. to emphasize R 8 and R 9. S 18 Handle and open container with care - Applicability: - Substances and preparations liable to produce an overpressure in the container. - Substances and preparations which may form explosive peroxides. - Criteria for use: - Normally limited to the abovementioned cases when there is risk of damage to the eyes and/or when the substances and preparations are likely to be used by members of the general public. S 20 When using do not eat or drink - Applicability: - Very toxic, toxic and corrosive substances and preparations. - Criteria for use: - Normally limited to special cases (e.g. arsenic and arsenic compounds; fluoracetates) in particular when any of these are likely to be used by members of the general public. S 21 When using do not smoke - Applicability: - Substances and preparations which produce toxic products on combustion. - Criteria for use: - Normally limited to special cases (e.g. halogenated compounds). S 22 Do not breathe dust - Applicability: - All solid dangerous substances and preparations. - Criteria for use: - Recommended for those substances and preparations mentioned above which are liable to form inhalable dusts, and when it is necessary to draw the attention of the user to inhalation risks not mentioned in the risk phrases which have been ascribed. However, may be used in exceptional cases to emphasize such risk phrases, in particular to emphasize R 42. S 23 Do not breathe gas/fumes/vapour/spray (appropriate wording to be specified by the manufacturer) - Applicability: - All liquid or gaseous dangerous substances and preparations. - Criteria for use: - Recommended when it is necessary to draw the attention of the user to inhalation risks not mentioned in the risk phrases which have to be ascribed. However, may be used in exceptional cases to emphasize such risk phrases, in particular to emphasize R 42. - Recommended for substances and preparations in the form of aerosols which are likely to be used by members of the general public. S 24 Avoid contact with skin - Applicability: - All dangerous substances and preparations. - Criteria for use: - Recommended when it is necessary to draw the attention of the user to skin contact risks not mentioned in the risk phrases which have to be ascribed. However, may be used to emphasize such risk phrases, in particular to emphasize R 43. S 25 Avoid contact with eyes - Applicability: - Corrosive or irritant substances and preparations. - Criteria for use: - Normally limited to special cases, i.e. when it is considered essential to emphasize the risk to eyes denoted by use of R 34, R 35, R 36 or R 41. Thus important if these substances and preparations are likely to be used by members of the general public and eye or face protection may not be available. S 26 In case of contact with eyes, rinse immediately with plenty of water and seek medical advice - Applicability: - Corrosive or irritant substances and preparations. - Criteria for use: - Obligatory for corrosive substances and preparations and those to which R 41 has already been ascribed. - Recommended for irritant substances to which the risk phrase R 36 has already been ascribed. S 27 Take off immediately all contaminated clothing - Applicability: - Organic peroxides. - Very toxic, toxic or corrosive substances and preparations. - Criteria for use: - Obligatory for organic peroxides. - Recommended for very toxic and toxic substances and preparations which are easily absorbed by the skin and for corrosive substances and preparations unless safety phrase S 36 can be considered sufficient by itself. S 28 After contact with skin, wash immediately with plenty of . . . (to be specified by the manufacturer) - Applicability: - Very toxic, toxic or corrosive substances and preparations. - Criteria for use: - Recommended for the substances and preparations mentioned above, in particular when water is not the most appropriate rinsing fluid. S 29 Do not empty into drains - Applicability: - Extremely or highly flammable liquids. - Criteria for use: - Recommended for those extremely or highly flammable liquids which are immiscible with water. The intention is to avoid accidents (e.g. fire explosion) and not to emphasize general pollution problems. S 30 Never add water to this product - Applicability: - Substances and preparations which react violently with water. - Criteria for use: - Normally limited to special cases (e.g. sulphuric acid) and may be used, as appropriate, to give the clearest possible information, either to emphasize R 14 or as an alternative to R 14. S 33 Take precautionary measures against static discharges - Applicability: - Extremely or highly flammable substances and preparations. - Criteria for use: - Recommended for substances and preparations used in industry which do not absorb moisture. Virtually never used for substances and preparations as placed on the market for use by members of the general public. S 34 Avoid shock and friction - Applicability: - Explosive substances and preparations. - Criteria for use: - Obligatory for and normally limited to explosive organic peroxides. S 35 This material and its container must be disposed of in a safe way - Applicability: - Explosive substances and preparations. - Very toxic and toxic substances and preparations. - Criteria for use: - Obligatory for explosive substances and preparations other than organic peroxides. - Recommended for very toxic and toxic substances and preparations, particularly when such substances and preparations are likely to be used by members of the general public. S 36 Wear suitable protective clothing - Applicability: - Very toxic, toxic or harmful substances and preparations. - Corrosive substances and preparations. - Criteria for use: - Recommended for substances and preparations used in industry which are: - very toxic, toxic or corrosive, and/or - harmful and easily absorbed by the skin, and/or - liable to damage health by prolonged exposure. S 37 Wear suitable gloves - Applicability: - Very toxic, toxic, harmful or corrosive substances and preparations. - Organic peroxides. - Substances and preparations irritating to the skin. - Criteria for use: - Recommended for very toxic, toxic and corrosive substances and preparations when S 36 is not used (e.g. viz general public). - Recommended for organic peroxides as combination S 37/39. - Recommended for substances and preparations irritating to the skin particularly when R 38 is not shown on the label. S 38 In case of insufficient ventilation wear suitable respiratory equipment - Applicability: - Very toxic or toxic substances and preparations. - Criteria for use: - Normally limited to special cases involving the use of very toxic or toxic substances and preparations in industry or in agriculture. S 39 Wear eye/face protection - Applicability: - Organic peroxides. - Corrosive substances and preparations, including irritants which give rise to risk of serious damage to the eyes. - Very toxic and toxic substances and preparations. - Criteria for use: - Recommended for organic peroxides as the combination S 37/39. - Recommended for the corrosive substances and preparations mentioned above, in particular when there is a risk of splashing. - Normally limited to exceptional cases for very toxic and toxic substances and preparations, where there is a risk of splashing and they are likely to be easily absorbed by the skin. S 40 To clean the floor and all objects contaminated by this material use . . . (to be specified by the manufacturer) - Applicability: - All dangerous substances and preparations. - Criteria for use: - Normally limited to those dangerous substances and preparations for which water is not considered to be a suitable cleansing agent (e.g. where absorption by powdered material, dissolution by solvent etc. is necessary) and where it is important for health and/or safety reasons to provide a warning on the label. S 41 In case of fire and/or explosion do not breathe fumes - Applicability: - Dangerous substances and preparations which on combustion give off very toxic or toxic gases. - Criteria for use: - Normally limited to special cases. S 42 During fumigation/spraying wear suitable respiratory equipment (appropriate wording to be specified by the manufacturer) - Applicability: - Substances and preparations intended for such use but which may endanger the health and safety of the user unless proper precautions are taken. - Criteria for use: - Normally limited to special cases. S 43 In case of fire use . . . (indicate in the space the precise type of fire-fighting equipment. If water increases the risk add: Never use water) - Applicability: - Extremely flammable, highly flammable and flammable substances and preparations. - Criteria for use: - Obligatory for substances and preparations which in contact with water or damp air, evolve highly flammable gases. - Recommended for extremely flammable, highly flammable and flammable substances and preparations, particularly when they are immiscible with water. S 44 If you feel unwell seek medical advice (show the label where possible) - Applicability: - Toxic substances and preparations. - Criteria for use: - Obligatory for the substances and preparations mentioned above when used in industry and not likely to be used by members of the general public. S 45 In case of accident or if you feel unwell seek medical advice immediately (show the label where possible) - Applicability: - Very toxic substances and preparations. - Toxic substances and preparations. - Criteria for use: - Obligatory for the very toxic substances and preparations mentioned above. - Obligatory for toxic substances and preparations mentioned above when likely to be used by members of the general public. S 46 If swallowed, seek medical advice immediately and show this container or label - Applicability: - All dangerous substances and preparations other than those which are toxic or very toxic. - Criteria for use: - Obligatory for all dangerous substances and preparations mentioned above which are likely to be used by members of the general public, unless there is no reason to fear any danger from swallowing, particularly by children. S 47 Keep at temperature not exceeding . . . °C (to be specified by the manufacturer) - Applicability: - Substances and preparations which become unstable at a certain temperature. - Criteria for use: - Normally limited to special cases (e.g. certain organic peroxides). S 48 Keep wetted with . . . (appropriate material to be specified by the manufacturer) - Applicability: - Substances and preparations which may become very sensitive to sparks, friction or impact if allowed to dry out. - Criteria for use: - Normally limited to special cases, e.g. nitrocelluloses. S 49 Keep only in the original container - Applicability: - Substances and preparations sensitive to catalytic decomposition. - Criteria for use: - Substances and preparations sensitive to catalytic decomposition e.g. certain organic peroxides. S 50 Do not mix with . . . (to be specified by the manufacturer) - Applicability: - Substances and preparations which may react with the specified product to evolve very toxic or toxic gases. - Organic peroxides. - Criteria for use: - Recommended for substances and preparations mentioned above which are likely to be used by members of the general public, when it is a better alternative to R 31 or R 32. - Obligatory with certain peroxides which may give violent reaction with accelerators or promoters. S 51 Use only in wellventilated areas - Applicability: - Substances and preparations likely to or intended to produce vapours, dusts, sprays, fumes, mists, etc. which give rise to inhalation risks or to a fire or explosion risk. - Criteria for use: - Recommended when use of S 38 would not be appropriate. Thus important when such substances and preparations are likely to be used by members of the general public. S 52 Not recommended for interior use on large surface areas - Applicability: - Volatile, very toxic, toxic and harmful substances and preparations containing them. - Criteria for use: - Recommended when damage to health is likely to be caused by prolonged exposure to these substances by reason of their volatilization from large treated surfaces in the home or other enclosed places where persons congregate. S 53 Avoid exposure - obtain special instructions before use - Applicability: - Carcinogenic, mutagenic and/or teratogenic substances and preparations. - Criteria for use: - Obligatory for the abovementioned substances and preparations to which at least one of the following R-phrases have been assigned: R 45, R 46, R 47 or R 49. 6.2. Safety phrases assigned to substances dangerous for the environment The complexity of the environment and the variety of uses to which chemical substances are put are such that it is not possible to specify precisely the most appropriate safety phrases. Those assigning safety phrases should consider such supplementary information as may be provided with the substances and select phrases from the following: S 54 Obtain the consent of pollution control authorities before discharging to wastewater treatment plants - Applicability and criteria for use: - Applies to substances which may affect the functioning of sewage treatment plant processes and sludge disposal. - Recommended for substances which are very toxic, toxic or harmful to aquatic organisms or which may cause long-term adverse effects in the aquatic environment. - Recommended when such substances are used in industry. S 55 Treat using the best available techniques before discharge into drains or the aquatic environment. - Applicability and criteria for use: - Recommended for substances which are very toxic, toxic or harmful to aquatic organisms or substances which may cause long-term adverse effects for which treatment techniques are available. - Recommended when such substances are used in industry. S 56 Do not discharge into drains or the environment, dispose to an authorised waste collection point - Applicability and criteria for use: - Recommended for substances which are very toxic or toxic to aquatic organisms or which may cause long-term adverse effects in the aquatic environment. S 57 Use appropriate containment to avoid environmental contamination - Applicability and criteria for use: - Recommended for substances which are very toxic or toxic to aquatic organisms and particularly for substances which may cause long-term adverse effects in the aquatic or non-aquatic environment. - Substances toxic to flora, fauna, soil or other organisms. - Recommended when such substances are used in industry. S 58 To be disposed of as hazardous waste - Applicability and criteria for use: - Recommended for substances which are very toxic, toxic or harmful to aquatic organisms or substances which may cause long-term adverse effects in the non-aquatic or aquatic environment. - Recommended for substances toxic to flora, fauna, bees or other organisms. S 59 Refer to manufacturer/supplier for information on recovery/recycling - Applicability and criteria for use: - Obligatory for substances dangerous for the ozone layer. - Recommended for substances which are toxic to flora, fauna, soil organisms, bees or substances which may cause long-term adverse effects in the environment. S 60 This material and/or its container must be disposed of as hazardous waste - Applicability and criteria for use: - This phrase should be used in place of S 58 in cases where contaminated containers require disposal. - Recommended for substances which are very toxic, toxic or harmful to aquatic organisms or substances which may cause long-term adverse effects in the non-aquatic or aquatic environment. - Recommended for substances toxic to flora, fauna, bees or other organisms. 7. LABELLING 7.1. When a substance or preparation has been classified the appropriate label is determined with reference to the requirements of Article 16 of Directive 67/548/EEC (79/831/EEC) and Article 7 of Directive 88/379/EEC for substances and preparations respectively. This section explains how the label is determined and, in particular, gives guidance on how to choose the appropriate risk and safety phrases. The label of a substance or a preparation should be derived from the total number of symbols, risk phrases and safety phrases assigned. It is based on: (a) the determination of the categories of danger and indications of danger; (b) the determination and final choice of the phrases indicating particular risks (R-phrases); (c) the determination and final choice of the phrases indicating safety advice (S-phrases); (d) the final choice of the name or names which will appear on the label. 7.2. Choice of R-phrases 7.2.1. For substances, R-phrases will be selected according to the following criteria and priorities: (a) in the case of health effects: (i) R-phrases corresponding to the category of danger illustrated by a symbol - these phrases must appear on the label; (ii) R-phrases corresponding to other categories of danger which are not illustrated by a symbol by virtue of Article 16 (4) of Directive 67/548/EEC; (b) in the case of danger arising from physico-chemical properties: - the criteria described under 7.2.1 (a) above are applicable, except that the risk phrases 'extremely flammable' or 'highly flammable' need not be indicated where they repeat the wording of the indication of danger used with a symbol; (c) in the case of danger for the environment: - the R-phrases corresponding to the classification category dangerous for the environment - these phrases must appear on the label. 7.2.2. For preparations, R-phrases will be selected according to the following criteria and priorities: (a) in the case of dangers which give rise to health effects: (i) R-phrases which correspond to the category of danger illustrated by a symbol. In certain cases the R-phrases must be adapted according to the tables of Annex I to Directive 88/379/EEC. More specifically, the R-phrases of the constituent(s) which are responsible for the assignment of the preparation to a danger category must appear on the label; (ii) R-phrases which correspond to the other categories of danger which have been attributed to the constituents but which are not illustrated by a symbol by virtue of Article 7 (d) of Directive 88/379/EEC; (b) in the case of dangers arising from physico-chemical properties: - the criteria described under 7.2.2 (a) are applicable, except that the risk phrases 'extremely flammable' or 'highly flammable' need not be indicated where they repeat the wording of the indication of danger used with a symbol. 7.3. Final choice of risk and safety phrases Although the final choice of the most appropriate risk and safety phrases is primarily governed by the need to give all necessary information, consideration should also be given to the clarity and impact of the label. With clarity in mind, the necessary information should be expressed in a minimum number of phrases. 7.3.1. Risk phrases As a general rule, applying to substances and preparations, a maximum of four R-phrases shall suffice to describe the risk; for this purpose the combined phrases listed in Annex III shall be regarded as single phrases. However, the standard phrases must cover all the principal hazards associated with the preparation. However, where there is a need to identify environmental hazards additional R-phrases shall be added as required. 7.3.2. Safety phrases The final choice of safety phrases must have regard to the risk phrases indicated on the label and to the intended use of the substance or preparation: - safety phrases which give obvious advice in relation to risk phrases are generally omitted from the label unless used to give particular emphasis to a specific warning, - certain safety phrases, e.g. S 2, have particular relevance to substances and preparations intended to be used by the public, other phrases have particular relevance to persons at work. Phrases should be chosen with the intended use in view, - particular attention must be given, in the choice of safety phrases, to the foreseen conditions of use of certain substances and preparations, e.g. spraying or other aerosol effects, - as a general rule, a maximum of four S-phrases shall suffice to formulate the most appropriate safety advice; for this purpose the combined phrases listed in Annex IV shall be regarded as single phrases, - in the case of danger to the environment a minimum of one and a maximum of four S-phrases should be used, - some R-phrases become superfluous if a careful selection is made of S-phrases and vice-versa, S-phrases which obviously correspond to R-phrases will appear on the label only if it is intended to emphasize a specific warning. 7.4. Chemical name(s) to be displayed on the label: (a) for substances: the name is established according to an internationally recognized chemical nomenclature as defined in 1.4. (b) for preparations: the choice of the names to be displayed on the label follows the rules of Article 7 (1) (c) of Directive 88/379/EEC. Note In the case of concentrate preparations which are intended for the perfume industry: - the person responsible for placing them on the market may identify merely the one sensitizing substance judged by him to be primarily responsible for the sensitization hazard; - in the case of a natural substance, the chemical name may be of the type: 'essential oil of . . . ', 'extract of . . . ', rather than the name of the constituents of that essential oil. 7.5. Note It is important to remember that Annex II of Directive 88/379/EEC has special provisions concerning the labelling of certain preparations. 8. SPECIAL CASES: SUBSTANCES 8.1. Metals in massive form These substances are classified in Annex I to Directive 67/548/EEC or shall be classified in accordance with Article 5 (2) of Directive 67/548/EEC. However, some of these substances although classified in accordance with Article 2 of Directive 67/548/EEC do not present a danger to human health by inhalation, ingestion or contact with skin in the form in which they are placed on the market. Such substances do not require a label according to Article 16 of this Directive. However, all the information which should have appeared on the label shall be transmitted to the user by the person responsible for placing the metal on the market. 9. SPECIAL CASES: PREPARATIONS 9.1. Gaseous preparations (gas mixtures) For gaseous preparations, consideration must be given to: - the evaluation of the physico-chemical properties, - the evaluation of health hazards. 9.1.1. Evaluation of physico-chemical properties 9.1.1.1. Flammability The flammable properties of these preparations are determined in accordance with Article 3 (2) of Directive 88/379/EEC according to the methods specified in Part A of Annex V to Directive 67/548/EEC. These preparations will be classified according to the results of the tests carried out and with respect to the criteria of Annex V and to the criteria of the labelling guide. However, by derogation, in the case where gaseous preparations are produced to order in small amounts, the flammability of these gaseous mixtures can be evaluated by the following calculation method: The expression of the gaseous mixture A1F1 + . . . + AiFi + . . . AnFn + B1I1 + . . . BiIi + . . . BpIp, where: Ai and Bi are the molar fractions Fi flammable gas Ii inert gas n number of inert gases p number of inert gases can be transformed in a form where all the Ii (inert gases) are expressed by a nitrogen equivalent using a coefficient Ki and where the equivalent content of inflammable gas Ai is expressed as follows: Ai = Ai Ã  ( 100 (Ai+KiBi) ) By using the value of the maximum content of flammable gas which, in a mixture with nitrogen, gives a composition which is not flammable in air (Tci), the following expression can be obtained: Ã i Ai/Tci < 1 The gas mixture is flammable if the value of the above expression is greater than one and the preparation is classified highly flammable; furthermore, the phrase R 12 or R 13 will be assigned according to the case. Coefficients of equivalency (Ki) The values of the coefficients of equivalency Ki, between the inert gases and nitrogen and the values of the maximum contents of flammable gas (Tci) may be found in Tables 1 and 2 of the ISO Standard ISO/DIS 10156. Maximum content of flammable gas (Tci) The value of the maximum content of flammable gas (Tci) may be found in Table 2 of the ISO Standard ISO/DIS 10156. When a Tci value for a flammable gas does not appear in the above standard, the corresponding lower explosivity limit (LEL) will be used. If no LEL value exists, the value of Tci will be set at 1 % by volume. Remarks - The expression above can be used to allow an appropriate labelling of gaseous preparations, however, it should not be regarded as a method for replacing experimentation for the determination of technical safety parameters. - Furthermore, this expression gives no information as to whether a mixture containing oxidizing gases can be prepared safely. When estimating flammability these oxidizing gases are not taken into account. - The expression above will give reliable results only if the flammable gases do not influence each other as far as their flammability is concerned. This has to be considered, e.g. with halogenated hydrocarbons. 9.1.1.2. Oxidizing properties Given the fact that Annex V to Directive 67/548/EEC does not contain a method to determine the oxidizing properties of gaseous mixtures, the evaluation of these properties must be realized according to the following estimation method. The principle of the method is comparison of the oxidizing potential of gases in a mixture with that of the oxidizing potential of oxygen in air. The concentrations of gases in the mixture are expressed in % vol. It is considered that the gas mixture is as oxidant as or more oxidant than air, if the following condition is verified: Ã i xiCi > 21 where: xi is the concentration of gas i in % vol Ci is the coefficient of oxygen equivalency In this case, the preparation is classified as oxidizing and the phrase R 8 will be assigned. Coefficients of equivalency between oxidizing gases and oxygen The coefficients used in the calculation to determine the oxidizing capacity of certain gases in a mixture with respect to the oxidizing capacity of oxygen in air, listed under 5.2 in the ISO Standard ISO/DIS 10156, are the following. O2 1 N2O 0,6 When no value for the Ci coefficient exists for a gas in the cited standard a value of 40 is attributed to this coefficient. 9.1.2. Evaluation of the health effects This evaluation of the dangers of a preparation for health is made according to Article 3 (3). When the evaluation of the health hazards is made according to the conventional method described in Article 3 (5) of Directive 88/379/EEC by reference to individual concentration limits, the individual concentration limits to be used are expressed in per cent by volume and appear: - either in Annex I to Directive 67/548/EEC for the gas(es) considered, - or in Annex I to Directive 88/379/EEC, Tables I A to VI A, when the gas(es) considered are not in Annex I, or appear there without concentration limits. 9.1.3. Labelling For mobile gas holders the requirements concerning labelling are considered to be satisfied when they are in agreement with Article 8 (5) (b). However, by way of derogation from Article 8 (1) and (2), for gas cylinders with a water capacity of less than or equal to 150 litres, the format and dimensions of the label can follow the prescriptions of the ISO Standard ISO/DP 7225. In this case, the label can bear the generic name or industrial/commercial name of the preparation provided that the dangerous component substances of the preparation are shown on the body of the gas cylinder in a clear and indelible way. 9.2. Alloys, preparations containing polymers, preparations containing elastomers These preparations shall be classified according to the requirements of Article 3 and labelled according to the requirements of Article 7 of Directive 88/379/EEC. However some of these preparations although classified in accordance with Article 3 (3) do not present a danger to human health by inhalation, ingestion or contact with skin in the form in which they are placed on the market. Such preparations do not require a label according to Article 7; however all the information which would have appeared on the label shall be transmitted to the professional user by means of an information system in a format foreseen in Article 10 of the abovementioned Directive. COMMISSION STATEMENT With regard to 4.1.5, and in particular to the last paragraph of 4.1.5, the Commission states that, should it envisage making use of the procedure of Article 21 of Directive 67/548/EEC, it is prepared to consult in advance appropriate experts designated by Members States and having special qualifications with respect to either carcinogenicity, mutagenicity or teratogenicity. This consultation will take place in the framework of the normal consultation procedure with national experts and/or in the framework of existing committees. The same will be the case when substances already included in Annex I must be reclassified in respect of their carcinogenic, mutagenic or teratogenic effects.